Exhibit 10.1

Execution Version

 

 

 

$840,000,000 and 159,429,092 Euro

CREDIT AGREEMENT,

dated as of May 7, 2009

OASIS OF THE SEAS INC.,

as the Borrower,

and

ROYAL CARIBBEAN CRUISES LTD.,

as the Guarantor,

and

BNP PARIBAS

NORDEA BANK FINLAND PLC, acting through its New York Branch

and

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

as Mandated Lead Arrangers and Bookrunners

and

BNP PARIBAS

as Administrative Agent

 



 

NYDOCS03/880756.14



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

PAGE

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1.

Defined Terms

  1

SECTION 1.2.

Use of Defined Terms

13

SECTION 1.3.

Cross-References

13

SECTION 1.4.

Accounting and Financial Determinations

14

 

ARTICLE II

COMMITMENTS, BORROWING PROCEDURES

SECTION 2.1.

Commitments

14

SECTION 2.2.

Reduction of Commitment Amount

15

SECTION 2.3.

Borrowing Procedure

16

SECTION 2.4.

Funding

16

SECTION 2.5.

Evidence of Debt

16

 

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1.

Repayments and Prepayments

17

SECTION 3.2.

Interest Provisions

18

SECTION 3.3.

Commitment Fees

19

SECTION 3.4.

Finnvera Guarantee Premiums

20

SECTION 3.5.

Residual Risk Guarantee Premiums

21

SECTION 3.6.

Residual Risk Guarantee Cash Collateral

21

SECTION 3.7.

Temporary Repayment

23

 



NYDOCS03/880756.14

i

 

--------------------------------------------------------------------------------

 

ARTICLE IV

CERTAIN APPLICABLE FLOATING RATE AND OTHER PROVISIONS

SECTION 4.1.

Applicable Floating Rate Lending Unlawful

23

SECTION 4.2.

Deposits Unavailable

23

SECTION 4.3.

Increased Floating Rate Loan Costs, etc.

24

SECTION 4.4.

Funding Losses

26

SECTION 4.5.

Increased Capital Costs

26

SECTION 4.6.

Taxes

27

SECTION 4.7.

Reserve Costs

29

SECTION 4.8.

Replacement Lenders, etc.

30

SECTION 4.9.

Payments, Computations, etc.

31

SECTION 4.10.

Sharing of Payments

31

SECTION 4.11.

Setoff

32

SECTION 4.12.

Use of Proceeds

32

 

ARTICLE V

CONDITIONS TO BORROWING

SECTION 5.1.

Effectiveness

32

SECTION 5.2.

The Loans

33

SECTION 5.3.

The Borrowing

35

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.1.

Organization, etc.

36

SECTION 6.2.

Due Authorization, Non-Contravention, etc.

36

SECTION 6.3.

Government Approval, Regulation, etc.

36

SECTION 6.4.

Compliance with Environmental Laws

36

 



NYDOCS03/880756.14

ii

 

--------------------------------------------------------------------------------

 

SECTION 6.5.

Validity, etc.

37

SECTION 6.6.

Financial Information

37

SECTION 6.7.

No Default or Prepayment Event

37

SECTION 6.8.

Litigation

37

SECTION 6.9.

Vessels

37

SECTION 6.10.

Subsidiaries

38

SECTION 6.11.

Obligations rank pari passu

38

SECTION 6.12.

Withholding, etc.

38

SECTION 6.13.

No Filing, etc. Required

38

SECTION 6.14.

No Immunity

38

SECTION 6.15.

Pension Plans

38

SECTION 6.16.

Investment Company Act

39

SECTION 6.17.

Regulation U

39

SECTION 6.18.

Accuracy of Information

39

 

ARTICLE VII

COVENANTS 

 

SECTION 7.1.

Affirmative Covenants

39

SECTION 7.2.

Negative Covenants

43

 

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.1.

Listing of Events of Default

49

SECTION 8.2.

Action if Bankruptcy

51

SECTION 8.3.

Action if Other Event of Default

51

 



NYDOCS03/880756.14

iii

 

--------------------------------------------------------------------------------



ARTICLE IX

PREPAYMENT EVENTS

SECTION 9.1.

Listing of Prepayment Events

51

SECTION 9.2.

Mandatory Prepayment

54

 

ARTICLE X

GUARANTEE

SECTION 10.1.

Guarantee

54

SECTION 10.2.

Guarantee Absolute

54

SECTION 10.3.

Waivers and Acknowledgments

55

SECTION 10.4.

Subrogation

56

SECTION 10.5.

Subordination

57

SECTION 10.6.

Continuing Guarantee; Assignments

58

 

ARTICLE XI

THE ADMINISTRATIVE AGENT

SECTION 11.1.

Actions

58

SECTION 11.2.

Funding Reliance, etc.

59

SECTION 11.3.

Exculpation

59

SECTION 11.4.

Successor

60

SECTION 11.5.

Loans by the Administrative Agent

61

SECTION 11.6.

Credit Decisions

61

SECTION 11.7.

Copies, etc.

61

SECTION 11.8.

Agency Fee

62

 

ARTICLE XII

MISCELLANEOUS PROVISIONS

SECTION 12.1.

Waivers, Amendments, etc.

62

 



NYDOCS03/880756.14

iv

 

--------------------------------------------------------------------------------

 

SECTION 12.2.

Notices

62

SECTION 12.3.

Payment of Costs and Expenses

64

SECTION 12.4.

Indemnification

64

SECTION 12.5.

Survival

65

SECTION 12.6.

Severability

66

SECTION 12.7.

Headings

66

SECTION 12.8.

Execution in Counterparts, Effectiveness, etc.

66

SECTION 12.9.

Governing Law

66

SECTION 12.10.

Successors and Assigns

66

SECTION 12.11.

Sale and Transfer of Loans; Participations in Loans

66

SECTION 12.12.

Other Transactions

69

SECTION 12.13.

Forum Selection and Consent to Jurisdiction

69

SECTION 12.14.

Process Agent

69

SECTION 12.15.

Judgment

69

SECTION 12.16.

Waiver of Jury Trial

70

 

 



 

NYDOCS03/880756.14

v

 

--------------------------------------------------------------------------------

SCHEDULES

 

SCHEDULE I

-

Disclosure Schedule

SCHEDULE II

-

Repayment Schedule

 

EXHIBITS

 

Exhibit A

-

Form of Note

Exhibit B

-

Form of Borrowing Request

Exhibit C

-

Form of Opinion of Bradley Stein, Esq.

Exhibit D

-

Form of Opinion of Watson, Farley & Williams (New York) LLP

Exhibit E

-

Form of Lender Assignment Agreement

Exhibit F-1

-

Form of Opinion of Hannes Snellman

Exhibit F-2

-

Form of Opinion of Hannes Snellman

Exhibit G

-

Form of Pledge Agreement

Exhibit H

-

Form of Opinion of Norton Rose LLP

Exhibit I

-

Form of Closing Date Opinion of Bradley Stein, Esq.

Exhibit J

-

Form of Closing Date Opinion of Watson, Farley & Williams

 

(New York) LLP

 

 



 

NYDOCS03/880756.14

vi

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of May 7, 2009, is among OASIS OF THE SEAS INC.,
a Liberian corporation, (the “Borrower”), ROYAL CARIBBEAN CRUISES LTD., a
Liberian corporation (the “Guarantor”), the various financial institutions as
are or shall become parties hereto (collectively, the “Lenders”) and BNP PARIBAS
(“BNPP”), as administrative agent (in such capacity, the “Administrative Agent”)
for the Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower desires to obtain Commitments from the Lenders pursuant to
which Loans, in a maximum aggregate principal amount not to exceed
$1,050,000,000 (subject to adjustment and partial redenomination into Euro as
provided herein), will be made to the Borrower on the Closing Date;

WHEREAS, the Guarantor is willing to guarantee the Borrower’s obligations
hereunder pursuant to Section 10.1 hereof (the “Guarantee”);

WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth (including Article V), to extend such Commitments and make
such Loans to the Borrower; and

WHEREAS, the proceeds of such Loans will be used to finance up to 80% of the
contract price (including change orders) of the passenger cruise ship to be
named “Oasis of the Seas” with the Builder’s Hull No. #1363 (the “Purchased
Vessel”) built by STX Finland Cruise Oy (formerly known as Aker Yards Oy),
Turku, Finland (the “Builder”);

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1. Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalized, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):

“Accumulated Other Comprehensive Income (Loss)” means at any date the
Guarantor’s accumulated other comprehensive income (loss) on such date,
determined in accordance with GAAP.

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent,
and as shall have accepted such appointment, pursuant to Section 11.4.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person
possesses, directly or indirectly, power to

 

NYDOCS03/880756.14

 

--------------------------------------------------------------------------------

direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

“Agreement” means, on any date, this Credit Agreement as originally in effect on
the Effective Date and as thereafter from time to time amended, supplemented,
amended and restated, or otherwise modified and in effect on such date.

“Applicable Floating Rate” means, with respect to Loans denominated in Euro, the
EURIBO Rate, and with respect to Loans denominated in Dollars, the LIBO Rate.

“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower or the Guarantor, as applicable, is organized, domiciled or
resident or from which any of its business activities are conducted or in which
any of its properties are located and which has jurisdiction over the subject
matter being addressed.

“Applicable Margin” means, as of any date (i) in respect of the Tranche B Loans
denominated in Dollars, 3.00% per annum and (ii) in respect of the Tranche B
Loans denominated in Euro, 2.25% per annum.

“Applicable Premium Rate” means, as of any date of payment of premiums on the
Finnvera Guarantee by the Borrower, the percentage per annum set forth below
opposite the Senior Debt Rating on such date provided by S&P and Moody’s:

 

Senior Debt Rating

Applicable Premium Rate

Applicable Premium Rate

 

(S&P)

 

(Moody’s)

 

(if unsecured)

 

(if secured)

 

 

 

 

BBB or higher

Baa2 or higher

0.77%

0.34%

BBB-

Baa3

1.01%

0.34%

BB+

Ba1

1.48%

0.89%

BB

Ba2

1.96%

1.07%

BB-

Ba3

2.49%

1.37%

B+ or lower

B1 or lower

2.97%

2.14%

 

“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.

“Assignee Lender” is defined in Section 12.11.1.

“Authorized Officer” means those officers of the Borrower or the Guarantor, as
applicable, authorized to act with respect to the Loan Documents to which it is
a party and whose signatures and incumbency shall have been certified to the
Administrative Agent by the Secretary or an Assistant Secretary of the Borrower
or the Guarantor.

“Bankruptcy Law” means any proceeding of the type referred to in Section 8.1.6
or Title 7, 11, 13 or 15 of the U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

 

NYDOCS03/880756.14

2

 

--------------------------------------------------------------------------------

“BNPP” is defined in the preamble.

“Borrower” is defined in the preamble.

“Borrowing” means Tranche A Loans or Tranche B Loans made on the same Business
Day and in the same currency pursuant to the Borrowing Request in accordance
with Section 2.3.

“Borrowing Request” means a loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit B
hereto.

“Breakage Costs” means the amount (if any) by which (i) the sum of the present
value, discounted at the Reinvestment Rate, of each interest payment that each
Tranche A Lender would have received on its share of any amount of Tranche A
Loans that are prepaid for the period from the date of receipt of any such
prepayment until the Stated Maturity Date, had the principal amount of such
prepayment been repaid in accordance with the repayment schedule as set forth in
Schedule II exceeds (ii) the present value, discounted at the Reinvestment Rate,
of the amount that such Tranche A Lender would be able to obtain by investing an
amount equal to the aggregate principal amount of such prepayment in an
instrument guaranteed by Finnvera plc or the Republic of Finland for a period
from the date of such prepayment and until the Stated Maturity Date. In the
event that the Borrower does not draw down the Tranche A Loans or a part thereof
due to cancellation or reduction of the Commitment or otherwise, the Tranche A
Loans shall be deemed to have been made on November 2, 2009, or if the
Commitment is cancelled, reduced or terminated after such date, the date that is
5 Business Days after the date of such cancellation, reduction, or termination,
and, for purposes of determining the period for which any present value
calculation shall be made, shall be deemed to have been prepaid on the earlier
of (x) the date on which the Borrower shall have notified the Tranche A Lenders
of the cancellation or reduction of the Commitment and (y) the date on which the
Commitment shall have been terminated pursuant to the terms of this Agreement in
amount equal to the amount of such reduction, cancellation or termination, as
applicable, of the Commitment (it being understood that such deemed date of
prepayment will be a date earlier than the deemed date of funding of the Tranche
A Loans for these purposes).

“Builder” is defined in the fourth recital.

“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York City
or Paris or London or Helsinki, and if the applicable Business Day relates to
the Borrowing, an Interest Period, prepayment or conversion, on which dealings
are carried on in the London interbank market and banks are open for business in
London and on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET) System is open.

“Capital Lease Obligations” means obligations of any Person or any Subsidiary of
such Person under any leasing or similar arrangement which, in accordance with
GAAP, would be classified as capitalized leases.

“Capitalization” means, as at any date, the sum of (a) Net Debt on such date,
plus (b) Stockholders’ Equity on such date.

 

NYDOCS03/880756.14

3

 

--------------------------------------------------------------------------------

“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Guarantor or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Guarantor’s balance sheet prepared in
accordance with GAAP.

“Closing Date” means the date of the funding of the Loans in accordance with
Section 2.3, provided that if the Loans are reborrowed pursuant to Section 3.7
then the Closing Date shall be the date of such reborrowing, which date, in each
case, shall not be later than February 15, 2010 (or such later date as may be
necessary due to ice conditions for the Borrower to take delivery of the Vessel,
but no later than April 15, 2010).

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, relative to any Lender, such Lender’s obligation to make a
Tranche A Loan or a Tranche B Loan in a specified currency pursuant to Section
2.1.1.

“Commitment Amount” means the sum of the Tranche A Commitment Amount and the
Tranche B Commitment Amount.

“Commitment Fees” is defined in Section 3.3.

“Communications” is defined in Section 12.2(b).

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Guarantor, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Deposit Account” is defined in Section 3.6(a).

“Determination Notice” is defined in Section 4.2.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I.

“Dollar” and the sign “$” mean lawful money of the United States.

“Effective Date” is defined in Section 5.1.

“Eligible Assignee” means (i) Finnvera, (ii) any reinsurer of Finnvera but only
to the extent guarantee payments have been made under the Finnvera Guarantee and
reimbursed by such reinsurer and (iii) any financial institution acceptable to
Finnvera. A financial institution

 

NYDOCS03/880756.14

4

 

--------------------------------------------------------------------------------

shall be deemed acceptable to Finnvera in the event such financial institution
(1) is rated at least BBB- by S&P or Baa3 by Moody’s or, if rated by both S&P
and Moody’s, at least BBB- by S&P and Baa3 by Moody’s and (2) is located in a
high income OECD member country (as defined from time to time by the World Bank)
and there is, and such institution is subject to, sufficient public supervision
in its home country.

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.

“Equivalent” (i) in Dollars of Euro on any date, means 1.3172 Dollars for each
Euro and (ii) in Euro of Dollars on any date, means Euro 0.759186152 for each
Dollar.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA also refer to any successor sections.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the legislative measures of the
European Council for the introduction of, changeover to or operation of a single
or unified European currency.

“EURIBO Rate” means, relative to any Interest Period for a Loan denominated in
Euro, the rate per annum of the offered quotation for deposits in Euro for
delivery on the first day of such Interest Period and for the duration thereof
which is equal to the Screen Rate at or about 11:00 a.m. (London time) two
Business Days before the commencement of such Interest Period, provided that:

(a)       subject to Section 3.2.5, if there is no Screen Rate with respect to
Euro at the relevant time, the EURIBO Rate shall be the rate per annum certified
by the Administrative Agent to be the average of the rates quoted by the
Reference Lenders as the rate at which each of the Reference Lenders was (or
would have been) offered deposits of Euro by prime banks in the London interbank
eurocurrency market in an amount approximately equal to the amount of such Loan
and for a period approximately equal to such Interest Period; and

(b)       for the purposes of determining the post-maturity rate of interest
under Section 3.2.3, the EURIBO Rate shall be determined by reference to
deposits on an overnight or call basis or for such other period or periods as
the Administrative Agent may determine after consultation with the Lenders.

“Event of Default” is defined in Section 8.1.

“Existing Debt” means the obligations of the Guarantor or its Subsidiaries in
connection with the Bareboat Charterparty with respect to the vessel BRILLIANCE
OF THE SEAS dated July 5, 2002 between Halifax Leasing (September) Limited and
RCL (UK) LTD, and the

 

NYDOCS03/880756.14

5

 

--------------------------------------------------------------------------------

replacement, extension, renewal or amendment of the foregoing without increase
in the amount or change in any direct or contingent obligor of such obligations.

“Existing Group” means the following Persons: (a) A. Wilhelmsen AS., a Norwegian
corporation (“Wilhelmsen”); (b) Cruise Associates, a Bahamian general
partnership (“Cruise”); and (c) any Affiliate of either or both of Wilhelmsen
and Cruise.

“Existing Principal Subsidiaries” means each Subsidiary of the Guarantor that is
a Principal Subsidiary on the Effective Date.

“FEC” means Finnish Export Credit Ltd., which is a Finnish ultimately
state-owned limited liability company.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Finnvera” means Finnvera plc, a Finnish limited liability company established
by law and operating as the official export credit agency in Finland.

“Finnvera Commitment Letter” means the amended and restated commitment letter
for Buyer Credit Guarantee BC 169-05, dated April 8, 2009 among Finnvera and the
Guarantor.

“Finnvera Guarantee” means the Buyer Credit Guarantee Agreement BC 169-05,
entered into on May 7, 2009, between Finnvera and the Administrative Agent, as
amended from time to time in accordance with the terms hereof and thereof.

“Fiscal Quarter” means any quarter of a Fiscal Year.

“Fiscal Year” means, with respect to any Person, any annual fiscal reporting
period of such Person.

“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:

(a)       net cash from operating activities (determined in accordance with
GAAP) for such period, as shown in the Guarantor’s consolidated statement of
cash flow for such period, to

 

(b)

the sum of:

 

NYDOCS03/880756.14

6

 

--------------------------------------------------------------------------------

(i)        dividends actually paid by the Guarantor during such period
(including, without limitation, dividends in respect of preferred stock of the
Guarantor); plus

(ii)       scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities) of the Guarantor and its Subsidiaries for such period.

“Fixed Rate” means 5.41% per annum.

“Floating Rate”, with respect to any Tranche B Loan, means interest equal to the
sum of the Applicable Floating Rate plus the Floating Rate Applicable Margin.

“Floating Rate Applicable Margin” means either the rate of interest set forth in
clause (i) or (ii) of the definition of “Applicable Margin”, as applicable.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” is defined in Section 1.4.

“Government-related Obligations” means obligations of any Person or any
Subsidiary of such Person under, or Indebtedness incurred by such Person or any
Subsidiary of such Person to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable such Person and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on such
Person or any Subsidiary of such Person.

“Guarantee” is defined in the second recital.

“Guaranteed Obligations” is defined in Section 10.1.

“Guarantor” is defined in the preamble.

“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of

 

NYDOCS03/880756.14

7

 

--------------------------------------------------------------------------------

business so long as such trade accounts payable are payable within 180 days of
the date the respective goods are delivered or the respective services are
rendered; (c) Indebtedness of others secured by a Lien on the property of such
Person, whether or not the respective indebtedness so secured has been assumed
by such Person; (d) obligations of such Person in respect of letters of credit
or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) Indebtedness of others guaranteed by such Person; (g)
obligations of such Person in respect of surety bonds and similar obligations;
and (h) Hedging Instruments.

“Indemnified Liabilities” is defined in Section 12.4.

“Indemnified Parties” is defined in Section 12.4.

“Interest Payment Date” means any date on which interest is payable with respect
to Loans pursuant to clause (c) of Section 3.2.4.

“Interest Period” means, relative to any Loans, the period beginning on (and
including) the date on which such Loan is made pursuant to Section 2.3 and shall
end on (but exclude) the day which numerically corresponds to such date six
months thereafter or, if such month has no numerically corresponding day, on the
last Business Day of such month; provided that if such Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next following Business Day (unless such next following Business Day
is the first Business Day of a calendar month, in which case such Interest
Period shall end on the Business Day next preceding the first Business Day of
such calendar month).

“Investment” means, relative to any Person,

(a)       any loan or advance made by such Person to any other Person (excluding
commission, travel, expense and similar advances to officers and employees made
in the ordinary course of business); and

 

(b)

any ownership or similar interest held by such Person in any other Person.

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit E.

“Lenders” is defined in the preamble.

“Lenders’ Commitment Letter” means the commitment letter dated as of April 9,
2009 among Nordea Bank Finland plc, New York Branch, Nordea Bank Finland plc,
acting through its Helsinki office, Skandinaviska Enskilda Banken AB (publ),
BNPP and the Guarantor.

“Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Administrative Agent,
whether or not outside the United States, which shall be making or maintaining
the Loan of such Lender hereunder.

 

NYDOCS03/880756.14

8

 

--------------------------------------------------------------------------------

“LIBO Rate” means, relative to any Interest Period for a Loan denominated in
Dollars, the rate per annum of the offered quotation for deposits in Dollars for
delivery on the first day of such Interest Period and for the duration thereof
which is equal to the Screen Rate at or about 11:00 a.m. (London time) two
Business Days before the commencement of such Interest Period; provided that:

(c)       subject to Section 3.2.5, if there is no Screen Rate at the relevant
time, the LIBO Rate shall be the rate per annum certified by the Administrative
Agent to be the average of the rates quoted by the Reference Lenders as the rate
at which each of the Reference Lenders was (or would have been) offered deposits
of Dollars by prime banks in the London interbank eurocurrency market in an
amount approximately equal to the amount of such Loan and for a period
approximately equal to such Interest Period; and

(d) for the purposes of determining the post-maturity rate of interest under
Section 3.2.3, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the
Administrative Agent may determine after consultation with the Lenders.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

“Loan” is defined in Section 2.1.1.

“Loan Documents” means this Agreement, the Notes, if any, the Finnvera
Guarantee, the Residual Risk Guarantee and the Pledge Agreement.

“Loan Party” means each of the Borrower and the Guarantor.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Guarantor and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Administrative Agent or any Lender
under or in connection with the Loan Documents or (c) the ability of any Loan
Party to perform its payment Obligations under the Loan Documents to which it is
a party.

“Material Litigation” is defined in Section 6.8.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, the principal portion of all capitalized
leases) of the Guarantor and its Subsidiaries (determined on a consolidated
basis in accordance with GAAP) less the sum of (without duplication);

 

(a)

all cash on hand of the Guarantor and its Subsidiaries; plus

 

(b)

all Cash Equivalents.



NYDOCS03/880756.14

9

 

--------------------------------------------------------------------------------

“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.

“New Financings” means proceeds from:

(a)       borrowed money (whether by loan or issuance and sale of debt
securities), including drawings under this Agreement and under the Credit
Agreement dated as of March 27, 2003, as amended and restated as of June 29,
2007 and as may be further amended and restated or otherwise amended, among the
Guarantor, the lenders parties thereto and Citibank, N.A., as administrative
agent; and

 

(b)

the issuance and sale of equity securities.

“Note” means a promissory note of the Borrower payable to any Lender, delivered
pursuant to a request made under Section 2.5 in substantially the form of
Exhibit A hereto (as such promissory note may be amended, endorsed or otherwise
modified from time to time), evidencing the aggregate Indebtedness of the
Borrower to such Lender resulting from the outstanding Loan made by such Lender,
and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.

“Obligations” means all obligations (monetary or otherwise) of the Loan Parties
arising under or in connection with this Agreement, the Notes and the other Loan
Documents.

“Organic Document” means, relative to any Person, its certificate of
incorporation and its by-laws or similar organizational documents.

“Participant” is defined in Section 12.11.2.

“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA), and to which the Guarantor or any
corporation, trade or business that is, along with the Guarantor, a member of a
Controlled Group, may have liability, including any liability by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.

“Person” means any natural person, corporation, partnership, firm, association,
trust, government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.

“Pledge Agreement” means a pledge agreement substantially in the form of Exhibit
G-1.

“Platform” is defined in Section 12.2(b)(1).

“Post-Petition Interest” is defined in Section 10.5.

“Prepayment Event” is defined in Section 9.1.

“Principal Subsidiary” means any Subsidiary of the Guarantor that owns a Vessel.

“Primary Currency” is defined in Section 12.15.

 

NYDOCS03/880756.14

10

 

--------------------------------------------------------------------------------

“Purchased Vessel” is defined in the fourth recital.

“Reference Lenders” means BNPP, London Office, Nordea Bank Finland plc, London
Branch and Skandinaviska Enskilda Banken AB (publ), Stockholm Office, and
includes each replacement Reference Lender appointed by the Administrative Agent
pursuant to Section 3.2.5.

“Reinvestment Rate” means a rate equal to the sum of (x) the estimated funding
cost in Dollars for the Republic of Finland for an amount equal to the aggregate
amount of Tranche A Loans that are prepaid for the period from the date of
receipt of any such prepayment to the Stated Maturity Date, as derived by the
Finnish State Treasury and (y) 0.90%.

“Required Lenders” means, at any time, Lenders that, in the aggregate, hold at
least 66 2/3% of the aggregate unpaid principal amount (based on the Equivalent
in Dollars with respect to any portion of the Loans that are denominated in
Euro) of the Loans or, if no such principal amount is then outstanding, Lenders
that in the aggregate hold at least 66 2/3% of the Commitments (based on the
Equivalent in Dollars with respect to any portion of the Loans that are
denominated in Euro).

“Residual Risk Guarantee” means a guarantee, governed by Finnish law, of the
Residual Risk Guarantee Amount, accrued and unpaid interest in respect of the
Tranche A Loans (including default interest) and the costs to Finnvera of
enforcing its rights under the Loan Documents, made by the Tranche B Lenders
severally, and ratably according to their respective Tranche B Commitment
Amounts (determined using the Equivalent in Dollars of any portion of the
Tranche B Commitment Amount that is denominated in Euro) in favor of Finnvera.

“Residual Risk Guarantee Amount” means, as of any date, 5% of the aggregate
principal amount of the Tranche A Loans outstanding on such date.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Screen Rate” means the percentage rate per annum for the relevant period which
appears, in the case of a LIBO Rate, on the LIBOR01 Page and, in the case of a
EURIBO Rate, on the EURIBOR01 Page, in each case, of the Reuters Monitor Money
Rates Service.

“Secondary Currency” is defined in Section 12.15.

“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Guarantor for its long term senior unsecured, non-credit enhanced debt as
given by Moody’s and S&P or (b) in the event the Guarantor receives an actual
unsecured senior debt rating (apart from an implied rating) from Moody’s and/or
S&P, such actual rating or ratings, as the case may be (and in such case the
Senior Debt Rating shall not be determined by reference to any implied senior
debt rating from either agency). Each change in the Senior Debt Rating shall be
effective as of the date of such change. For purposes of the foregoing:

(a) if at any time the Senior Debt Rating provided by Moody’s differs from the
Senior Debt Rating provided by S&P by one level, the Applicable Premium Rate
shall be the percentage per annum set forth opposite the higher of such two
Senior Debt Ratings;

 

NYDOCS03/880756.14

11

 

--------------------------------------------------------------------------------

(b) if at any time the Senior Debt Rating provided by Moody’s differs from the
Senior Debt Rating provided by S&P by more than one level, the Applicable
Premium Rate shall be the percentage per annum set forth opposite the rating one
level below the higher of such two Senior Debt Ratings;

(c) if at any time a Senior Debt Rating is provided by one of but not both
Moody’s and S&P, the Applicable Premium Rate shall be determined by reference to
the Senior Debt Rating provided by the agency which gives such rating; and

(d) if at any time no Senior Debt Rating is provided by Moody’s and no Senior
Debt Rating is provided by S&P, the Applicable Premium Rate shall be the
percentage per annum set forth opposite the Senior Debt Ratings of B+ or lower
and B1 or lower unless (i) within 21 days of being notified by the
Administrative Agent that both Moody’s and S&P have ceased to give a Senior Debt
Rating, the Guarantor has obtained from at least one of such agencies a private
implied rating for its senior debt or (ii) having failed to obtain such private
rating within such 21-day period, the Guarantor and Finnvera shall have agreed
within a further 15-day period (during which period the Guarantor and Finnvera
shall consult in good faith to find an alternative method of providing an
implied rating of the Guarantor’s senior debt) on an alternative rating method,
which agreed alternative shall be notified to the Administrative Agent and apply
for the purposes of this Agreement.

“Senior Indebtedness” is defined in Section 10.5.

“Stated Maturity Date” means the twelfth anniversary of the Closing Date.

“Stockholders’ Equity” means, as at any date, the Guarantor’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.

“Subordinated Obligations” is defined in Section 10.5.

“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.

“Supplemental Agreement” means the Supplemental Agreement, dated as of the date
hereof, among the Tranche A Lenders, the Administrative Agent and FEC.

“Taxes” is defined in Section 4.6.

 

NYDOCS03/880756.14

12

 

--------------------------------------------------------------------------------

“Tranche A Commitment” means, with respect to any Tranche A Lender, the amount
set forth opposite such Lender’s name on the signature pages hereto as such
amount may be reduced from time to time in accordance with the terms of this
Agreement.

“Tranche A Commitment Amount” means, on any date, $420,000,000 as such amount
shall be reduced from time to time pursuant to Section 2.2.

“Tranche A Lenders” means the Lenders identified as Tranche A Lenders on the
signature pages hereof and their respective successors and permitted assigns.

“Tranche A Loan” is defined in Section 2.1.1.

“Tranche B Commitment” means, with respect to any Tranche B Lender, the amount
set forth opposite such Lender’s name on the signature pages hereto as such
amount may be reduced from time to time in accordance with the terms of this
Agreement.

“Tranche B Commitment Amount” means, on any date, the sum of $420,000,000 and
Euro 159,429,092 (it being understood that the Commitments of Nordea Bank
Finland plc, New York Branch, and Skandinaviska Enskilda Banken AB (publ) are
denominated in Dollars and the Commitment of BNPP is denominated in Euro) as
such amounts shall be reduced from time to time pursuant to Section 2.2.

“Tranche B Lenders” means the Lenders identified as Tranche B Lenders on the
signature pages hereof and their respective successors and permitted assigns.

“Tranche B Loan” is defined in Section 2.1.1.

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

“Vessel” means a passenger cruise vessel owned by the Guarantor or one of its
Subsidiaries.

“Voting Stock” means shares of capital stock of the Guarantor of any class or
classes (however designated) that have by the terms thereof normal voting power
to elect the members of the Board of Directors of the Guarantor (other than
voting power upon the occurrence of a stated contingency, such as the failure to
pay dividends).

SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in the Disclosure Schedule
and in each Note, Borrowing Request, notice and other communication delivered
from time to time in connection with this Agreement or the other Loan Documents.

SECTION 1.3. Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

 

NYDOCS03/880756.14

13

 

--------------------------------------------------------------------------------

SECTION 1.4. Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any Note shall be interpreted,
all accounting determinations and computations hereunder or thereunder
(including under Section 7.2.4) shall be made, and all financial statements
required to be delivered hereunder or thereunder shall be prepared, in
accordance with United States generally accepted accounting principles ("GAAP")
consistently applied (or, if not consistently applied, accompanied by details of
the inconsistencies); provided that if, as a result of any change in GAAP or in
the interpretation thereof after the date of the financial statements referred
to in Section 6.6, there is a change in the manner of determining any of the
items referred to herein that are to be determined by reference to GAAP, and the
effect of such change would (in the reasonable opinion of the Guarantor or the
Administrative Agent) be such as to affect the basis or efficacy of the
covenants contained in Section 7.2.4 in ascertaining the financial condition of
the Guarantor or the consolidated financial condition of the Guarantor and its
Subsidiaries and the Guarantor notifies the Administrative Agent that the
Guarantor requests an amendment to any provision hereof to eliminate such change
occurring after the date hereof in GAAP or the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Guarantor that the Required Lenders request an amendment to any provision hereof
for such purpose), then such item shall for the purposes of such Sections of
this Agreement continue to be determined in accordance with GAAP relating
thereto as GAAP were applied immediately prior to such change in GAAP or in the
interpretation thereof until such notice shall have been withdrawn or such
provision amended in accordance herewith.

ARTICLE II

 

COMMITMENTS, BORROWING PROCEDURES

SECTION 2.1. Commitments. On the terms and subject to the conditions of this
Agreement (including Article V), each Lender severally agrees to make a Loan
pursuant to the Commitments described in this Section 2.1.

SECTION 2.1.1. Commitment of Each Lender. On the Closing Date each Tranche A
Lender will make a loan (relative to such Lender, its “Tranche A Loan”) to the
Borrower equal to such Lender’s Tranche A Commitment. On the Closing Date, each
Tranche B Lender will make a loan (relative to such Lender, its “Tranche B
Loan”, the Tranche A Loans and the Tranche B Loans are, collectively, the
“Loans”) to the Borrower equal to such Lender’s Tranche B Commitment. Subject to
Section 3.7, any amount of the Loans that is prepaid or repaid may not be
reborrowed.

SECTION 2.1.2. [Intentionally omitted.]

SECTION 2.1.3. Finnvera Guarantee.

(a) Separate Agreement. Each Loan Party agrees and acknowledges that the
Finnvera Guarantee is a separate arrangement from this Agreement and no Loan
Party shall have any right or recourse against any Lender or the Administrative
Agent in respect of or arising by reason of any payment made by Finnvera to any
Lender or the Administrative Agent pursuant to the Finnvera Guarantee.

 

NYDOCS03/880756.14

14

 

--------------------------------------------------------------------------------

(b) Obligations. Each Loan Party acknowledges that its liability to pay in full
any sum under this Agreement is totally independent from and in no way
conditional upon performance by the Builder of its obligations under the
construction contract for the Purchased Vessel or under any agreement related
thereto and shall not be affected in any way by any claim which such Loan Party
may have or may consider that it has against the Builder.

(c) Authorization to Act on Instructions. Each Loan Party agrees that the
Administrative Agent may act on the instructions of Finnvera in relation to this
Agreement; provided that such instructions shall otherwise be in accordance
with, and as contemplated by, this Agreement and the Administrative Agent shall
remain responsible for such actions to the extent contemplated by Article XI and
Section 12.4.

(d) No Claims against the Administrative Agent. Each Loan Party agrees that in
case of any payment to the Lenders or the Administrative Agent pursuant to the
Finnvera Guarantee, Finnvera shall, in addition to any other rights which it may
have under the Finnvera Guarantee or otherwise, have full rights of subrogation
against the Loan Parties and no Loan Party shall have any claims whatsoever in
respect of any loss, damage or expense suffered or incurred by it against the
Administrative Agent as a result of such payment by Finnvera.

(e) Amendments to Finnvera Guarantee. The Administrative Agent agrees that it
shall not agree to any amendment, waiver or other modification of the Finnvera
Guarantee unless the Required Lenders (which, for this purpose, shall include
the Tranche A Lenders) have approved such action in writing and that, so long as
the Loans have not been accelerated in accordance with Article VIII or required
to be prepaid in accordance with Article IX, the Administrative Agent shall not
agree to any amendment, waiver or other modification of the Finnvera Guarantee
unless each Loan Party has approved such action in writing, provided that even
if the Loans have been accelerated in accordance with Article VIII or required
to be prepaid in accordance with Article IX, no amendment, waiver or other
modification of the Finnvera Guarantee may, directly or indirectly, adversely
affect the Borrower unless the Borrower has approved such action in writing.

SECTION 2.2. Reduction of Commitment Amount. The Commitment Amount is subject to
reduction from time to time pursuant to this Section 2.2.

SECTION 2.2.1. Optional. Subject to Section 4.4, the Borrower may, from time to
time on any Business Day occurring prior to the Closing Date, voluntarily reduce
the Commitment Amount; provided that all such reductions shall be made pro rata
among the Lenders (determined using the Equivalent in Dollars of any portion of
the Commitment Amount that is denominated in Euro) and shall require at least
three Business Days’ prior notice to the Administrative Agent and be permanent,
and any partial reduction of the Commitment Amount shall be in a minimum amount
of $10,000,000 and in a multiple of $1,000,000 (or, in the case of any portion
of the Commitment Amount that is denominated in Euro, the Equivalent in
Dollars).

SECTION 2.2.2. Mandatory. On and after the Closing Date, after giving effect to
the Borrowing made on such date, the Commitment Amount shall be zero (but
subject to reinstatement in accordance with Section 3.7).

 

NYDOCS03/880756.14

15

 

--------------------------------------------------------------------------------

SECTION 2.3. Borrowing Procedure. By delivering the Borrowing Request to the
Administrative Agent on or before 9:00 a.m., New York time, on a Business Day,
the Borrower may irrevocably request, on not less than three Business Days’
notice, that the Borrowing be made. The Administrative Agent shall without delay
inform the Lenders of the upcoming Borrowing. On the terms and subject to the
conditions of this Agreement, the Borrowing shall be made on the Business Day
specified in the Borrowing Request. On or before 11:00 a.m., New York time, on
the Business Day specified in the Borrowing Request, each Lender shall, without
any set-off or counterclaim, deposit with the Administrative Agent same day
funds in an amount equal to such Lender’s Commitment. Such deposit will be made
to an account which the Administrative Agent shall specify from time to time by
notice to the Lenders. To the extent funds are so received from the Lenders, the
Administrative Agent shall, without any set-off or counterclaim, promptly make
such funds available, in accordance with the terms of the Finnvera Guarantee, to
the Borrower (or to the order of the Borrower) on the Business Day specified in
the Borrowing Request by wire transfer of same day funds to the accounts the
Borrower shall have specified, in accordance with the terms of the Finnvera
Guarantee, in its Borrowing Request . No Lender’s obligation to make a Loan
shall be affected by any other Lender’s failure to make a Loan.

SECTION 2.4. Funding. Each Lender may, if it so elects, fulfill its obligation
to make or continue its Loan hereunder by causing one of its foreign branches or
Affiliates (or an international banking facility created by such Lender) to make
or maintain such Loan; provided that such Loan shall nonetheless be deemed to
have been made and to be held by such Lender, and the obligation of the Borrower
to repay such Loan shall nevertheless be to such Lender for the account of such
foreign branch, Affiliate or international banking facility.

SECTION 2.5. Evidence of Debt. (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from the Loan owing to such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder in respect of Loans. The Borrower agrees
that upon notice by any Lender to the Borrower (with a copy of such notice to
the Administrative Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Loan owing to, or to be made by, such Lender, the
Borrower shall promptly execute and deliver to such Lender a Note payable to the
order of such Lender in a principal amount equal to the greater of the
Commitment of, or the principal amount of the Loan owing to, such Lender.

(b)       The Administrative Agent, acting for this purpose as agent for the
Borrower, shall maintain a register (the “Register”) which shall include
recordation of (i) the date and amount of the Borrowing made hereunder, (ii) the
terms of each Lender Assignment Agreement delivered to and accepted by it, (iii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iv) the amount of any
sum received by the Administrative Agent from the Borrower hereunder and each
Lender’s share thereof.

(c)       Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in

 

NYDOCS03/880756.14

16

 

--------------------------------------------------------------------------------

the case of such account or accounts, such Lender, under this Agreement, absent
manifest error; provided, however, that the failure of the Administrative Agent
or such Lender to make an entry, or any finding that an entry is incorrect, in
the Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement.

ARTICLE III

 

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1. Repayments and Prepayments. The Borrower shall repay the Loans in
twenty-four equal semi-annual installments on the last day of each Interest
Period, as set forth on Schedule II hereto.

In addition, the Borrower

(a) may, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of the Loans; provided
that

(i)        any such prepayment shall be made pro rata among all Loans
(determined using the Equivalent in Dollars of any portion of the Loans that are
denominated in Euro) and applied in forward order of maturity, inverse order of
maturity or ratably among all remaining installments, as the Borrower shall
designate to the Administrative Agent; provided that at any time, the Borrower
may prepay in full the Tranche B Loans (without prepaying any Tranche A Loans)
so long as such Tranche B Loans have been substantially contemporaneously
refinanced with loans made by one or more Lenders or one or more Eligible
Assignees that become party to this Agreement as Lenders by execution of and
delivery to the Borrower and the Administrative Agent of (x) counterparts of
this Agreement or (y) an assignment in accordance with Section 12.11.1 (any such
loans being “Tranche B Loans” and having the identical terms as the Tranche B
Loans so prepaid, other than the rate of interest and tenor applicable to such
loans, which rate of interest and tenor shall be as agreed between the Borrower
and such financial institution, except that in no event shall the final maturity
of such loans be later than the twelfth anniversary of the Closing Date);

(ii)       all such voluntary prepayments shall require at least five Business
Days (or, if such prepayment is to be made on the last day of an Interest Period
for the Loans, three Business Days) prior written notice to the Administrative
Agent; and

(iii)      all such voluntary partial prepayments shall be in an aggregate
minimum amount of $10,000,000 and a multiple of $1,000,000 (or, in the case of
the portion of the Loan denominated in Euro, the Equivalent in Euro) (or the
remaining amount of the Loans being prepaid); and

(b) shall, on the last day of the Interest Period on or about the sixth
anniversary of the Closing Date, repay all or a portion of the Loans made by any
Tranche B Lender that



NYDOCS03/880756.14

17

 

--------------------------------------------------------------------------------

has given notice not less than the date which is six months plus five (5)
Business Days prior to such anniversary date to the Administrative Agent and the
Borrower of its election to be repaid on such date, specifying the amount of
such Loans that are required to be repaid (it being understood and agreed that
each Tranche B Lender may elect to give such notice in its sole discretion);
provided that no such Loan (or portion thereof) shall be required to be repaid
pursuant to this Section 3.1(b) to the extent (x) such Loan (or portion thereof)
has been assigned in accordance with Section 4.8 or (y) such Lender has agreed
subsequently in writing not to be so repaid, in each case, prior to such
anniversary date.

(c) shall, immediately upon any acceleration of the Stated Maturity Date of the
Loans pursuant to Section 8.2 or 8.3 or the mandatory repayment of the Loans
pursuant to Section 9.2, repay all Loans.

Each prepayment or repayment of any Loans made pursuant to this Section shall be
without premium or penalty, except as may be required by Section 4.4 and shall
be accompanied by accrued interest.

SECTION 3.2. Interest Provisions. Interest on the outstanding principal amount
of Loans shall accrue and be payable in accordance with this Section 3.2.

SECTION 3.2.1. Rates Payable by the Borrower. (a) The Borrower shall pay
interest on the Tranche A Loans at a rate per annum during each Interest Period
equal to the Fixed Rate.

(b)       The Borrower shall pay interest on the Tranche B Loans at a rate per
annum during each Interest Period equal to the sum of the Applicable Floating
Rate for such Interest Period plus the Floating Rate Applicable Margin.

(c)       All Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such Loan.

(d)       All interest hereunder shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

SECTION 3.2.2. Rates Payable to the Lenders. (a) Upon receipt of the applicable
funds from the Borrower, the Administrative Agent shall pay interest on the
Tranche A Loans to the Tranche A Lenders at a rate per annum as set forth in
Section 3.2.1(a).

(b)       Upon receipt of the applicable funds from the Borrower, the
Administrative Agent shall pay interest on the Tranche B Loans to the Tranche B
Lenders at a rate per annum as set forth in Section 3.2.1(b) in the currency of
their respective Tranche B Commitment Amounts.

SECTION 3.2.3. Post-Maturity Rates. After the date any principal amount of any
Loan is due and payable (whether on the maturity, upon acceleration or
otherwise), or after any

 

NYDOCS03/880756.14

18

 

--------------------------------------------------------------------------------

other monetary Obligation of the Borrower shall have become due and payable, the
Borrower shall pay, but only to the extent permitted by law, interest (after as
well as before judgment) on such amounts for each day during the period of such
default at a rate per annum certified by the Administrative Agent to the
Borrower (which certification shall be conclusive in the absence of manifest
error) to be equal to the sum of (a) the rate of interest applicable to Loans at
such time pursuant to Section 3.2.1 above plus (b) 2% per annum.

SECTION 3.2.4. Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:

 

(a)

on the Stated Maturity Date therefor;

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan (but only on the principal so paid or prepaid);

 

(c)

on the last day of each Interest Period; and

(d) on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.

Interest accrued on Loans or other monetary Obligations of the Borrower arising
under this Agreement or any Note after the date such amount is due and payable
(whether on maturity, upon acceleration or otherwise) shall be payable upon
demand of the Administrative Agent.

SECTION 3.2.5. Interest Rate Determination; Replacement Reference Lenders. Each
Reference Lender agrees to furnish to the Administrative Agent timely
information for the purpose of determining the Applicable Floating Rate in the
event that no offered quotation appears on the relevant page of the Reuters
Monitor Money Rates Service and the Applicable Floating Rate is to be determined
by reference to quotations supplied by the Reference Lenders. If any one or more
of the Reference Lenders shall fail to furnish in a timely manner such
information to the Administrative Agent for any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of the
information furnished by the remaining Reference Lenders (provided, that, if all
of the Reference Lenders other than the Administrative Agent fail to supply the
relevant quotations, the interest rate will be fixed by reference only to the
quotation obtained by the Administrative Agent in its capacity as a Reference
Lender). If a Reference Lender ceases for any reason to be able and willing to
act as such, the Administrative Agent shall, at the direction of the Required
Lenders and after consultation with the Borrower and the Lenders, appoint a
replacement for such Reference Lender reasonably acceptable to the Borrower, and
such replaced Reference Lender shall cease to be a Reference Lender hereunder.
The Administrative Agent shall furnish to the Borrower and to the Lenders each
determination of the Applicable Floating Rate made by reference to quotations of
interest rates furnished by Reference Lenders.

SECTION 3.2.6. [Intentionally omitted.]

SECTION 3.3. Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for the account of and as agent for each Lender a commitment fee (the
“Commitment Fees”) for the period commencing on the Effective Date and
continuing through the Closing

 

NYDOCS03/880756.14

19

 

--------------------------------------------------------------------------------

Date, as set forth in this Section 3.3. The Commitment Fees payable to the
Tranche A Lenders shall be payable by the Borrower on the Closing Date and shall
be in an amount equal to the product of 0.10% per annum, multiplied by the daily
unused portion of the Tranche A Commitment Amount, multiplied by the actual
number of days elapsed from the Effective Date to the initial Closing Date (and
if the Loans are prepaid and reborrowed pursuant to Section 3.7, from the date
of such prepayment to the subsequent Closing Date), divided by 360. The
Commitment Fees payable to the Tranche B Lenders that have committed to Loans
denominated in Dollars shall be payable by the Borrower on the Closing Date and
shall be in an amount equal to the product of 1.50% multiplied by the daily
unused portion of the Tranche B Commitment Amount that is committed to be
denominated in Dollars, multiplied by the actual number of days elapsed from the
Effective Date to the initial Closing Date (and if the Loans are prepaid and
reborrowed pursuant to Section 3.7, from the date of such prepayment to the
subsequent Closing Date), divided by 360. Payment of the Commitment Fee to the
Tranche B Lenders that have committed to Loans denominated in Dollars shall be
allocated by the Administrative Agent on the basis of each Lender’s ratable
share of the unused portion of the Tranche B Commitment Amount that is committed
to be denominated in Dollars for the actual number of days elapsed. The
Commitment Fees payable to the Tranche B Lenders that have committed to Loans
denominated in Euro shall be payable by the Borrower on the Closing Date and
shall be in an amount equal to the product of 1.125% multiplied by the daily
unused portion of the Tranche B Commitment Amount that is committed to be
denominated in Euro, multiplied by the actual number of days elapsed from the
Effective Date to the initial Closing Date (and if the Loans are prepaid and
reborrowed pursuant to Section 3.7, from the date of such prepayment to the
subsequent Closing Date), divided by 360.

SECTION 3.4. Finnvera Guarantee Premiums. The premiums on the Finnvera Guarantee
shall accrue and be payable in accordance with this Section 3.4.

(a)       The Borrower shall pay to the Administrative Agent, for the account of
and as agent for Finnvera, semi-annually in advance on the twentieth (20th)
Business Day preceding the first day of each Interest Period for each Tranche A
Loan an amount equal to the product of the Applicable Premium Rate as of the
immediately preceding Business Day and the outstanding principal amount of the
Tranche A Loans to be outstanding for such Interest Period in the currency of
such Tranche A Loans, after giving effect to any repayment scheduled to be paid
after such date but prior to the first day of such Interest Period, multiplied
by the actual number of days in such Interest Period (or, if the Tranche A Loans
are prepaid pursuant to Section 3.7 and subsequently reborrowed, in the case of
a premium paid on the subsequent Closing Date, the actual number of days in such
Interest Period less the number of days from but excluding the date of
prepayment of the Tranche A Loans to and including the last day of the first
Interest Period commencing on the initial Closing Date), divided by 360, in the
currency of such Tranche A Loans. The Administrative Agent shall pay the premium
on the Finnvera Guarantee received from the Borrower to Finnvera semi-annually
in advance on the Business Day immediately preceding the first day of each
Interest Period for such Loans.

(b)       The Borrower shall pay to the Administrative Agent, for the account of
and as agent for Finnvera, semi-annually in advance on the twentieth (20th)
Business Day preceding the first day of each Interest Period for each Tranche B
Loan an amount equal to the product of the Applicable Premium Rate as of the
immediately preceding Business

 

NYDOCS03/880756.14

20

 

--------------------------------------------------------------------------------

Day and the outstanding principal amount of the Tranche B Loans to be
outstanding for such Interest Period in the currency of such Tranche B Loans,
after giving effect to any repayment scheduled to be paid after such date but
prior to the first day of such Interest Period, multiplied by the actual number
of days in such Interest Period (or, if the Tranche B Loans are prepaid pursuant
to Section 3.7 and subsequently reborrowed, in the case of a premium paid on the
subsequent Closing Date, the actual number of days in such Interest Period less
the number of days from but excluding the date of prepayment of the Tranche B
Loans to and including the last day of the first Interest Period commencing on
the initial Closing Date), divided by 360, in the currency of such Tranche B
Loans. The Administrative Agent shall pay the premium on the Finnvera Guarantee
received from the Borrower to Finnvera semi-annually in advance on the Business
Day immediately preceding the first day of each Interest Period for such Loans.

(c)       At the direction of the Borrower, premiums on the Finnvera Guarantee
received by the Administrative Agent pursuant to this Section 3.4 shall be
placed by the Administrative Agent on demand or fixed rate deposit, as directed
by the Borrower, as soon as possible after receipt thereof and interest shall
accrue thereon at the London Interbank Bid Rate until such time as the
Administrative Agent pays such premiums to Finnvera. The Administrative Agent
shall release interest earned pursuant to the immediately preceding sentence to
the Borrower on the first day of each Interest Period.

SECTION 3.5. Residual Risk Guarantee Premiums. The premiums on the Residual Risk
Guarantee shall accrue and be payable in accordance with this Section 3.5. The
Borrower shall pay to the Administrative Agent for the ratable account of and as
agent for the Tranche B Lenders semi-annually in arrears in Dollars on the last
day of each Interest Period for each Tranche A Loan an amount equal to the
product of 0.45% per annum and the daily outstanding principal amount of the
Tranche A Loan, multiplied by the actual number of days elapsed, divided by 360,
provided that, if any Tranche B Lender has elected to have all or a portion of
its Tranche B Loans repaid in accordance with Section 3.1(b) and the Borrower
has provided cash collateral to such Tranche B Lender as provided in Section
3.6, the premium for the Residual Risk Guarantee payable by the Borrower shall,
on and after the date on which any Tranche B Loans are repaid in accordance with
Section 3.1(b), be reduced by an amount equal to the product of (x) the premium
on the Residual Risk Guarantee calculated without giving effect to this proviso
and (y) a fraction the numerator of which is the principal amount of Tranche B
Loans so repaid and the denominator of which is the aggregate principal amount
of Tranche B Loans outstanding on the sixth (6th) anniversary of the Closing
Date. The Administrative Agent shall pay the premium on the Residual Risk
Guarantee received from the Borrower to the Tranche B Lenders semi-annually in
arrears on the last day of each Interest Period for such Loans.

SECTION 3.6. Residual Risk Guarantee Cash Collateral. (a) If any Tranche B
Lender shall elect, in accordance with Section 3.1(b), to require all or a
portion of the Loans made by it to be repaid (and such Tranche B Lender’s
obligations under the Residual Risk Guarantee have not been assigned to a
replacement Lender acceptable to Finnvera or such Tranche B Lender is no longer
liable under the Residual Risk Guarantee), such Lender may make demand upon the
Borrower, and forthwith upon such demand the Borrower will, on or prior to the
date of such repayment and at the option of the Borrower, either (a) pledge to
such Lender in same day funds at such Lender’s office designated in such demand,
for deposit in an interest bearing cash

 

NYDOCS03/880756.14

21

 

--------------------------------------------------------------------------------

collateral account to be established in the name of the Borrower and maintained
by such Lender, over which such Lender shall have sole dominion and control,
upon terms as may be satisfactory to such Lender (a “Deposit Account”), an
amount equal to such Lender’s pro rata portion of the outstanding principal
amount of the Residual Risk Guarantee Amount or (b) make such other arrangements
in respect of such portion of the Residual Risk Guarantee Amount as shall be
acceptable to such Lender in its sole discretion (which may include a letter of
credit issued by a bank acceptable to such Lender in an amount and available to
be drawn on terms acceptable to such Lender).

(b) Upon payment under the Residual Risk Guarantee by a Lender whose Loans have
been prepaid, in whole or in part, under Section 3.1(b), such Lender may, to the
extent such amount has not otherwise been reimbursed or paid by the Loan
Parties, apply funds on deposit in a Deposit Account to the extent permitted by
applicable law or draw on any letter of credit supplied in lieu thereof to
reimburse itself for payments made under the Residual Risk Guarantee. To the
extent that the outstanding principal amount of the Residual Risk Guarantee
Amount attributable to a Lender is reduced from time to time (by scheduled
amortization, optional prepayment or otherwise), amounts on deposit in the
Deposit Account(s) of such Lender (or the amount available to be drawn under any
letter of credit supplied in lieu thereof) shall be reduced to an amount equal
to the outstanding principal amount of the Residual Risk Guarantee Amount
attributable to such Lender after giving effect to such reduction and such
excess shall promptly, but not later than five (5) Business Days after such
reduction, be paid to the Borrower. After the Residual Risk Guarantee shall have
expired or been fully drawn upon and all other payment obligations of the
Borrower hereunder and under the Notes shall have been paid in full, the
balance, if any, in any Deposit Account shall be promptly returned to the
Borrower (or the amount available to be drawn under any letter of credit
supplied in lieu thereof shall be reduced to zero).

(c) Dollar-denominated funds held in a Deposit Account may be invested and
reinvested at the direction of the Borrower in (i) readily marketable direct
obligations of the government of the United States or any agency or
instrumentality thereof or readily marketable obligations unconditionally
guaranteed by the full faith and credit of the government of the United States,
(ii) insured certificates of deposit of, or time deposits with, any commercial
bank that is a member of the Federal Reserve System and which issues (or parent
of which issues) commercial paper rated as described in clause (iii), is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1 billion or (iii) commercial paper in
an aggregate amount of no more than $2,000,000 per issuer outstanding at any
time, issued by any corporation organized under the laws of any State of the
United States, rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P. Euro-denominated funds
held in a Deposit Account may be invested and reinvested at the direction of the
Borrower in (i) readily marketable direct obligations of the government of any
OECD member country or any agency or instrumentality thereof or readily
marketable obligations unconditionally guaranteed by the full faith and credit
of the government of OECD member country, (ii) insured certificates of deposit
of, or time deposits with, any commercial bank that is organized under the laws
of OECD member country and has combined capital and surplus of at least €1
billion or (iii) commercial

 

NYDOCS03/880756.14

22

 

--------------------------------------------------------------------------------

paper in an aggregate amount of no more than €2,000,000 per issuer outstanding
at any time, issued by any corporation organized under the laws of any OECD
member country, rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P. Such Lender shall, from
time to time upon the request of the Borrower, promptly release any earnings
from such investments to the Borrower.

SECTION 3.7. Temporary Repayment. If the proceeds of the Loans have not been
utilized to pay for delivery of the Purchased Vessel within 15 days after the
Closing Date and have been deposited in accordance with Section 4.12, the
Borrower may, by notice to the Administrative Agent in accordance with Section
3.1(a)(ii) and specifying that such prepayment may be reborrowed under this
Agreement, prepay all of the Loans together with accrued interest thereon. If
the Purchased Vessel is delivered prior to February 15, 2010 (or such later date
as may be necessary due to ice conditions for the Borrower to take delivery of
the Purchased Vessel, but no later than April 15, 2010), the Borrower shall be
permitted to submit one additional Borrowing Request to reborrow the Loans
previously prepaid under this Section and the date of funding of such reborrowed
Loans shall be the Closing Date hereunder.  Prepayment of the Loans made
pursuant to this Section shall be without premium or penalty, except as may be
required by Section 4.4.

ARTICLE IV

 

CERTAIN APPLICABLE FLOATING RATE AND OTHER PROVISIONS

SECTION 4.1. Applicable Floating Rate Lending Unlawful. If the introduction of
or any change in or in the interpretation of any law makes it unlawful, or any
central bank or other governmental authority having jurisdiction over such
Lender asserts that it is unlawful, for such Lender to make, continue or
maintain any Loan bearing interest at a rate based on the Applicable Floating
Rate, the obligations of such Lender to make, continue or maintain any Loan
bearing interest at a rate based on the Applicable Floating Rate shall, upon
notice thereof to the Borrower, the Administrative Agent and each other Lender,
forthwith be suspended until the circumstances causing such suspension no longer
exist, provided that such Lender’s obligation to make, continue and maintain its
Loan hereunder shall be automatically converted into an obligation to make,
continue and maintain a Loan bearing interest at a rate to be negotiated between
such Lender and the Borrower that is the equivalent of the sum of the Applicable
Floating Rate for the relevant Interest Period plus the Floating Rate Applicable
Margin or, if such negotiated rate is not agreed upon by the Borrower and such
Lender within fifteen Business Days, in the case of Loans denominated in
Dollars, a rate equal to the Floating Rate Applicable Margin plus the greater of
(w) the rate publicly announced by BNPP’s New York office as its “prime rate”
and (x) Federal Funds Rate from time to time in effect plus 0.50% per annum and,
in the case of Loans denominated in Euro, a rate equal to the Floating Rate
Applicable Margin plus the greater of (y) the average of the rates publicly
announced by Skandinaviska Enskilda Banken AB’s and Nordea Bank’s head offices
as their “prime rates” for loans in Euro and (z) the Central European Bank’s
rate for the Main Refinancing Operations (MRO) in effect plus 0.50% per annum.

SECTION 4.2. Deposits Unavailable. If, with respect to the Tranche B Loans:

 

NYDOCS03/880756.14

23

 

--------------------------------------------------------------------------------

(a) the Administrative Agent shall have determined that deposits in the relevant
amount, denominated in the relevant currency and for the relevant Interest
Period are not available to the Reference Lenders in their relevant market;

(b) the Administrative Agent shall have determined that by reason of
circumstances affecting the Reference Lenders’ relevant market, adequate means
do not exist for ascertaining the interest rate applicable hereunder to Floating
Rate Loans denominated in Dollars and/or Euro; or

(c) before the close of business in London on the date of determination of the
Applicable Floating Rate for the relevant Interest Period or period, Lenders
holding a majority of the aggregate unpaid principal amount of Loans (based on
the Equivalent in Dollars with respect to any portion of the Loans that are
denominated in Euro) determine that the cost to them of obtaining matching
deposits in the relevant interbank market for the relevant currency in respect
of any Loan would be in excess of the Applicable Floating Rate;

then the Administrative Agent shall give notice of such determination
(hereinafter called a “Determination Notice”) to the Borrower and each of the
Lenders. The Borrower, the Lenders and the Administrative Agent shall enter into
negotiations in good faith in order to agree upon a mutually satisfactory
interest rate (or rates) to be substituted for those which would otherwise have
applied under this Agreement. If the Borrower, the Lenders and the
Administrative Agent are unable to agree upon an interest rate (or rates) prior
to the date occurring fifteen Business Days after the giving of such
Determination Notice, the interest rate (or rates) payable to the Lenders to
take effect at the end of the Interest Period current at the date of the
Determination Notice shall be equal to, in the case of Loans denominated in
Dollars, the Floating Rate Applicable Margin plus the greater of (w) the rate
publicly announced by BNPP’s New York office as its “prime rate” and (x) Federal
Funds Rate from time to time in effect plus 0.50% per annum and, in the case of
Loans denominated in Euro, the Floating Rate Applicable Margin plus the greater
of (y) the average of the rates publicly announced by Skandinaviska Enskilda
Banken AB’s and Nordea Bank’s head offices as their “prime rates” for loans in
Euro and (z) the Central European Bank’s rate for the Main Refinancing
Operations (MRO) in effect plus 0.50% per annum.

SECTION 4.3. Increased Floating Rate Loan Costs, etc. If a change in any
applicable treaty, law, regulation or regulatory requirement or in the
interpretation thereof or in its application to the Borrower, or if compliance
by any Lender with any applicable direction, request, requirement or guideline
(whether or not having the force of law) of any governmental or other authority
including, without limitation, any agency of the European Union or similar
monetary or multinational authority insofar as it may be changed or imposed
after the date hereof, shall:

(a) subject any Lender to any taxes, levies, duties, charges, fees, deductions
or withholdings of any nature with respect to its Commitment or any part thereof
imposed, levied, collected, withheld or assessed by any jurisdiction or any
political subdivision or taxing authority thereof (other than taxation on
overall net income and, to the extent such taxes are described in Section 4.6,
withholding taxes); or

 

NYDOCS03/880756.14

24

 

--------------------------------------------------------------------------------

(b) change the basis of taxation to any Lender (other than a change in taxation
on the overall net income of such Lender) of payments of principal or interest
or any other payment due or to become due pursuant to this Agreement; or

(c) impose, modify or deem applicable any reserve or capital adequacy
requirements (other than the reserve costs described in Section 4.7) or other
banking or monetary controls or requirements which affect the manner in which a
Lender shall allocate its capital resources to its obligations hereunder or
require the making of any special deposits against or in respect of any assets
or liabilities of, deposits with or for the account of, or loans by, any Lender
(provided that such Lender shall, unless prohibited by law, allocate its capital
resources to its obligations hereunder in a manner which is consistent with its
present treatment of the allocation of its capital resources); or

 

(d)

impose on any Lender any other condition affecting its Commitment,

and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making its Loan or maintaining its Commitment or any part
thereof, (ii) to reduce the amount of any payment received by such Lender or its
effective return hereunder or on its capital or (iii) to cause such Lender to
make any payment or to forego any return based on any amount received or
receivable by such Lender hereunder, then and in any such case if such increase
or reduction in the opinion of such Lender materially affects the interests of
such Lender, (A) the Lender concerned shall (through the Administrative Agent)
notify the Borrower of the occurrence of such event and use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Lending Office if the making of such a designation would
avoid the effects of such law, regulation or regulatory requirement or any
change therein or in the interpretation thereof and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender and (B) the
Borrower shall forthwith upon demand pay to the Administrative Agent for the
account of and as agent for such Lender such amount as is necessary to
compensate such Lender for such additional cost or such reduction and ancillary
expenses, including taxes, incurred as a result of such adjustment. Such notice
shall (i) describe in reasonable detail the event leading to such additional
cost, together with the approximate date of the effectiveness thereof, (ii) set
forth the amount of such additional cost, (iii) describe the manner in which
such amount has been calculated, (iv) certify that the method used to calculate
such amount is the Lender’s standard method of calculating such amount, (v)
certify that such request is consistent with its treatment of other borrowers
that are subject to similar provisions, and (vi) certify that, to the best of
its knowledge, such change in circumstance is of general application to the
commercial banking industry in such Lender’s jurisdiction of organization or in
the relevant jurisdiction in which such Lender does business. Failure or delay
on the part of any Lender to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section for any increased costs or reductions incurred more than three
months prior to the date that such Lender notifies the Borrower of the
circumstance giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
circumstance giving rise to such increased costs or reductions is retroactive,
then the three-month period referred to above shall be extended to include the
period of retroactive effect thereof, but not more than six months prior to the
date that such Lender notifies the Borrower of the circumstance giving rise to
such cost or reductions and of such Lender’s intention to claim compensation
therefor.

 

NYDOCS03/880756.14

25

 

--------------------------------------------------------------------------------

SECTION 4.4. Funding Losses. (a) In the event any Lender shall incur any loss or
expense by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to make, continue or maintain any portion of the
principal amount of any Loan as a Floating Rate Loan as a result of:

(i)        any conversion or repayment or prepayment of the principal amount of
any Loans on a date other than the scheduled last day of an Interest Period,
whether pursuant to Section 3.1, Section 3.7 or otherwise; or

(ii)       any Loans not being made in accordance with the Borrowing Request
therefor due to the fault of the Borrower or as a result of any of the
conditions precedent set forth in Article V not being satisfied,

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five Business Days of its
receipt thereof, pay directly to such Lender such amount as will reimburse such
Lender for such loss or expense. Such written notice shall include calculations
in reasonable detail setting forth the loss or expense to such Lender.

(b) In the event any Lender shall incur any Breakage Costs by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to make, continue or maintain any portion of the principal amount of any Loan as
a Fixed Rate Loan as a result of:

(i)        any conversion or repayment or prepayment of the principal amount of
any Loans on a date other than a scheduled repayment date as set forth in
Schedule II hereto, whether pursuant to Section 3.1, Section 3.7 or otherwise;

(ii)       any reduction of the Tranche A Commitment Amount pursuant to Section
2.2.1;

(iii)      the Tranche A Loans not being made on or prior to February 15, 2010
(or such later date as may be necessary due to ice conditions for the Borrower
to take delivery of the Vessel, but no later than April 15, 2010); or

(iv)      any Loans not being made in accordance with the Borrowing Request
therefore due to the fault of the Borrower or as a result of any of the
conditions precedent set forth in Article V not being satisfied,

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five Business Days of its
receipt thereof, pay directly to such Lender such Breakage Costs.  Such written
notice shall include calculations in reasonable detail setting forth the
Breakage Costs to such Lender.

SECTION 4.5. Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental authority increases the amount of capital required to be maintained
by any Lender or any Person controlling such Lender, and the rate of return on
its or

 

NYDOCS03/880756.14

26

 

--------------------------------------------------------------------------------

such controlling Person’s capital as a consequence of its Commitment or the Loan
made by such Lender is reduced to a level below that which such Lender or such
controlling Person would have achieved but for the occurrence of any such change
in circumstance, then, in any such case upon notice from time to time by such
Lender to the Borrower, the Borrower shall immediately pay directly to such
Lender additional amounts sufficient to compensate such Lender or such
controlling Person for such reduction in rate of return. Any such notice shall
(i) describe in reasonable detail the capital adequacy requirements which have
been imposed, together with the approximate date of the effectiveness thereof,
(ii) set forth the amount of such lowered return, (iii) describe the manner in
which such amount has been calculated, (iv) certify that the method used to
calculate such amount is such Lender’s standard method of calculating such
amount, (v) certify that such request for such additional amounts is consistent
with its treatment of other borrowers that are subject to similar provisions and
(vi) certify that, to the best of its knowledge, such change in circumstances is
of general application to the commercial banking industry in the jurisdictions
in which such Lender does business. In determining such amount, such Lender may
use any method of averaging and attribution that it shall, subject to the
foregoing sentence, deem applicable. Each Lender agrees to use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Lending Office if the making of such a
designation would avoid such reduction in such rate of return and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender. Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than three months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further that,
if the circumstance giving rise to such reductions is retroactive, then the
three-month period referred to above shall be extended to include the period of
retroactive effect thereof, but not more than six months prior to the date that
such Lender notifies the Borrower of the circumstance giving rise to such
reductions and of such Lender’s intention to claim compensation therefor.

SECTION 4.6. Taxes. All payments by any Loan Party of principal of, and interest
on, the Loans and all other amounts payable hereunder or under the Finnvera
Commitment Letter shall be made free and clear of and without deduction for any
present or future income, excise, stamp or franchise taxes and other taxes,
fees, duties, withholdings or other charges of any nature whatsoever imposed by
any taxing authority, but excluding franchise taxes and taxes imposed on or
measured by Finnvera’s or any Lender’s net income or receipts of Finnvera or
such Lender and franchise taxes imposed in lieu of net income taxes or receipts
by the jurisdiction under the laws of which Finnvera or such Lender is organized
or any political subdivision thereof or the jurisdiction of such Lender’s
Lending Office or any political subdivision thereof or any other jurisdiction
unless such net income taxes are imposed solely as a result of such Loan Party’s
activities in such other jurisdiction (such non-excluded items being called
“Taxes”). In the event that any withholding or deduction from any payment to be
made by any Loan Party hereunder or under the Finnvera Commitment Letter is
required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then such Loan Party will:

(a) pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

NYDOCS03/880756.14

27

 

--------------------------------------------------------------------------------

(b) promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such authority; and

(c) pay to the Administrative Agent for the account of and as agent for Finnvera
or the Lenders, as the case may be, such additional amount or amounts as is
necessary to ensure that the net amount actually received (including any Taxes
on such additional amounts) by Finnvera or each Lender will equal the full
amount Finnvera or such Lender would have received had no such withholding or
deduction been required.

Moreover, if any Taxes are directly asserted against the Administrative Agent,
Finnvera or any Lender with respect to any payment received or paid by the
Administrative Agent, Finnvera or such Lender hereunder, under the Finnvera
Commitment Letter or under or in connection with any other Loan Document, the
Administrative Agent, Finnvera or such Lender may pay such Taxes and the
applicable Loan Party will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such Person after the payment of such Taxes (including any Taxes on
such additional amounts) shall equal the amount such Person would have received
had no such Taxes been asserted.

Any Person claiming any additional amounts payable pursuant to this Section
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Lending Office if
the making of such a change would avoid the need for, or reduce the amount of,
any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Person, be otherwise disadvantageous to such Person.

If any Loan Party fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, for the account of
Finnvera or the respective Lenders, the required receipts or other required
documentary evidence, such Loan Party shall indemnify Finnvera and the Lenders
for any incremental withholding Taxes, interest or penalties or expenses that
may become payable by Finnvera or any Lender as a result of any such failure
(except to the extent that such amount becomes payable as a result of the
failure of Finnvera or such Lender to provide timely notice to such Loan Party
of the assertion of a liability related to the payment of Taxes). For purposes
of this Section 4.6, a distribution hereunder by the Administrative Agent or any
Lender to or for the account of Finnvera or any Lender shall be deemed a payment
by the applicable Loan Party.

If any Lender is entitled to any refund, credit, deduction or other reduction in
Tax by reason of any payment made by any Loan Party in respect of any Tax under
this Section 4.6 or by reason of any payment made by the Borrower pursuant to
Section 4.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof (and,
in the case of any such credit, utilization thereof), will pay to the applicable
Loan Party such amount (plus any interest received by such Lender in connection
with such refund, credit, deduction or reduction) as is equal to the net
after-tax value to such Lender of such part of such refund, credit, deduction or
reduction as such Lender reasonably determines is allocable to such tax or such
payment, less out-of-pocket expenses incurred by such Lender, provided that no
Lender shall be obligated to disclose to any Loan Party any information
regarding its tax affairs or tax computations.

 

NYDOCS03/880756.14

28

 

--------------------------------------------------------------------------------

Each Lender (and each Participant) that is organized under the laws of a
jurisdiction other than the United States agrees with the Guarantor and the
Administrative Agent that it will (a) provide to the Administrative Agent and
the Guarantor an appropriately executed copy of Internal Revenue Service Form
W-8ECI certifying that any payments made to or for the benefit of such Lender or
such Participant are effectively connected with a trade or business in the
United States (or, alternatively, Internal Revenue Service Form W-8BEN, but only
if the applicable treaty described in such form provides for a complete
exemption from U.S. federal income tax withholding), or any successor form, on
or prior to the date hereof (or, in the case of any assignee Lender or
Participant, on or prior to the date of the relevant assignment or
participation), and (b) notify the Administrative Agent and the Guarantor if the
certifications made on any form provided pursuant to this paragraph are no
longer accurate and true in all material respects. For any period with respect
to which a Lender (or Participant) has failed to provide the Guarantor with the
foregoing forms (other than if such failure is due to a change in law occurring
after the date on which a form originally was required to be provided or if such
form otherwise is not required hereunder) such Lender (or Participant) shall not
be entitled to the benefits of this Section 4.6 with respect to Taxes imposed by
reason of such failure.

If Finnvera should be come subrogated to the rights of any Lender under this
Agreement then, for the purposes of the two paragraphs immediately preceding,
the term “Lender “ shall be deemed to include Finnvera.

No Loan Party shall have an obligation under this Section 4.6 to pay any
indemnity or gross-up amount to Finnvera, any Lender or the Administrative Agent
to the extent that such Loan Party has paid an amount with respect to that Tax
to any party pursuant to any other provision of any Loan Document, the Finnvera
Commitment Letter or the Lenders’ Commitment Letter.

SECTION 4.7. Reserve Costs. Without in any way limiting the Borrower’s
obligations under Section 4.3, the Borrower shall pay to each Lender on the last
day of each Interest Period, so long as the relevant Lending Office of such
Lender is required to maintain reserves against “Eurocurrency liabilities” under
Regulation D of the F.R.S. Board, upon notice from such Lender, an additional
amount equal to the product of the following for each Loan for each day during
such Interest Period:

(i)        the principal amount of such Loan outstanding on such day; and

(ii)       the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such Loan for such
Interest Period as provided in this Agreement (less the Floating Rate Applicable
Margin) and the denominator of which is one minus any increase after the
Effective Date in the effective rate (expressed as a decimal) at which such
reserve requirements are imposed on such Lender minus (y) such numerator; and

 

(iii)

1/360.

Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of



NYDOCS03/880756.14

29

 

--------------------------------------------------------------------------------

other borrowers that are subject to similar provisions and (iv) certify that, to
the best of its knowledge, such requirements are of general application in the
commercial banking industry in the United States.

Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.

SECTION 4.8. Replacement Lenders, etc. If any Loan Party shall be required to
make any payment to any Lender pursuant to Section 3.1(b), 4.3, 4.5, 4.6 or 4.7,
or if the Borrower shall elect to prepay the Loans pursuant to the proviso in
Section 3.1(a)(i), the Borrower shall be entitled at any time (so long as no
Default and no Prepayment Event shall have occurred and be continuing) within
180 days after receipt of notice from such Lender of such required payment to
(a) terminate such Lender’s Commitment and such Lender’s right to receive any
Commitment Fee accruing after such termination and that portion of the
Commitment Amount represented by such Lender’s Commitment, (b) prepay the
affected portion of such Lender’s Loan in full, together with accrued interest
thereon through the date of such prepayment and any amounts due in connection
with such prepayment pursuant to Section 4.4 (provided that, except in the case
of any payment to a Lender pursuant to Section 3.1(b), the Borrower shall not
prepay any such Lender pursuant to this clause (b) without replacing such Lender
pursuant to the following clause (c) until a 30-day period shall have elapsed
during which the Borrower and the Administrative Agent shall have attempted in
good faith to replace such Lender), and/or (c) replace such Lender with another
Lender or an Eligible Assignee either (x) by, if an Eligible Assignee is not a
Lender, becoming a party to this Agreement as a Lender by execution of and
delivery to the Borrower and the Administrative Agent of counterparts of this
Agreement, and such Lender or Eligible Assignee refinancing any Loans prepaid
pursuant to clause (b) above with loans made by such Lender or Eligible Assignee
(any such loans being “Tranche B Loans” and having the identical terms as the
Tranche B Loans so prepaid, other than the rate of interest applicable to and
the tenor of such loans, which rate of interest and tenor shall be as agreed
between the Borrower and such financial institution, except that in no event
shall the final maturity of such loans be later than the twelfth anniversary of
the Closing Date), or (y) pursuant to an assignment in accordance with Section
12.11.1, provided that (i) each such assignment shall be either an assignment of
all of the rights and obligations of the assigning Lender under this Agreement
and, unless cash collateralized in accordance with Section 3.6, the Residual
Risk Guarantee, or an assignment of a portion of such rights and obligations
made concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement and (ii) no Lender shall be obligated to make any such assignment
as a result of a demand by the Borrower pursuant to this Section unless and
until such Lender shall have received one or more payments from either the
Borrower or one or more Assignee Lenders in an aggregate amount at least equal
to the outstanding principal amount of the Loan owing to such Lender, together
with accrued interest thereon to the date of payment of such principal amount
and all other amounts payable to such Lender under this Agreement. Each Lender
represents and warrants to the Borrower that, as of the date of this Agreement
(or, with respect to any Lender not a party hereto on the date hereof, on the
date that such Lender becomes a party hereto), there is no existing treaty, law,
regulation, regulatory requirement, interpretation, directive, guideline,
decision or request pursuant to which such Lender would be entitled to

 

NYDOCS03/880756.14

30

 

--------------------------------------------------------------------------------

request any payments under any of Sections 4.3, 4.5, 4.6 and 4.7 to or for
account of such Lender.

SECTION 4.9. Payments, Computations, etc. Unless otherwise expressly provided,
all payments by the Borrower pursuant to this Agreement or the Notes shall be
made by the Borrower to the Administrative Agent for the pro rata account
(determined using the Equivalent in Dollars of any portion of the Loans that are
denominated in Euro) of and as agent for the Lenders entitled to receive such
payment. All such payments required to be made to the Administrative Agent shall
be made, without setoff, deduction or counterclaim, not later than 12:00 noon,
London time, in the case of payments made in Euro, and 11:00 a.m. New York time,
in the case of payments made in Dollars, on the date due, in same day or
immediately available funds through the New York Clearing House Interbank
Payments System (or such other funds as may be customary for the settlement of
international banking transactions in Dollars or Euro, as applicable), to such
account as the Administrative Agent shall specify from time to time by notice to
the Borrower. Funds received after that time shall be deemed to have been
received by the Administrative Agent on the next succeeding Business Day. The
Administrative Agent shall promptly (but in any event on the same Business Day
that the same are received or, as contemplated in the immediately preceding
sentence, deemed received) remit in same day funds to each Lender its share, if
any, of such payments received by the Administrative Agent for the account of
such Lender without any setoff, deduction or counterclaim. All interest and fees
in respect of Loans denominated in Dollars shall be paid in Dollars and all
interest and fees in respect of Loans denominated in Euro shall be payable in
Euro, and in each case shall be computed on the basis of the actual number of
days (including the first day but excluding the last day) occurring during the
period for which such interest or fee is payable over a year comprised of 360
days. Whenever any payment to be made shall otherwise be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day (unless the next succeeding Business Day is the first Business Day of a
calendar month, in which case such payment shall be made on the Business Day
preceding the first Business Day of such calendar month) and such extension of
time shall be included in computing interest and fees, if any, in connection
with such payment.

SECTION 4.10. Sharing of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of Sections
4.3, 4.4, 4.5, 4.6, 4.7 and 12.11 and except as otherwise provided in Sections
3.1(a) and 3.1(b) to the extent such Sections permit prepayment of Loans on a
non-ratable basis) in excess of its pro rata share of payments then or therewith
obtained by all Lenders, such Lender shall purchase from the other Lenders such
participations in Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably
(determined using the Equivalent in Dollars of any portion of the Loans that are
denominated in Euro) with each of them; provided that if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and each Lender which has
sold a participation to the purchasing Lender shall repay to the purchasing
Lender the purchase price to the ratable extent of such recovery together with
an amount equal to such selling Lender’s ratable share (according to the
proportion of (a) the amount of such selling Lender’s required repayment to the
purchasing Lender to (b) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of

 

NYDOCS03/880756.14

31

 

--------------------------------------------------------------------------------

the total amount so recovered. The Borrower agrees that any Lender so purchasing
a participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all its rights of payment (including pursuant
to Section 4.11) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation. If
under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section to share in the benefits of any recovery on such secured
claim.

SECTION 4.11. Setoff. Upon the occurrence and during continuance of an Event of
Default or Prepayment Event, each Lender shall have, to the extent permitted by
applicable law, the right to appropriate and apply to the payment of the
Obligations owing to it any and all balances, credits, deposits, accounts or
moneys of any Loan Party then or thereafter maintained with such Lender;
provided that any such appropriation and application shall be subject to the
provisions of Section 4.10. Each Lender agrees promptly to notify the applicable
Loan Party and the Administrative Agent after any such setoff and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff under applicable law or otherwise) which such Lender may have.

SECTION 4.12. Use of Proceeds. The Borrower shall apply the proceeds of the
Borrowing in accordance with the fourth recital and, prior to such application,
such proceeds that are denominated in Dollars shall be converted into Euro and
held in an account of the Borrower; without limiting the foregoing, no proceeds
of any Loan will be used to acquire any equity security of a class which is
registered pursuant to Section 12 of the Securities Exchange Act of 1934 or any
“margin stock”, as defined in F.R.S. Board Regulation U. Unless security has
previously been provided to the Lenders pursuant to and in accordance with
Section 5.2.4 hereof, if the proceeds of the Loans have not been paid to the
Builder or its order or to the Administrative Agent in prepayment of the Loans
under Sections 3.1(a) or 3.7 by 9:59 p.m. (London time) on the second Business
Day after the Closing Date, such proceeds shall be pledged by the Borrower as
collateral pursuant to the Pledge Agreement, such pledge to be effective on and
after such time. On or prior to the date that is 15 days after the Closing Date,
the Borrower shall notify the Administrative Agent whether the proceeds of the
Loans are to be returned to the Administrative Agent as prepayment in accordance
with Section 3.7 or to be held as cash collateral until the earlier of (i)
disbursement to the Builder and (ii) prepayment of the Loans pursuant to Section
3.1(a) or 9.2.

ARTICLE V

 

CONDITIONS TO BORROWING

SECTION 5.1. Effectiveness. The obligations of the Lenders to fund the Borrowing
shall be effective on and as of the first date, on or before May 15, 2009 (the
“Effective Date”), on which each of the conditions precedent set forth in this
Section 5.1 shall have been satisfied.

SECTION 5.1.1. Resolutions, etc. The Administrative Agent shall have received
from each Loan Party:

 

NYDOCS03/880756.14

32

 

--------------------------------------------------------------------------------

(a) a certificate, dated the Effective Date, of its Secretary or Assistant
Secretary as to the incumbency and signatures of those of its officers
authorized to act with respect to this Agreement and each other Loan Document to
which it is a party and as to the truth and completeness of the attached:

(x) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document to which it is a party, and

(y) Organic Documents of such Loan Party,

and upon which certificate each Lender may conclusively rely until it shall have
received a further certificate of the Secretary of such Loan Party canceling or
amending such prior certificate;

(b) Certificates of Good Standing issued by the relevant Liberian authorities in
respect of each Loan Party; and

(c) evidence that the Borrower or the Guarantor has paid not less than 20% of
the purchase price of the Purchased Vessel.

SECTION 5.1.2. [Intentionally omitted.]

SECTION 5.1.3. Opinions of Counsel. The Administrative Agent shall have received
opinions, dated the Effective Date and addressed to the Administrative Agent and
each Lender, from:

(a) Bradley Stein, Esq., counsel to each Loan Party, substantially in the form
of Exhibit C hereto;

(b) Watson, Farley & Williams (New York) LLP, counsel to each Loan Party, as to
Liberian Law and New York Law, substantially in the form of Exhibit D hereto;
and

(c) Hannes Snellman, counsel to the Administrative Agent, as to Finnish Law,
substantially in the form of Exhibits F-1 and F-2 hereto.

SECTION 5.1.4. Fees, Expenses, etc. The Administrative Agent shall have received
for its own account, or for the account of each Lender, as the case may be, all
fees that the Borrower or Guarantor shall have agreed in writing to pay to the
Administrative Agent (whether for its own account or for the account of any of
the Lenders) or the FEC and all invoiced expenses of the Administrative Agent
(including the agreed fees and expenses of counsel to the Administrative Agent)
on or prior to the Effective Date.

SECTION 5.1.5. Assignment of Tranche A Loan. The full Tranche A Commitment
Amount shall have been duly assigned and transferred to, and assumed by, FEC
pursuant to a duly executed Lender Assignment Agreement, dated as of the
Effective Date, among the Tranche A Lenders, the Administrative Agent, FEC and
the Loan Parties, and the duly executed Supplemental Agreement.



NYDOCS03/880756.14

33

 

--------------------------------------------------------------------------------

SECTION 5.1.6. Finnvera Guarantee. (a) The Finnvera Guarantee shall have been
duly authorized, executed and delivered to the Administrative Agent.

(b) The Administrative Agent shall have received a duly executed assignment of
all rights and benefits of any payments to be made by Finnvera under the
Finnvera Guarantee in respect of the Tranche A Loans to each Tranche A Lender,
acknowledged by Finnvera, in each case in form and substance reasonably
satisfactory to each Tranche A Lender.

SECTION 5.2. The Loans. The obligation of each Lender to fund any Loan on the
Closing Date shall be subject to the satisfaction of each of the conditions
precedent set forth in this Section 5.2.

SECTION 5.2.1. Compliance with Warranties, No Default, etc. Both before and
after giving effect to such Borrowing the following statements shall be true and
correct:

(a) the representations and warranties set forth in Article VI (excluding,
however, those contained in Sections 6.9, 6.10 and 6.12) shall be true and
correct with the same effect as if then made; and

 

(b)

no Default and no Prepayment Event shall have occurred and be continuing.

SECTION 5.2.2. Borrowing Request. The Administrative Agent shall have received a
Borrowing Request for such Borrowing. Each of the delivery of a Borrowing
Request and the acceptance by the Borrower of the proceeds of such Borrowing
shall constitute a representation and warranty by each Loan Party that on the
date of such Borrowing (both immediately before and after giving effect to such
Borrowing and the application of the proceeds thereof) the statements made in
Section 5.2.1 are true and correct.

SECTION 5.2.3. Finnvera Guarantee. (a) All premiums, fees and invoiced expenses
due and payable prior to the effectiveness of the Finnvera Guarantee shall have
been paid by the Borrower or the Guarantor.

 

(b)

The Finnvera Guarantee shall be effective.

SECTION 5.2.4. Ratings Condition. The Loans shall not be disbursed on an
unsecured basis unless, at the time of disbursement, the Guarantor’s Senior Debt
Ratings are BB- or higher by S&P and Ba3 or higher by Moody’s (the "Ratings
Condition"). If the Ratings Condition shall not be satisfied on the Closing
Date, the Loans shall not be disbursed unless secured, at the option of the
Borrower, either (i) by the Purchased Vessel and the insurance proceeds relating
to the Purchased Vessel or (ii) by the proceeds of the Loans disbursed
hereunder, in each case in accordance with the terms and conditions of the
Finnvera Guarantee.

SECTION 5.2.5. Timing of Disbursement. The Administrative Agent shall have
received from the Borrower evidence that the Closing Date is not earlier than
two Business Days prior to the scheduled date of delivery, nor later than the
actual date of delivery, of the Purchased Vessel to the Borrower.



NYDOCS03/880756.14

34

 

--------------------------------------------------------------------------------

SECTION 5.2.6. Pledge Agreement. The Pledge Agreement shall have been duly
executed and delivered to the Administrative Agent.

SECTION 5.2.7. Closing Fees, Expenses, etc. The Administrative Agent shall have
received for its own account, or for the account of each Lender, as the case may
be, all fees that the Borrower or Guarantor shall have agreed in writing to pay
to the Administrative Agent (whether for its own account or for the account of
any of the Lenders) or the FEC and all invoiced expenses of the Administrative
Agent (including the agreed fees and expenses of counsel to the Administrative
Agent) on or prior to the Closing Date.

SECTION 5.2.8. Opinions of Counsel. The Administrative Agent shall have received
opinions dated as of the Closing Date and addressed to the Administrative Agent
and each Lender:

(a) from Norton Rose LLP, counsel to the Administrative Agent, as to English
law, substantially in the form of Exhibit H hereto;

(b) from Bradley Stein, Esq., counsel to the Borrower, substantially in the form
of Exhibit I hereto;

(c) from Watson, Farley & Williams (New York) LLP, counsel to the Borrower, as
to Liberian Law, substantially in the form of Exhibit J hereto; and

(d) if security is required to be delivered to the Administrative Agent pursuant
to Section 5.2.4, from counsels reasonably acceptable to the Administrative
Agent or Finnvera (as specified in the Finnvera Guarantee) as to such matters
relating to the security as the Administrative Agent or Finnvera (as specified
in the Finnvera Guarantee) may reasonably request.

SECTION 5.2.9. Delivery of Notes. The Administrative Agent shall have received,
for the account of the respective Lenders that have made a request under Section
2.5 prior to the Closing Date, Notes duly executed and delivered by the
Borrower.

SECTION 5.3. The Borrowing. For purposes of determining compliance with the
conditions specified in Section 5.1, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Administrative Agent shall promptly notify Finnvera and
the Lenders of the occurrence of the Effective Date.

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

To induce the Lenders and the Administrative Agent to enter into this Agreement
and to make Loans hereunder, each Loan Party represents and warrants to the
Administrative Agent and



NYDOCS03/880756.14

35

 

--------------------------------------------------------------------------------

each Lender as set forth in this Article VI as of the Effective Date and, except
with respect to the representations and warranties in Section 6.9, 6.10 and
6.12, as of the Closing Date.

SECTION 6.1. Organization, etc. Each Loan Party and each of the Principal
Subsidiaries is a corporation validly organized and existing and in good
standing under the laws of its jurisdiction of incorporation; each Loan Party is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect; and each Loan Party has full power and authority, has
taken all corporate action and holds all governmental and creditors’ licenses,
permits, consents and other approvals necessary to enter into each Loan Document
to which it is a party and to perform its Obligations.

SECTION 6.2. Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by each Loan Party of this Agreement and each other Loan
Document to which it is a party, are within such Loan Party’s corporate powers,
have been duly authorized by all necessary corporate action, and do not:

 

(a)

contravene such Loan Party‘s Organic Documents;

(b) contravene any law or governmental regulation of any Applicable Jurisdiction
except as would not reasonably be expected to result in a Material Adverse
Effect;

(c) contravene any court decree or order binding on such Loan Party or any of
its property except as would not reasonably be expected to result in a Material
Adverse Effect;

(d) contravene any contractual restriction binding on such Loan Party or any of
its property except as would not reasonably be expected to result in a Material
Adverse Effect; or

(e) result in, or require the creation or imposition of, any Lien on any of the
properties of such Loan Party except as would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 6.3. Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by any Loan Party of this Agreement or any other Loan Document to
which it is a party (except for authorizations or approvals not required to be
obtained on or prior to the Effective Date that have been obtained or actions
not required to be taken on or prior to the Effective Date that have been
taken). Each Loan Party and each Principal Subsidiary holds all governmental
licenses, permits and other approvals required to conduct its business as
conducted by it on the Effective Date, except to the extent the failure to hold
any such licenses, permits or other approvals would not have a Material Adverse
Effect.

SECTION 6.4. Compliance with Environmental Laws. Each Loan Party and each
Principal Subsidiary is in compliance with all applicable Environmental Laws,
except to the extent that the failure to so comply would not have a Material
Adverse Effect.





NYDOCS03/880756.14

36

 

--------------------------------------------------------------------------------

SECTION 6.5. Validity, etc. This Agreement constitutes, and each of the other
Loan Documents will, on the due execution and delivery thereof, constitute, the
legal, valid and binding obligations of each Loan Party party thereto,
enforceable in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally or by general equitable
principles.

SECTION 6.6. Financial Information. The consolidated balance sheet of the
Guarantor and its Subsidiaries as at December 31, 2008, and the related
consolidated statements of operations and cash flows of the Guarantor and its
Subsidiaries, copies of which have been furnished to the Administrative Agent
and each Lender, have been prepared in accordance with GAAP, and present fairly
in all material respects the consolidated financial condition of the Guarantor
and its Subsidiaries as at December 31, 2008 and the results of their operations
for the Fiscal Year then ended. Since December 31, 2008 there has been no
material adverse change in the business, operations or financial condition of
the Guarantor and its Subsidiaries taken as a whole.

SECTION 6.7. No Default or Prepayment Event. No Default or Prepayment Event has
occurred and is continuing.

SECTION 6.8. Litigation. There is no action, suit, litigation, investigation or
proceeding pending or, to the knowledge of any Loan Party, threatened against
any Loan Party or any Principal Subsidiary, that (i) except as set forth in
filings made by the Guarantor with the Securities and Exchange Commission, in
the Guarantor's reasonable opinion might reasonably be expected to materially
adversely affect the business, operations or financial condition of the
Guarantor and its Subsidiaries (taken as a whole) (collectively, "Material
Litigation") or (ii) purports to affect the legality, validity or enforceability
of the Loan Documents or the consummation of the transactions contemplated
hereby.

 

SECTION 6.9. Vessels.

SECTION 6.9.1. The Guarantor represents and warrants that each Vessel (other
than the Purchased Vessel) is

 

(a)

legally and beneficially owned by the Guarantor or a Principal Subsidiary,

(b) registered in the name of the Guarantor or such Principal Subsidiary under
the flag identified in Item 6.9(b) of the Disclosure Schedule,

 

(c)

classed as required by Section 7.1.4.A(b),

 

(d)

free of all Liens, other than Liens permitted by Section 7.2.3.A,

 

(e)

insured against loss or damage in compliance with Section 7.1.5, and

(f)  chartered exclusively to or operated exclusively by the Guarantor or one of
the Guarantor’s wholly-owned Subsidiaries, except as otherwise permitted
pursuant to Section 7.1.4.A.



NYDOCS03/880756.14

37

 

--------------------------------------------------------------------------------

SECTION 6.9.2. The Borrower represents and warrants that immediately following
the delivery of the Purchased Vessel to the Borrower the Purchased Vessel will
be:

 

(a)

legally and beneficially owned by the Borrower,

(b) registered in the name of the Borrower under the Bahamian or Maltese flag or
such other flag as the parties may mutually agree,

 

(c)

classified as required by Section 7.1.4.A(b),

 

(d)

free of all Liens, other than Liens permitted pursuant to Section 7.2.3.B,

 

(e)

insured against loss or damage in compliance with Section 7.1.5, and

(f)  exclusively operated by or chartered to the Guarantor or one of the
Guarantor's wholly-owned Subsidiaries.

SECTION 6.10. Subsidiaries. The Guarantor has no Subsidiaries on the Effective
Date, except those Subsidiaries which are identified in Item 6.10 of the
Disclosure Schedule. All Existing Principal Subsidiaries are designated with an
asterisk in Item 6.10 of the Disclosure Schedule. All Existing Principal
Subsidiaries are direct or indirect wholly-owned Subsidiaries of the Guarantor,
except to the extent any such Existing Principal Subsidiary or an interest
therein has been sold in accordance with clause (b) of Section 7.2.7 or such
Existing Principal Subsidiary no longer owns a Vessel.

SECTION 6.11. Obligations rank pari passu. The Obligations of each Loan Party
rank at least pari passu in right of payment and in all other respects with all
other unsecured unsubordinated Indebtedness of such Loan Party.

SECTION 6.12. Withholding, etc. As of the Effective Date, no payment to be made
by any Loan Party under any Loan Document to which it is a party is subject to
any withholding or like tax imposed by any Applicable Jurisdiction.

SECTION 6.13. No Filing, etc. Required. No filing, recording or registration and
no payment of any stamp, registration or similar tax is necessary under the laws
of any Applicable Jurisdiction to ensure the legality, validity, enforceability,
priority or admissibility in evidence of this Agreement or the Notes (except for
filings, recordings, registrations or payments not required to be made on or
prior to the Effective Date that have been made).

SECTION 6.14. No Immunity. Each Loan Party is subject to civil and commercial
law with respect to its Obligations. Neither any Loan Party nor any of its
properties or revenues is entitled to any right of immunity in any Applicable
Jurisdiction from suit, court jurisdiction, judgment, attachment (whether before
or after judgment), set-off or execution of a judgment or from any other legal
process or remedy relating to its Obligations (to the extent such suit, court
jurisdiction, judgment, attachment, set-off, execution, legal process or remedy
would otherwise be permitted or exist).

SECTION 6.15. Pension Plans. To the extent that, at any time after the Effective
Date, there are any Pension Plans, no steps will have been taken to terminate
any Pension Plan, and no

 

NYDOCS03/880756.14

38

 

--------------------------------------------------------------------------------

contribution failure will have occurred with respect to any Pension Plan, in
each case which could (a) give rise to a Lien under section 302(f) of ERISA and
(b) result in the incurrence by the Guarantor or any member of the Controlled
Group of any material liability, fine or penalty.

SECTION 6.16. Investment Company Act. No Loan Party is an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

SECTION 6.17. Regulation U. No Loan Party is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loans will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U. Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.

SECTION 6.18. Accuracy of Information. The financial and other information
(other than financial projections or other forward looking information)
furnished to the Administrative Agent and the Lenders in writing by or on behalf
of the Guarantor by its chief financial officer, treasurer or corporate
controller in connection with the negotiation of this Agreement is, when taken
as a whole, to the best knowledge and belief of the Guarantor, true and correct
and contains no misstatement of a fact of a material nature. All financial
projections, if any, that have been furnished to the Administrative Agent and
the Lenders in writing by or on behalf of the Guarantor by its chief financial
officer, treasurer or corporate controller in connection with this Agreement
have been or will be prepared in good faith based upon assumptions believed by
the Guarantor to be reasonable at the time made (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the Guarantor’s control, and that no assurance can be given
that the projections will be realized). All financial and other information
furnished to the Administrative Agent and the Lenders in writing by or on behalf
of the Guarantor by its chief financial officer, treasurer or corporate
controller after the date of this Agreement shall have been prepared by the
Guarantor in good faith.

ARTICLE VII

 

COVENANTS

SECTION 7.1. Affirmative Covenants. Each Loan Party agrees with the
Administrative Agent and each Lender that, until all Commitments have terminated
and all Obligations have been paid in full, such Loan Party will perform its
obligations set forth in this Section 7.1.

SECTION 7.1.1. Financial Information, Reports, Notices, etc.

SECTION 7.1.1.A. The Borrower will furnish, or will cause to be furnished, to
the Administrative Agent (with sufficient copies for distribution to each Lender
and Finnvera, as the case may be) the following financial statements, reports,
notices and information:

(a) not later than 120 days after the end of each Fiscal Year its unaudited
financial statements for each of its Fiscal Years. Each set of financial
statements delivered pursuant to this Section 7.1.1.A(a) shall be in accordance
with GAAP and certified as to

 

NYDOCS03/880756.14

39

 

--------------------------------------------------------------------------------

their correctness in all material respects by the chief financial officer or the
treasurer of the Borrower;

(b) as soon as possible after the occurrence of a Default or Prepayment Event, a
statement of the chief financial officer of the Borrower setting forth details
of such Default or Prepayment Event (as the case may be) and the action which
the Borrower has taken and proposes to take with respect thereto;

(c) as soon as the Borrower becomes aware thereof, notice of any event which, in
its reasonable opinion, would be expected to materially adversely affect its
business, operations or financial condition;

(d) as soon as the Borrower becomes aware thereof, notice of any suspension or
revocation of the Purchased Vessel’s classification; and

(e) such other information respecting the condition or operations, financial or
otherwise, of the Borrower as any Lender through the Administrative Agent may
from time to time reasonably request.

SECTION 7.1.1.B. The Guarantor will furnish, or will cause to be furnished, to
the Administrative Agent (with sufficient copies for distribution to each Lender
and Finnvera, as the case may be) the following financial statements, reports,
notices and information:

(a) as soon as available and in any event within 60 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of the Guarantor, a copy
of the Guarantor’s report on Form 10-Q (or any successor form) as filed by the
Guarantor with the Securities and Exchange Commission for such Fiscal Quarter,
containing unaudited consolidated financial statements of the Guarantor for such
Fiscal Quarter (including a balance sheet and profit and loss statement)
prepared in accordance with GAAP, subject to normal year-end audit adjustments;

(b) as soon as available and in any event within 120 days after the end of each
Fiscal Year of the Guarantor, a copy of the Guarantor’s annual report on Form
10-K (or any successor form) as filed by the Guarantor with the Securities and
Exchange Commission for such Fiscal Year, containing audited consolidated
financial statements of the Guarantor for such Fiscal Year prepared in
accordance with GAAP (including a balance sheet and profit and loss statement)
and audited by PricewaterhouseCoopers LLC or another firm of independent public
accountants of similar standing;

(c) together with each of the statements delivered pursuant to the foregoing
clause (a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Guarantor, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Administrative Agent);

 

NYDOCS03/880756.14

40

 

--------------------------------------------------------------------------------

(d) as soon as possible after the occurrence of a Default or Prepayment Event, a
statement of the chief financial officer of the Guarantor setting forth details
of such Default or Prepayment Event (as the case may be) and the action which
the Guarantor has taken and proposes to take with respect thereto;

(e) as soon as the Guarantor becomes aware thereof, notice of any Material
Litigation except to the extent that such Material Litigation is disclosed by
the Guarantor in filings with the SEC;

(f)  as soon as the Guarantor becomes aware thereof, notice of any event which,
in its reasonable opinion, would be expected to materially adversely affect the
business, operations or financial condition of the Guarantor and its
Subsidiaries taken as a whole;

(g) promptly after the sending or filing thereof, copies of all reports which
the Guarantor sends to all holders of each security issued by the Guarantor, and
all registration statements which the Guarantor or any of its Subsidiaries files
with the Securities and Exchange Commission or any national securities exchange;

(h) within seven days after the delivery of the Purchased Vessel, (i) evidence
as to the ownership of such Vessel by the Borrower, which evidence shall include
a copy of the Protocol of Delivery and Acceptance, signed by the Builder and the
Borrower, and the registration of the Purchased Vessel in the relevant ship’s
register, in the name of the Borrower as shipowner, the (ii) disclosure of all
Liens on such Vessel, other than Liens permitted by Section 7.2.3.B, (iii)
evidence of the class of such Vessel; and (iv) evidence as to all required
insurance being in effect with respect to such Vessel;

(i)  as soon as the Guarantor becomes aware thereof, notice of any suspension or
revocation of the Purchased Vessel’s classification; and

(j)  such other information (x) respecting the condition or operations,
financial or otherwise, of the Guarantor or any of its Subsidiaries, (y)
respecting the transactions and documents related to the Purchased Vessel or the
delivery of the Purchased Vessel or (z) as may be required to enable the
Administrative Agent to obtain the full benefit of the Finnvera Guarantee, as
any Lender or Finnvera, in either case through the Administrative Agent, may
from time to time reasonably request;

provided, however, that information required to furnished to the Administrative
Agent under subsections (a), (b) and (g) of this Section 7.1.1.B shall be deemed
furnished to the Administrative Agent when available free of charge on the
Guarantor’s website at http://www.rclinvestor.com or the website of the U.S.
Securities and Exchange Commission at http://www.sec.gov.

SECTION 7.1.2. Approvals and Other Consents. Each Loan Party will obtain (or
cause to be obtained) all such governmental licenses, authorizations, consents,
permits and approvals as may be required for (a) such Loan Party to perform its
obligations under this Agreement and the other Loan Documents to which it is a
party and (b) except to the extent that failure to obtain (or cause to be
obtained) such governmental licenses, authorizations, consents,

 

NYDOCS03/880756.14

41

 

--------------------------------------------------------------------------------

permits and approvals would not be expected to have a Material Adverse Effect,
the operation of each Vessel in compliance with all applicable laws.

SECTION 7.1.3. Compliance with Laws, etc. Each Loan Party will, and will cause
each of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clause
(a) below) to the extent that the failure to so comply would not have a Material
Adverse Effect, which compliance shall in any case include (but not be limited
to):

(a) in the case of each of such Loan Party and the Principal Subsidiaries, the
maintenance and preservation of its corporate existence (subject to the
provisions of Section 7.2.6);

(b) in the case of the Guarantor, maintenance of its qualification as a foreign
corporation in the State of Florida;

(c) the payment, before the same become delinquent, of all taxes, assessments
and governmental charges imposed upon it or upon its property, except to the
extent being diligently contested in good faith by appropriate proceedings; and

 

(d)

compliance with all applicable Environmental Laws.

SECTION 7.1.4. Vessels.

SECTION 7.1.4.A. The Guarantor will (or will cause the applicable Principal
Subsidiary to):

(a) cause each Vessel to be chartered exclusively to or operated exclusively by
the Guarantor or one of the Guarantor’s wholly-owned Subsidiaries, provided that
the Guarantor or such Subsidiary may charter out (i) any Vessels representing
not more than 25% of the berths of all Vessels to entities other than the
Guarantor and the Guarantor’s wholly-owned Subsidiaries and (ii) any Vessel for
a time charter not to exceed one year in duration; and

(b) cause each Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing.

SECTION 7.1.4.B. The Borrower will cause the Purchased Vessel to be exclusively
operated by or chartered to the Guarantor or one of the Guarantor’s wholly-owned
Subsidiaries, provided that the Guarantor or such wholly-owned Subsidiary may
charter out the Purchased Vessel on a time charter with a stated duration not in
excess of one year.

SECTION 7.1.5. Insurance. The Guarantor will, or will cause one or more of its
Subsidiaries to, maintain or cause to be maintained with responsible insurance
companies insurance with respect to all of the material properties and
operations of each Loan Party and each Principal Subsidiary against such
casualties, third-party liabilities and contingencies and in such amounts as is
customary for other businesses of similar size in the passenger cruise line
industry (provided that in no event will the Guarantor or any Subsidiary be
required to obtain any business interruption, loss of hire or delay in delivery
insurance) and will, upon request of the

 

NYDOCS03/880756.14

42

 

--------------------------------------------------------------------------------

Administrative Agent, furnish to the Administrative Agent (with sufficient
copies for distribution to each Lender) at reasonable intervals a certificate of
a senior officer of the Guarantor setting forth the nature and extent of all
insurance maintained by the Guarantor and the Subsidiaries and certifying as to
compliance with this Section.

SECTION 7.1.6. Books and Records. The Guarantor will, and will cause each of its
Principal Subsidiaries (including the Borrower) to, keep books and records that
accurately reflect all of its business affairs and transactions and permit the
Administrative Agent and each Lender or any of their respective representatives,
at reasonable times and intervals, to visit each of its offices, to discuss its
financial matters with its officers and to examine any of its books or other
corporate records.

SECTION 7.2. Negative Covenants. Each Loan Party agrees with the Administrative
Agent and each Lender that, until all Commitments have terminated and all
Obligations have been paid and performed in full, such Loan Party will perform
its obligations applicable to it set forth in this Section 7.2.

SECTION 7.2.1. Business Activities.

SECTION 7.2.1.A. The Guarantor will not, and will not permit any of its
Subsidiaries to, engage in any business activity other than those engaged in by
the Guarantor and its Subsidiaries on the date hereof and other business
activities reasonably related thereto.

SECTION 7.2.1.B. The Borrower will not engage in any business activity other
than the ownership, operation and chartering of the Purchased Vessel and other
business activities reasonably related thereto.

SECTION 7.2.2. Indebtedness.

SECTION 7.2.2.A. The Guarantor will not permit any of the Existing Principal
Subsidiaries to create, incur, assume or suffer to exist or otherwise become or
be liable in respect of any Indebtedness, other than, without duplication, the
following:

 

(a)

Indebtedness secured by Liens of the type described in Section 7.2.3.A;

(b) Indebtedness owing to the Guarantor or a wholly owned direct or indirect
Subsidiary of the Guarantor;

(c) Indebtedness incurred to finance, refinance or refund the cost (including
the cost of construction) of assets acquired after the Closing Date;

(d) Indebtedness in an aggregate principal amount not to exceed the amount
specified therefor in Section 7.2.3.A(c) at any time outstanding; and

 

(e)

any Existing Debt.

SECTION 7.2.2.B. The Borrower will not create, incur, assume or suffer to exist
or otherwise become or be liable in respect of any Indebtedness, other than,
without duplication, the following:

 

NYDOCS03/880756.14

43

 

--------------------------------------------------------------------------------

(a) Indebtedness under this Agreement and the Notes and Indebtedness secured by
Liens of the type described in Section 7.2.3.B;

(b) Indebtedness owing to the Guarantor or a wholly owned direct or indirect
Subsidiary of the Guarantor; and

(c) Indebtedness in an aggregate outstanding amount not to exceed $25,000,000 at
any time.

SECTION 7.2.3. Liens.

SECTION 7.2.3.A. The Guarantor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:

(a) Liens on the vessel BRILLIANCE OF THE SEAS existing as of the Effective Date
and securing the Existing Debt (and any Lien on BRILLIANCE OF THE SEAS securing
any refinancing of the Existing Debt, so long as such Vessel was subject to a
Lien securing the Indebtedness being refinanced immediately prior to such
refinancing);

(b) Liens on assets (including, without limitation, shares of capital stock of
corporations and assets owned by any corporation that becomes a Subsidiary of
the Guarantor after the Effective Date) acquired after the Effective Date
(whether by purchase, construction or otherwise) by the Guarantor or any of its
Subsidiaries (other than (x) an Existing Principal Subsidiary or (y) any other
Principal Subsidiary which, at any time, after three months after the
acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which Liens
were created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;

(c) in addition to other Liens permitted under this Section 7.2.3.A, Liens
securing Indebtedness in an aggregate principal amount, together with (but
without duplication of) Indebtedness permitted under Section 7.2.2.A(d), at any
one time outstanding not exceeding the greater of (determined at the time of
creation of such Lien or the incurrence by any Existing Principal Subsidiary of
such indebtedness, as applicable) (x) 3.5% of the total assets of the Guarantor
and its Subsidiaries taken as a whole as determined in accordance with GAAP as
at the last day of the most recent ended Fiscal Quarter or (y) $225,000,000,
provided that, with respect to each such item of Indebtedness, the fair market
value of the assets subject to Liens securing such Indebtedness (determined at
the time of the creation of such Lien) shall not exceed two times the aggregate
principal amount of such Indebtedness (and for purposes of this clause (c), the
fair market value of any assets shall be determined by (i) in the case of any
Vessel, by an Approved Appraiser selected by the Guarantor and (ii) in the case
of any other assets, by an officer of the Guarantor or by the board of directors
of the Guarantor);

 

NYDOCS03/880756.14

44

 

--------------------------------------------------------------------------------

(d) Liens on assets acquired after the Effective Date by the Guarantor or any of
its Subsidiaries (other than by (x) any Subsidiary that is an Existing Principal
Subsidiary or (y) any other Principal Subsidiary which, at any time, owns a
Vessel free of any mortgage Lien) so long as (i) the acquisition of such assets
is not otherwise prohibited by the terms of this Agreement and (ii) each of such
Liens existed on such assets before the time of its acquisition and was not
created by the Guarantor or any of its Subsidiaries in anticipation thereof;

(e) Liens on any asset of any corporation that becomes a Subsidiary of the
Guarantor (other than a corporation that also becomes a Subsidiary of an
Existing Principal Subsidiary) after the Effective Date so long as (i) the
acquisition or creation of such corporation by the Guarantor is not otherwise
prohibited by the terms of this Agreement and (ii) such Liens are in existence
at the time such corporation becomes a Subsidiary of the Guarantor and were not
created by the Guarantor or any of its Subsidiaries in anticipation thereof;

(f)  Liens securing Government-related Obligations of the Guarantor or its
Subsidiaries;

(g) Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

(h) Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
diligently contested in good faith by appropriate proceedings;

(i)  Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits;

 

(j)

Liens for current crew’s wages and salvage;

(k) Liens arising by operation of law as the result of the furnishing of
necessaries for any Vessel so long as the same are discharged in the ordinary
course of business or are being diligently contested in good faith by
appropriate proceedings; and

 

(l)

Liens on Vessels that:

(i)        secure obligations covered (or reasonably expected to be covered) by
insurance;

(ii)       were incurred in the course of or incidental to trading such Vessel
in connection with repairs or other work to such Vessel; or

(iii)      were incurred in connection with work to such Vessel that is required
to be performed pursuant to applicable law, rule, regulation or order;

 

NYDOCS03/880756.14

45

 

--------------------------------------------------------------------------------

provided that, in each case described in this clause (l), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings.

SECTION 7.2.3.B. The Borrower will not create, incur, assume or suffer to exist
any Lien upon any of its property, revenues or assets, whether now owned or
hereafter acquired, except:

 

(a)

Liens securing Government-related Obligations of the Borrower;

(b) Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

(c) Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
diligently contested in good faith by appropriate proceedings;

(d) Liens incurred in the ordinary course of business in connection with
workers' compensation, unemployment insurance or other forms of governmental
insurance or benefits;

 

(e)

Liens for current crew's wages and salvage;

(f)  Liens arising by operation of law as the result of the furnishing of
necessaries for the Purchased Vessel so long as the same are discharged in the
ordinary course of business or are being diligently contested in good faith by
appropriate proceedings;

 

(g)

Liens on the Purchased Vessel that:

(i)        secure obligations covered (or reasonably expected to be covered) by
insurance;

(ii)       were incurred in the course of or incidental to trading the Purchased
Vessel in connection with repairs or other work to the Purchased Vessel; or

(iii)      were incurred in connection with work to the Purchased Vessel that is
required to be performed pursuant to applicable law, rule, regulation or order;

provided that, in each case described in this clause (g), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings; and

(h) Liens securing obligations in an aggregate outstanding amount not to exceed
$25,000,000 at any time.

SECTION 7.2.4. Financial Condition. The Guarantor will not permit:

 

NYDOCS03/880756.14

46

 

--------------------------------------------------------------------------------

(a) Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter, to be
greater than 0.625 to 1.

(b) Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day of
any Fiscal Quarter.

(c) Stockholders’ Equity to be less than, as at the last day of any Fiscal
Quarter, the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net
income of the Guarantor and its Subsidiaries for the period commencing on
January 1, 2007 and ending on the last day of the Fiscal Quarter most recently
ended (treated for these purposes as a single accounting period, but in any
event excluding any Fiscal Quarters for which the Guarantor and its Subsidiaries
have a consolidated net loss).

SECTION 7.2.5. Investments.

SECTION 7.2.5.A. The Guarantor will not permit any of the Principal Subsidiaries
to make, incur, assume or suffer to exist any Investment in any other Person
other than

(a) the Guarantor or any direct or indirect wholly owned Subsidiary of the
Guarantor; and

(b) other Investments by the Principal Subsidiaries in an aggregate amount not
to exceed $25,000,000 at any time outstanding.

SECTION 7.2.5.B. The Borrower will not make, incur, assume or suffer to exist
any Investment in any other Person other than:

(a) Investments in the Guarantor or any direct or indirect wholly-owned
Subsidiary of the Guarantor and

(b) Investments in an aggregate amount not to exceed $25,000,000 at any time
outstanding.

SECTION 7.2.6. Consolidation, Merger, etc.

SECTION 7.2.6.A. The Guarantor will not, and will not permit any of its
Subsidiaries to, liquidate or dissolve, consolidate with, or merge into or with,
any other corporation, or purchase or otherwise acquire all or substantially all
of the assets of any Person except:

(a) any such Subsidiary may liquidate or dissolve voluntarily into, and may
merge with and into, the Guarantor or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Guarantor
or any other Subsidiary; and

(b) so long as no Default has occurred and is continuing or would occur after
giving effect thereto, the Guarantor or any of its Subsidiaries may merge into
any other Person, or any other Person may merge into the Guarantor or any such
Subsidiary, or the

 

NYDOCS03/880756.14

47

 

--------------------------------------------------------------------------------

Guarantor or any of its Subsidiaries may purchase or otherwise acquire all or
substantially all of the assets of any Person, in each case so long as:

(i)        after giving effect thereto, the Stockholders’ Equity of the
Guarantor and its Subsidiaries is at least equal to 90% of such Stockholders’
Equity immediately prior thereto; and

(ii)       in the case of a merger involving the Guarantor where the Guarantor
is not the surviving corporation, the surviving corporation shall have assumed
in a writing, delivered to the Administrative Agent, all of the Guarantor’s
obligations hereunder and under the other Loan Documents to which it is a party.

SECTION 7.2.6.B. The Borrower will not liquidate or dissolve, consolidate with,
or merge into or with, any other corporation, or purchase or otherwise acquire
all or substantially all of the assets of any Person without the prior written
consent (not to be unreasonably withheld) of the Required Lenders and Finnvera.

SECTION 7.2.7. Asset Dispositions, etc. The Guarantor will not, and will not
permit any of its Subsidiaries to, sell, transfer, contribute or otherwise
convey, or grant options, warrants or other rights with respect to, any material
asset (including accounts receivable and capital stock of Principal
Subsidiaries) to any Person, except:

 

(a)

sales of assets (including, without limitation, Vessels) so long as:

(i)        the aggregate net book value of all such assets sold during each
12-month period commencing on the Effective Date, and each anniversary of the
Effective Date, does not exceed an amount equal to the greater of (x) 7.5% of
Stockholders’ Equity as at the end of the last Fiscal Quarter, and (y)
$250,000,000, provided however, that in no event shall the aggregate net book
value of fixed assets disposed over the life of the Agreement (determined as of
the date of any such sale) exceed 25% of Stockholders’ Equity as at the end of
the most recently completed fiscal quarter; and

(ii)       to the extent any asset has a fair market value in excess of
$25,000,000 the Guarantor or Subsidiary selling such asset receives
consideration therefor at least equal to the fair market value thereof (as
determined in good faith by (x) in the case of any Vessel, the board of
directors of the Guarantor and (y) in the case of any other asset, an officer of
the Guarantor or its board of directors);

(b) sales of capital stock of any Principal Subsidiary of the Guarantor so long
as a sale of all of the assets of such Subsidiary would be permitted under the
foregoing clause (a);

 

(c)

sales of capital stock of any Subsidiary other than a Principal Subsidiary;

 

(d)

sales of other assets in the ordinary course of business; and



NYDOCS03/880756.14

48

 

--------------------------------------------------------------------------------

(e) sales of assets between or among the Guarantor and Subsidiaries of the
Borrower.

SECTION 7.2.8. Transactions with Affiliates. The Guarantor will not, and will
not permit any of the Principal Subsidiaries to, enter into, or cause, suffer or
permit to exist any arrangement or contract with any of its Affiliates (other
than arrangements or contracts among the Guarantor and its wholly-owned
Subsidiaries) unless such arrangement or contract is on an arms’-length basis,
provided that, to the extent that the aggregate fair value of the goods
furnished or to be furnished or the services performed or to be performed under
all such contracts or arrangements in any one Fiscal Year does not exceed
$25,000,000, such contracts or arrangements shall not be subject to this Section
7.2.8.

ARTICLE VIII

 

EVENTS OF DEFAULT

SECTION 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.

SECTION 8.1.1. Non-Payment of Obligations. Any Loan Party shall default in the
payment when due of any principal of or interest on any Loan, any Commitment
Fee, the fees provided for in Section 11.8, the Finnvera Guarantee Premium or
the Residual Risk Guarantee Premium, provided that in the case of a default in
the payment of interest on any Loan, any Commitment Fee, the Finnvera Guarantee
Premium or the Residual Risk Guarantee Premium, such default shall continue
unremedied for a period of at least two Business Days after notice thereof shall
have been given to the Borrower by the Administrative Agent, and in the case of
any other amount (other than payment of principal of any Loan), such default
shall continue unremedied for a period of at least ten days after notice thereof
shall have been given to the Borrower by the Administrative Agent.

SECTION 8.1.2. Breach of Warranty. Any representation or warranty of any Loan
Party made or deemed to be made hereunder (including any certificates delivered
pursuant to Article V) is or shall be incorrect when made in any material
respect.

SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations. Any Loan
Party shall default in the due performance and observance of any other agreement
contained herein or in any other Loan Document to which it is a party (other
than the covenants set forth in Sections 4.12 and 7.2.4) and such default shall
continue unremedied for a period of five days after notice thereof shall have
been given to such Loan Party by the Administrative Agent or any Lender (or, if
(a) such default is capable of being remedied within 30 days (commencing on the
first day following such five-day period) and (b) such Loan Party is actively
seeking to remedy the same during such period, such default shall continue
unremedied for at least 35 days after such notice to such Loan Party).

SECTION 8.1.4. Default on Other Indebtedness. The Guarantor or any of the
Principal Subsidiaries shall fail to pay any Indebtedness that is outstanding in
a principal amount of at least $50,000,000 (or the equivalent in other
currencies) in the aggregate (but excluding Indebtedness hereunder) when the
same becomes due and payable (whether by scheduled

 

NYDOCS03/880756.14

49

 

--------------------------------------------------------------------------------

maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument
evidencing, securing or relating to any such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to cause or permit the
holder or holders of such Indebtedness to cause such Indebtedness to become due
and payable prior to its scheduled maturity; or any such Indebtedness shall be
declared to be due and payable or required to be prepaid or redeemed (other than
by a regularly scheduled required prepayment or redemption or by voluntary
agreement), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Indebtedness is required to be made, in each case prior to the
scheduled maturity thereof. For purposes of determining Indebtedness for any
Hedging Instrument, the principal amount of the obligations under any such
instrument at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Guarantor or any Principal Subsidiary would be
required to pay if such instrument were terminated at such time.

SECTION 8.1.5. Pension Plans. Any of the following events shall occur with
respect to any Pension Plan:

(a) the institution of any steps by the Guarantor, any member of its Controlled
Group or any other Person to terminate a Pension Plan if, as a result of such
termination, the Guarantor or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $50,000,000; or

(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA

and, in each case, such event shall continue unremedied for a period of five
Business Days after notice thereof shall have been given to the Guarantor by the
Administrative Agent or any Lender (or, if (a) such default is capable of being
remedied within 15 days (commencing on the first day of such five-Business-Day
period) and (b) the Guarantor is actively seeking to remedy the same during such
period, such default shall continue unremedied for at least 15 days).

SECTION 8.1.6. Bankruptcy, Insolvency, etc. Any Loan Party or any of the
Principal Subsidiaries (or any of its other Subsidiaries to the extent that the
relevant event described below would have a Material Adverse Effect) shall:

(a) generally fail to pay, or admit in writing its inability to pay, its debts
as they become due;

(b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for it or any of its property, or make
a general assignment for the benefit of creditors;

(c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for it or for a substantial part of its property, and such trustee,
receiver, sequestrator or other custodian

 

NYDOCS03/880756.14

50

 

--------------------------------------------------------------------------------

shall not be discharged within 30 days, provided that such Loan Party hereby
expressly authorizes the Administrative Agent and each Lender to appear in any
court conducting any relevant proceeding during such 30-day period to preserve,
protect and defend their respective rights under the Loan Documents;

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of such Subsidiaries, and, if any
such case or proceeding is not commenced by the Borrower or such Subsidiary,
such case or proceeding shall be consented to or acquiesced in by the Borrower
or such Subsidiary or shall result in the entry of an order for relief or shall
remain for 30 days undismissed, provided that such Loan Party hereby expressly
authorizes the Administrative Agent and each Lender to appear in any court
conducting any such case or proceeding during such 30-day period to preserve,
protect and defend their respective rights under the Loan Documents; or

(e) take any corporate action authorizing, or in furtherance of, any of the
foregoing.

SECTION 8.1.7. Ownership of Principal Subsidiaries. Except as a result of a
disposition permitted pursuant to clauses (a) or (b) of Section 7.2.7, the
Guarantor shall cease to own beneficially and of record all of the capital stock
of each Existing Principal Subsidiary.

SECTION 8.2. Action if Bankruptcy. If any Event of Default described in clauses
(b) through (d) of Section 8.1.6 shall occur with respect to any Loan Party, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of all outstanding Loans and all other
Obligations shall automatically be and become immediately due and payable,
without notice or demand.

SECTION 8.3. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 8.1.6
with respect to any Loan Party) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent shall at the request,
or may with the consent, of the Required Lenders and Finnvera, by notice to the
Borrower, declare all of the outstanding principal amount of the Loans and other
Obligations to be due and payable and/or the Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of such Loans and
other Obligations shall be and become immediately due and payable, without
further notice, demand or presentment, and/or, as the case may be, the
Commitments shall terminate.

ARTICLE IX

 

PREPAYMENT EVENTS

SECTION 9.1. Listing of Prepayment Events. Each of the following events or
occurrences described in this Section 9.1 shall constitute a “Prepayment Event”.

SECTION 9.1.1. Change in Ownership. Any Person other than a member of the
Existing Group (a “New Shareholder”) shall acquire (whether through legal or
beneficial

NYDOCS03/880756.14

51

 

--------------------------------------------------------------------------------

ownership of capital stock, by contract or otherwise), directly or indirectly,
effective control over more than 30% of the Voting Stock and:

(a) the members of the Existing Group have (whether through legal or beneficial
ownership of capital stock, by contract or otherwise) in the aggregate, directly
or indirectly, effective control over fewer shares of Voting Stock than does
such New Shareholder; and

(b) the members of the Existing Group do not collectively have (whether through
legal or beneficial ownership of capital stock, by contract or otherwise) the
right to elect, or to designate for election, at least a majority of the Board
of Directors of the Guarantor.

SECTION 9.1.2. Change in Board. During any period of 24 consecutive months, a
majority of the Board of Directors of the Guarantor shall no longer be composed
of individuals:

 

(a)

who were members of said Board on the first day of such period; or

(b) whose election or nomination to said Board was approved by a vote of at
least two-thirds of the members of said Board who were members of said Board on
the first day of such period; or

(c) whose election or nomination to said Board was approved by a vote of at
least two-thirds of the members of said Board referred to in the foregoing
clauses (a) and (b).

SECTION 9.1.3. Unenforceability. Any Loan Document to which it is a party shall
cease to be the legally valid, binding and enforceable obligation of each Loan
Party party thereto (in each case, other than with respect to provisions of any
Loan Document (i) identified as unenforceable in the form of the opinion of
counsel to the Loan Parties set forth as Exhibit D or (ii) that a court of
competent jurisdiction has determined are not material) and such event shall
continue unremedied for 15 days after notice thereof has been given to the
Borrower or the Guarantor by any Lender.

SECTION 9.1.4. Approvals. Any material license, consent, authorization,
registration or approval at any time necessary to enable the Guarantor or any
Principal Subsidiary to conduct its business shall be revoked, withdrawn or
otherwise cease to be in full force and effect, unless the same would not have a
Material Adverse Effect.

SECTION 9.1.5. Non-Performance of Certain Covenants and Obligations. Any Loan
Party shall default in the due performance and observance of any of the
covenants applicable to such Loan Party set forth in Sections 4.12 or 7.2.4.

SECTION 9.1.6. Judgments. Any judgment or order for the payment of money in
excess of $50,000,000 shall be rendered against the Guarantor or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Guarantor or
such Principal Subsidiary shall have failed to satisfy such judgment and either:

(a) enforcement proceedings in respect of any material assets of the Guarantor
or such Principal Subsidiary shall have been commenced by any creditor upon such

 

NYDOCS03/880756.14

52

 

--------------------------------------------------------------------------------

judgment or order and shall not have been stayed or enjoined within five
Business Days after the commencement of such enforcement proceedings; or

(b) there shall be any period of 10 consecutive Business Days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

SECTION 9.1.7. Condemnation, etc. Any Vessel or Vessels shall be condemned or
otherwise taken under color of law and the same shall continue unremedied for at
least 20 days, unless such condemnation or other taking would not have a
Material Adverse Effect.

SECTION 9.1.8. Arrest. Any Vessel or Vessels shall be arrested and the same
shall continue unremedied for at least 20 days, unless the same would not have a
Material Adverse Effect.

SECTION 9.1.9. Unenforceability of Finnvera Guarantee. The Finnvera Guarantee
shall be fully or partially withdrawn, suspended, terminated, revoked or
cancelled or shall otherwise cease to be the legally valid, binding and
enforceable obligation of Finnvera except if caused solely by the action or
inaction of the holder or beneficiary of the Finnvera Guarantee.

SECTION 9.1.10. Change in Ownership of the Borrower. The Guarantor ceases to own
beneficially directly or indirectly at least 100% of the issued stock carrying
voting rights of the Borrower.

SECTION 9.1.11. Total Loss. The Purchased Vessel is or becomes a Total Loss and
the period of one hundred eighty days from such Total Loss has elapsed. “Total
Loss” for these purposes shall mean an actual, constructive, agreed, compromised
or arranged total loss of the Purchased Vessel or a requisition for title or
other compulsory acquisition of the Purchased Vessel otherwise than by
requisition for hire.

SECTION 9.1.12. Sale/Disposal of Purchased Vessel. The Purchased Vessel is sold,
transferred or otherwise disposed of by the Borrower other than to a
wholly-owned Subsidiary of the Guarantor.

SECTION 9.1.13. Delayed Delivery of Purchased Vessel. (a) Within 15 days after
the initial Closing Date such Loans have not been utilized to pay for delivery
of the Purchased Vessel, unless (i) the Loans have been returned to the
Administrative Agent as prepayment in accordance with Section 3.1(a) or 3.7 or
(ii) the proceeds of the Loans have been deposited to the account pledged under
the Pledge Agreement in accordance with Section 4.12.

(b) The Loans have not been utilized to pay for delivery of the Purchased Vessel
by July 2, 2010.

SECTION 9.1.14. Prepayment Triggered Under Finnvera Guarantee. The
Administrative Agent shall have received written notice from Finnvera that a
Specified Event (as defined in the Finnvera Guarantee) shall have occurred and
be continuing.



NYDOCS03/880756.14

53

 

--------------------------------------------------------------------------------

SECTION 9.2. Mandatory Prepayment. If any Prepayment Event shall occur and be
continuing, the Administrative Agent shall at the request, or may with the
consent, of the Required Lenders and Finnvera, by notice to the Borrower (a)
require the Borrower to prepay in full on the date of such notice all principal
of and interest on the Loans and all other Obligations (and, in such event, the
Borrower agrees to so pay the full unpaid amount of each Loan and all accrued
and unpaid interest thereon and all other Obligations) and (b) terminate the
Commitments (if not theretofore terminated).

ARTICLE X

 

GUARANTEE

SECTION 10.1. Guarantee. The Guarantor hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all payment Obligations of the Borrower now or hereafter existing
under or in respect of the Loan Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Obligations being
the “Guaranteed Obligations”), and agrees to pay any and all expenses
(including, without limitation, fees and expenses of counsel) incurred by the
Administrative Agent or any Lender in enforcing any rights under this Guarantee
or any other Loan Document. Without limiting the generality of the foregoing,
the Guarantor’s liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and would be owed by the Borrower to the
Administrative Agent or to any Lender under or in respect of the Loan Documents
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving the
Borrower.

SECTION 10.2. Guarantee Absolute. The Guarantor guarantees that, to the fullest
extent permitted by applicable law, the Guaranteed Obligations will be paid
strictly in accordance with the terms of the Loan Documents, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent or any
Lender with respect thereto. The Obligations of the Guarantor under or in
respect of this Guarantee are independent of the Guaranteed Obligations or any
other Obligations of the Borrower under or in respect of the Loan Documents, and
a separate action or actions may be brought and prosecuted against the Guarantor
to enforce this Guarantee, irrespective of whether any action is brought against
the Borrower or whether the Borrower is joined in any such action or actions.
The liability of the Guarantor under this Guarantee shall be irrevocable,
absolute and unconditional irrespective of, and the Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to,
any or all of the following, in each case, to the fullest extent permitted by
applicable law:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b)       any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
the Borrower under or in respect of the Loan Documents, or any other amendment
or waiver



NYDOCS03/880756.14

54

 

--------------------------------------------------------------------------------

of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrower or any of its Subsidiaries or
otherwise;

(c)       any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d)       any manner of application of any collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other Obligations of the Borrower under the Loan Documents or any other
assets of the Borrower or any other assets of the Borrower or any of its
Subsidiaries;

(e)       any change, restructuring or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries;

(f)        any failure of the Administrative Agent or any Lender to disclose to
the Guarantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Borrower now
or hereafter known to such party (the Guarantor waiving any duty on the part of
the other parties hereto to disclose such information);

(g)       the failure of any other Person to execute or deliver any other
guaranty or agreement or the release or reduction of liability of any other
guarantor or surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Lender that might otherwise constitute a defense
available to, or a discharge of, the Guarantor or any other guarantor or surety.

This Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Person upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, all as though such payment had not
been made.

 

SECTION 10.3. Waivers and Acknowledgments.

(a) The Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guarantee and any
requirement that the Administrative Agent or any Lender protect, secure, perfect
or insure any Lien or any property subject thereto or exhaust any right or take
any action against the Borrower or any other Person.



NYDOCS03/880756.14

55

 

--------------------------------------------------------------------------------

(b) The Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guarantee and acknowledges that this Guarantee is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) The Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Guarantor or other
rights of the Guarantor to proceed against the Borrower, any other guarantor or
any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of the
Guarantor hereunder.

(d) The Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any Lender to disclose to the Guarantor any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any of its
Subsidiaries or the Borrower now or hereafter known by the Administrative Agent
or such Lender, as applicable.

(e) The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 10.2 and this Section 10.3
are knowingly made in contemplation of such benefits.

SECTION 10.4. Subrogation. The Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower that arise from the existence, payment, performance or
enforcement of the Guarantor’s Obligations under or in respect of this Guarantee
or any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Lender or the Administrative
Agent against the Borrower, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including, without limitation,
the right to take or receive from the Borrower, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guarantee shall have been
paid in full in cash and the Commitments shall have expired or been terminated.
If any amount shall be paid to the Guarantor in violation of the immediately
preceding sentence at any time prior to the later of (a) the payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
Guarantee and (b) the expiration or termination of the Commitments, such amount
shall be received and held in trust for the benefit of the Lenders and the
Administrative Agent, shall be segregated from other property and funds of the
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guarantee, whether matured or unmatured, in accordance with
the terms of the Loan Documents. If (i) the Guarantor shall make payment to the
Administrative Agent or any Lender of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guarantee shall have been paid in full in cash and (iii) the
Commitments shall have expired or

 

NYDOCS03/880756.14

56

 

--------------------------------------------------------------------------------

been terminated, the Administrative Agent will, at the Guarantor’s request and
expense, execute and deliver to the Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by the Guarantor pursuant to this
Guarantee.

SECTION 10.5. Subordination. The Guarantor hereby subordinates, and shall cause
each of its Subsidiaries to subordinate, any and all debts, liabilities and
other Obligations owed to the Guarantor or any such Subsidiary, as the case may
be, by the Borrower (the “Subordinated Obligations”) to the Guaranteed
Obligations to the extent and in the manner hereinafter set forth in this
Section 10.5:

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default under Sections 8.1.1 or 8.1.6 (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to the
Borrower), the Guarantor and its Subsidiaries may receive payments from the
Borrower on account of the Subordinated Obligations. After the occurrence and
during the continuance of an Event of Default pursuant to Sections 8.1.1 or
8.1.6 (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Borrower), unless the Required Lenders otherwise
agree, the Guarantor and its Subsidiaries shall not demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.

(b)       Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to the Borrower, the Guarantor agrees that the
Administrative Agent and the Lenders shall be entitled to receive payment in
full in cash of all Guaranteed Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any Bankruptcy Law,
whether or not constituting an allowed claim in such proceeding (“Post Petition
Interest”)) before the Guarantor or any of its Subsidiaries receive payment of
any Subordinated Obligations.

(c)       Turn-Over. After the occurrence and during the continuance of an Event
of Default pursuant to Sections 8.1.1 or 8.1.6 (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to the
Borrower), the Guarantor and its Subsidiaries shall, if the Administrative Agent
so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Lenders and deliver such payments to
the Administrative Agent on account of the Guaranteed Obligations (including all
Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of the Guarantor under the other provisions of this Guarantee.

(d)       Administrative Agent Authorization. After the occurrence and during
the continuance of an Event of Default pursuant to Sections 8.1.1 or 8.1.6
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Borrower), the Administrative Agent is authorized
and empowered (but without any obligation to so do), in its discretion, (i) in
the name of the Guarantor and its Subsidiaries, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Post
Petition Interest), and (ii) to require the Guarantor and its

 

NYDOCS03/880756.14

57

 

--------------------------------------------------------------------------------

Subsidiaries (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

(e)       Liens. The Guarantor hereby subordinates, and shall cause each of its
Subsidiaries to subordinate, any and all present and future Liens of the
Guarantor or any such Subsidiary, as the case may be, on the Purchased Vessel or
any other property or assets of the Borrower, to any and all present and future
Liens of the Lenders, or any security trustee acting on their behalf granted to
secure the Obligations of the Borrower under the Loan Documents (the "Senior
Indebtedness"), notwithstanding the respective times of attachment of the
interests of the Lenders, the Guarantor or its Subsidiaries, or the respective
times that the Subordinated Obligations or the Senior Indebtedness arise or are
incurred.

SECTION 10.6. Continuing Guarantee; Assignments. This Guarantee is a continuing
guarantee and shall (a) remain in full force and effect until the later of (i)
the payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guarantee and (ii) the termination or expiration of the
Commitments, (b) be binding upon the Guarantor, its successors and assigns and
(c) inure to the benefit of and be enforceable by the Administrative Agent and
the Lenders and their successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, the
Administrative Agent or any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Commitments and the Note or Notes held by
it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such assignor herein or
otherwise, in each case as and to the extent provided in Section 12.11.1. The
Guarantor shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

SECTION 11.1. Actions. Each Lender hereby appoints BNPP, as its agent under and
for purposes of this Agreement, the Notes and each other Loan Document. Each
Lender authorizes the Administrative Agent to act on behalf of such Lender under
this Agreement, the Notes and each other Loan Document and, in the absence of
other written instructions from the Required Lenders received from time to time
by the Administrative Agent (with respect to which the Administrative Agent
agrees that it will comply, except as otherwise provided in this Section or as
otherwise advised by counsel), to exercise such powers hereunder and thereunder
as are specifically delegated to or required of the Administrative Agent by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto. Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) the Administrative Agent, each of its
Affiliates and their respective officers, advisors, directors and employees,
according to such Lender’s pro rata share of the Loans (determined using the
Equivalent in Dollars of any portion of the Loans denominated in Euro), from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel)
that may be incurred by or asserted or awarded

 

NYDOCS03/880756.14

58

 

--------------------------------------------------------------------------------

against, the Administrative Agent in any way relating to or arising out of this
Agreement, the Notes and any other Loan Document or any action taken or omitted
by the Administrative Agent under this Agreement, the Notes or any other Loan
Document; provided that no Lender shall be liable for the payment of any portion
of such claims, damages, losses, liabilities and expenses which have resulted
from the Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share (determined using the
Equivalent in Dollars of any portion of the Commitment Amount or Loans that is
denominated in Euro) of any out-of-pocket expenses (including reasonable counsel
fees) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower. In the case of any investigation, litigation or proceeding giving rise
to any such indemnified costs, this Section applies whether any such
investigation, litigation or proceeding is brought by the Administrative Agent,
any Lender or a third party. The Administrative Agent shall not be required to
take any action hereunder, under the Notes or under any other Loan Document, or
to prosecute or defend any suit in respect of this Agreement, the Notes or any
other Loan Document, unless it is expressly required to do so under this
Agreement or is indemnified hereunder to its satisfaction. If any indemnity in
favor of the Administrative Agent shall be or become, in the Administrative
Agent’s reasonable determination, inadequate, the Administrative Agent may call
for additional indemnification from the Lenders and cease to do the acts
indemnified against hereunder until such additional indemnity is given.

SECTION 11.2. Funding Reliance, etc. Unless the Administrative Agent shall have
been notified by telephone, confirmed in writing, by any Lender by 5:00 p.m.,
London time, on the day prior to the Borrowing that such Lender will not make
available the amount which would constitute its pro rata share of such Borrowing
on the date specified therefor, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent and, in
reliance upon such assumption, may make available to the Borrower a
corresponding amount. If and to the extent that such Lender shall not have made
such amount available to the Administrative Agent, such Lender and the Borrower
severally agree to repay the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
the Administrative Agent made such amount available to the Borrower to the date
such amount is repaid to the Administrative Agent, at the interest rate
applicable at the time to Loans comprising the Borrowing.

SECTION 11.3. Exculpation. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable to any Lender or
Finnvera for any action taken or omitted to be taken by it under this Agreement
or any other Loan Document, or in connection herewith or therewith, except for
its own willful misconduct or gross negligence. Without limitation of the
generality of the foregoing, the Administrative Agent (i) may treat the payee of
any Note as the holder thereof until the Administrative Agent receives and
accepts a Lender Assignment Agreement entered into by the Lender that is the
payee of such Note, as assignor, and an Assignee Lender as provided in Section
12.11.1; (ii) may consult with legal counsel (including counsel for the Loan
Parties), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it

 

NYDOCS03/880756.14

59

 

--------------------------------------------------------------------------------

and in accordance with the advice of such counsel, accountants or experts; (iii)
makes no warranty or representation to any Lender and shall not be responsible
to any Lender for any statements, warranties or representations (whether written
or oral) made in or in connection with this Agreement; (iv) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of this Agreement on
the part of any Loan Party or the existence at any time of any Default or
Prepayment Event or to inspect the property (including the books and records) of
any Loan Party; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto
and (vi) shall incur no liability under or in respect of this Agreement by
action upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier) believed by it to be genuine and signed or sent by
the proper party or parties.

SECTION 11.4. Successor. The Administrative Agent may resign as such at any time
upon at least 30 days’ prior notice to the Guarantor and all Lenders, provided
that any such resignation shall not become effective until a successor
Administrative Agent for such resigning Administrative Agent has been appointed
as provided in this Section 11.4 and such successor Administrative Agent has
accepted such appointment. If the Administrative Agent at any time shall resign,
the Required Lenders shall, subject to the consent of the Guarantor and FEC, in
its capacity as Tranche A Lender (such consent not to be unreasonably withheld
in either case), appoint another Lender as a successor to the Administrative
Agent which shall thereupon become the Administrative Agent’s successor
hereunder (provided that the Required Lenders shall, subject to the consent of
the Guarantor unless an Event of Default or a Prepayment Event shall have
occurred and be continuing (such consent not to be unreasonably withheld) and
subject also to the consent of Finnvera (such consent not to be unreasonably
withheld) offer to each of the other Tranche B Lenders in turn, in the order of
their respective Commitment Amounts, the right to become successor
Administrative Agent). If no successor Administrative Agent for the resigning
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the resigning
Administrative Agent’s giving notice of resignation, then the resigning
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be one of the Lenders or a commercial banking
institution having a combined capital and surplus of at least $500,000,000 (or
the equivalent in other currencies), subject, in each case, to the consent of
the Guarantor and FEC, in its capacity as Tranche A Lender (such consent not to
be unreasonably withheld in either case). Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall be entitled to receive from the resigning
Administrative Agent such documents of transfer and assignment as such successor
Administrative Agent may reasonably request, and shall thereupon succeed to and
become vested with all rights, powers, privileges and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under this Agreement. If no successor shall have
accepted its appointment as Administrative Agent hereunder within 30 days after
the resignation of the resigning Administrative Agent then the Required Lenders
shall cooperate in good faith to execute the duties of the Administrative Agent
hereunder and under the Supplemental Agreement and the other Loan Documents and
shall be entitled to the rights and indemnities of the Administrative Agent
hereunder and the resigning Administrative Agent’s resignation shall be
effective upon such date and it shall thereupon be discharged from all of its
duties and obligations under this

 

NYDOCS03/880756.14

60

 

--------------------------------------------------------------------------------

Agreement and the other Loan Documents. After any resigning Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of:

(a) this Article XI shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement; and

 

(b)

Section 12.3 and Section 12.4 shall continue to inure to its benefit.

If a Lender acting as the Administrative Agent assigns its Loan to one of its
Affiliates, the Administrative Agent may, subject to the consent of the
Guarantor (such consent not to be unreasonably withheld) assign its rights and
obligations as Administrative Agent to such Affiliate.

SECTION 11.5. Loans by the Administrative Agent. The Administrative Agent shall
have the same rights and powers with respect to (x) the Loan made by it or any
of its Affiliates, and (y) the Note held by it or any of its Affiliates as any
other Lender and may exercise the same as if it were not the Administrative
Agent. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with any Loan Party
or any Subsidiary or Affiliate of a Loan Party as if it were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders. The Administrative Agent shall not have any duty to disclose
information obtained or received by it or any of its Affiliates relating to any
Loan Party or its Subsidiaries to the extent such information was obtained or
received in any capacity other than as the Administrative Agent.

SECTION 11.6. Credit Decisions. Each Lender acknowledges that it has,
independently of the Administrative Agent, each other Agent and each other
Lender, and based on such Lender’s review of the financial information of each
Loan Party, this Agreement, the other Loan Documents (the terms and provisions
of which being satisfactory to such Lender) and such other documents,
information and investigations as such Lender has deemed appropriate, made its
own credit decision to extend its Commitment. Each Lender also acknowledges that
it will, independently of the Administrative Agent and each other Lender, and
based on such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under this Agreement or any other Loan Document.

SECTION 11.7. Copies, etc. The Administrative Agent shall give prompt notice to
each Lender of each notice or request required or permitted to be given to the
Administrative Agent by any Loan Party pursuant to the terms of this Agreement
(unless concurrently delivered to the Lenders by such Loan Party). The
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by the
Administrative Agent from each Loan Party for distribution to the Lenders by the
Administrative Agent in accordance with the terms of this Agreement. The
Administrative Agent (a) shall give prompt notice to Finnvera of any approvals
of Finnvera requested by any Loan Party or Lender pursuant to the terms of this
Agreement, (b) shall provide Finnvera copies of (i) all amendments, waivers or
other modifications to this Agreement and (ii) all information related to any
Loan Party requested by Finnvera to the extent such information is received from
a Loan Party and (d) shall give prompt notice to Finnvera of the termination of
this Agreement and any prepayment of the Loans hereunder.



NYDOCS03/880756.14

61

 

--------------------------------------------------------------------------------

SECTION 11.8. Agency Fee. The Guarantor agrees to pay to the Administrative
Agent for its own account an annual agency fee in an amount, and at such times,
heretofore agreed to in writing between the Guarantor and the Administrative
Agent.

ARTICLE XII

 

MISCELLANEOUS PROVISIONS

SECTION 12.1. Waivers, Amendments, etc. The provisions of this Agreement may
from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and consented to by each Loan Party, the
Required Lenders and Finnvera (in the case of Finnvera, such consent not to be
unreasonably withheld or delayed); provided that no such amendment, modification
or waiver which would:

(a) modify this Section 12.1, change the definition of “Required Lenders”,
release the Guarantor from its obligations under Article X or waive compliance
with any such obligations, modify any requirement hereunder that any particular
action be taken by all the Lenders or by the Required Lenders shall be effective
unless consented to by each Lender and Finnvera;

(b)  increase the Commitment of any Lender, reduce any fees described in Article
III, extend any date fixed for payment, extend the due date for, or reduce the
amount of, any scheduled repayment or prepayment of principal of or interest on
any Loan (or reduce the principal amount of or rate of interest on any Loan)
shall be made without the consent of each Lender affected thereby and Finnvera;
or

(c) affect the interests, rights or obligations of the Administrative Agent in
its capacity as such shall be made without consent of the Administrative Agent.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on any Loan Party
in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by the Administrative Agent or any Lender
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.

SECTION 12.2. Notices. (a) All notices and other communications provided to any
party hereto under this Agreement shall be in writing or by facsimile and
addressed, delivered or transmitted to such party at its address, or facsimile
number set forth below its signature hereto or set forth in the Lender
Assignment Agreement or such Loan Document or at such other address, or
facsimile number as may be designated by such party in a notice to the other
parties; provided that notices, information, documents and other materials that
any Loan Party is required to deliver hereunder may be delivered to the
Administrative Agent and the Lenders as specified in Section 12.2(b). Any
notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received.



NYDOCS03/880756.14

62

 

--------------------------------------------------------------------------------

(b)             So long as BNPP is the Administrative Agent, each Loan Party may
provide to the Administrative Agent all information, documents and other
materials that it furnishes to the Administrative Agent hereunder or any other
Loan Document (and any guaranties, security agreements and other agreements
relating thereto), including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
materials, but excluding any such communication that (i) relates to a request
for the Borrowing, (ii) relates to the payment of any principal or other amount
due hereunder or any other Loan Document prior to the scheduled date therefor,
(iii) provides notice of any Default or Prepayment Event or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of the
Agreement and/or the Borrowing (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to john.dipple@bnpparibas.com; provided that any
Communication requested pursuant to Section 7.1.1.B(h) shall be in a format
acceptable to the Borrower and the Administrative Agent.

(1)       Each Loan Party agrees that the Administrative Agent may make such
items included in the Communications as the Guarantor may specifically agree
available to the Lenders by posting such notices, at the option of the
Guarantor, on Intralinks (the “Platform”). Although the primary web portal is
secured with a dual firewall and a User ID/Password Authorization System and the
Platform is secured through a single user per deal authorization method whereby
each user may access the Platform only on a deal-by-deal basis, each Loan Party
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.

(2)       The Administrative Agent agrees that the receipt of Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of such Communications to the Administrative Agent for
purposes hereunder and any other Loan Document (and any guaranties, security
agreements and other agreements relating thereto).

(c)             Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such Communications to such
Lender for purposes of this Agreement. Each Lender agrees (i) to notify the
Administrative Agent in writing (including by electronic communication) of such
Lender’s e-mail address to which a Notice may be sent by electronic transmission
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender) and (ii) that any Notice may be sent
to such e-mail address.

(d)             Patriot Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”)), that it is required to obtain,
verify and record information that identifies each



NYDOCS03/880756.14

63

 

--------------------------------------------------------------------------------

Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender to identify such Loan Party in
accordance with the Act.

SECTION 12.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable expenses of FEC. as assignee, Finnvera and the
Administrative Agent (including the reasonable fees and out-of-pocket expenses
of counsel to FEC as assignee, counsel to the Administrative Agent and counsel
to Finnvera and of local counsel, if any, who may be retained by counsel to FEC
as assignee, counsel to the Administrative Agent or counsel to Finnvera) in
connection with the preparation, execution and delivery of, and any amendments,
waivers, consents, supplements or other modifications to, this Agreement or any
other Loan Document. The Borrower further agrees to pay, and to save the
Administrative Agent, Finnvera and the Lenders harmless from all liability for,
any stamp, recording, documentary or other similar taxes which may be payable in
connection with the execution or delivery of this Agreement and the other Loan
Documents, the borrowings hereunder or the issuance of the Notes or any other
Loan Documents. The Borrower also agrees to reimburse the Administrative Agent,
Finnvera and each Lender upon demand for all reasonable out-of-pocket expenses
(including reasonable attorneys’ fees and legal expenses) incurred by the
Administrative Agent, Finnvera or such Lender in connection with (x) the
negotiation of any restructuring or “work-out”, whether or not consummated, of
any Obligations and (y) the enforcement of any Obligations or the rights of the
Administrative Agent and Finnvera under or in connection with the Loan
Documents.

SECTION 12.4. Indemnification. In consideration of the execution and delivery of
this Agreement and the other Loan Documents by the Administrative Agent,
Finnvera and each Lender and the extension of the Commitments, the Borrower
hereby indemnifies and holds harmless the Administrative Agent, Finnvera, each
Lender and each of their respective Affiliates and their respective officers,
advisors, directors and employees (collectively, the “Indemnified Parties”) from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement, the Notes or the other Loan Documents or the
transactions contemplated hereby (including, without limitation, any Taxes (as
defined in the Finnvera Guarantee) arising as a result of payments made to
Finnvera by the Administrative Agent acting as the Guarantee Holder under the
Finnvera Guarantee) or thereby or any actual or proposed use of the proceeds of
the Loans (collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful misconduct.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by any Loan
Party, any of its directors, security holders or creditors, an Indemnified Party
or any other person or an Indemnified Party is otherwise a party thereto. Each
Indemnified Party shall (a) furnish the Borrower with prompt notice of any
action, suit or other claim covered by this Section 12.4, (b) not agree to any
settlement or compromise of any such action, suit or claim without the
Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s defense of
any such action, suit or other claim

 

NYDOCS03/880756.14

64

 

--------------------------------------------------------------------------------

(provided, that the Borrower shall reimburse such Indemnified Party for its
reasonable out-of-pocket expenses incurred pursuant hereto) and (d) at the
Borrower’s request, permit the Borrower to assume control of the defense of any
such claim, other than regulatory, supervisory or similar investigations,
provided that (i) the Borrower acknowledges in writing its obligations to
indemnify the Indemnified Party in accordance with the terms herein in
connection with such claims, (ii) the Borrower shall keep the Indemnified Party
fully informed with respect to the conduct of the defense of such claim, (iii)
the Borrower shall consult in good faith with the Indemnified Party (from time
to time and before taking any material decision) about the conduct of the
defense of such claim, (iv) the Borrower shall conduct the defense of such claim
properly and diligently taking into account its own interests and those of the
Indemnified Party, (v) the Borrower shall employ counsel reasonably acceptable
to the Indemnified Party and at the Borrower’s expense, and (vi) the Borrower
shall not enter into a settlement with respect to such claim unless either (A)
such settlement involves only the payment of a monetary sum, does not include
any performance by or an admission of liability or responsibility on the part of
the Indemnified Party, and contains a provision unconditionally releasing the
Indemnified Party and each other indemnified party from, and holding all such
persons harmless, against, all liability in respect of claims by any releasing
party or (B) the Indemnified Party provides written consent to such settlement
(such consent not to be unreasonably withheld or delayed). Notwithstanding the
Borrower’s election to assume the defense of such action, the Indemnified Party
shall have the right to employ separate counsel and to participate in the
defense of such action and the Borrower shall bear the fees, costs and expenses
of such separate counsel if (1) the use of counsel chosen by the Borrower to
represent the Indemnified Party would present such counsel with an actual or
potential conflict of interest, (2) the actual or potential defendants in, or
targets of, any such action include both the Borrower and the Indemnified Party,
and the Indemnified Party shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Borrower and determined that it is necessary to employ separate counsel in order
to pursue such defenses (in which case the Borrower shall not have the right to
assume the defense of such action on the Indemnified Party’s behalf), (3) the
Borrower shall not have employed counsel reasonably acceptable to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of the institution of such action, or (4) the Borrower authorizes
the Indemnified Party to employ separate counsel at the Borrower’s expense. The
Borrower acknowledges that none of the Indemnified Parties shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower or any of its security holders or creditors for or in connection with
the transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnified Party’s gross
negligence or willful misconduct. In no event, however, shall any Indemnified
Party be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings). If and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.

SECTION 12.5. Survival. The obligations of the Loan Parties under Sections 4.3,
4.4, 4.5, 4.6, 4.7, 12.3 and 12.4, and the obligations of the Lenders under
Section 11.1, shall in each case survive any termination of this Agreement and
the other Loan Documents, the payment in full of all Obligations and the
termination of all Commitments. The representations and

 

NYDOCS03/880756.14

65

 

--------------------------------------------------------------------------------

warranties made by the Loan Parties in this Agreement shall survive the
execution and delivery of this Agreement.

SECTION 12.6. Severability. Any provision of this Agreement or the Notes which
is prohibited or unenforceable in any jurisdiction shall, as to such provision
and such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or such Loan Document or affecting the validity or enforceability of such
provision in any other jurisdiction.

SECTION 12.7. Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

SECTION 12.8. Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be deemed to be an original and all of which shall constitute together but one
and the same agreement. This Agreement shall become effective when counterparts
hereof executed on behalf of each Loan Party and each Lender (or notice thereof
satisfactory to the Administrative Agent and the Guarantor) shall have been
received by the Administrative Agent and the Guarantor (or, in the case of any
Lender, receipt of signature pages transmitted by facsimile) and notice thereof
shall have been given by the Administrative Agent to the Guarantor and each
Lender.

SECTION 12.9. Governing Law. THIS AGREEMENT AND EACH NOTE SHALL EACH BE DEEMED
TO BE A CONTRACT MADE UNDER, AND SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF
NEW YORK.

SECTION 12.10. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that:

(a) except to the extent permitted under Section 7.2.6, no Loan Party may assign
or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent and all Lenders; and

(b) the rights of sale, assignment and transfer of the Lenders are subject to
Section 12.11.

SECTION 12.11. Sale and Transfer of Loans; Participations in Loans. Each Lender
may assign, or sell participations in, its Loan and Commitment to one or more
other Persons in accordance with this Section 12.11.

SECTION 12.11.1. Assignments. Any Lender,

(i)                    with the written consents of the Guarantor and the
Administrative Agent (which consents shall not be unreasonably delayed or
withheld and which consent, in the case of the Guarantor, shall be deemed to
have been given in the absence of a written notice delivered by the Guarantor to
the Administrative Agent, on or before the fifth Business Day after receipt by
the Guarantor of such Lender’s request for consent, stating, in reasonable
detail, the



NYDOCS03/880756.14

66

 

--------------------------------------------------------------------------------

reasons why the Guarantor proposes to withhold such consent) may at any time
assign and delegate to one or more commercial banks or other financial
institutions;

(ii)                   with notice to the Guarantor and the Administrative
Agent, but without the consent of the Guarantor or the Administrative Agent, may
assign and delegate (A) to any Lender, (B) to any of its Affiliates, (C)
Finnvera and, with respect to any portion of the Loans that are indemnified by
Finnvera, further to such re-insurer providing any reimbursement of such
indemnification to Finnvera, or (D) following the occurrence and during the
continuance of an Event of Default or a Prepayment Event to one or more
commercial banks or other financial institutions; and

(iii)                  may (without notice to the Guarantor, the Administrative
Agent or any other Lender and without payment of any fee) assign and pledge all
or any portion of its Loan and any Note to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the F.R.S. Board and any
Operating Circular issued by such Federal Reserve Bank;

(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender’s Loan and
Commitment (which assignment and delegation shall be of a constant, and not a
varying, percentage of all the assigning Lender’s Loan and Commitment) in a
minimum aggregate amount of $25,000,000 (or, if less, all of such Lender’s Loan
and Commitment); provided that no Lender shall assign and delegate all or any
fraction of such Lender’s Loan and Commitment without the prior written consent
of Finnvera, except that Finnvera’s consent shall not be required for the
assignment of the Tranche A Loan to FEC under Section 5.1.5 hereof or an
assignment to an Eligible Assignee; provided, further, that each Loan Party and
the Administrative Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned and
delegated to an Assignee Lender until:

(a)       written notice of such assignment and delegation, together with
payment instructions, addresses and related information with respect to such
Assignee Lender, shall have been given to the Guarantor and the Administrative
Agent by such Lender and such Assignee Lender;

(b) Such Assignee Lender shall have executed and delivered to the Guarantor and
the Administrative Agent a Lender Assignment Agreement, accepted by the
Administrative Agent; and

 

(c)

the processing fees described below shall have been paid.

From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and (y)
the assignor Lender, to the extent that rights and obligations hereunder have
been assigned and delegated by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment. In



NYDOCS03/880756.14

67

 

--------------------------------------------------------------------------------

no event shall any Loan Party be required to pay to any Assignee Lender at the
time of the relevant assignment any amount under Sections 4.3, 4.4, 4.5, 4.6 and
4.7 that is greater than the amount which it would have been required to pay had
no such assignment been made. If requested by the applicable Lender under
Section 2.5, within five Business Days after its receipt of notice that the
Administrative Agent has received an executed Lender Assignment Agreement, the
Guarantor shall execute and deliver to the Administrative Agent (for delivery to
the relevant Assignee Lender) a new Note evidencing such Assignee Lender’s
assigned Loan and Commitment and, if the assignor Lender has retained any
portion of its Loan and a Commitment hereunder, a replacement Note in the
principal amount of the portion of the Loan and Commitment retained by the
assignor Lender hereunder (such Note to be in exchange for, but not in payment
of, that Note then held by such assignor Lender). Each such Note shall be dated
the date of the predecessor Note. The assignor Lender shall mark the predecessor
Note “exchanged” and deliver it to the Borrower concurrently with the delivery
by the Borrower of the new Note(s). Such assignor Lender or such Assignee Lender
must also pay a processing fee to the Administrative Agent upon delivery of any
Lender Assignment Agreement in the amount of $3,500 (and shall also reimburse
the Administrative Agent for any reasonable out-of-pocket costs, including
reasonable attorneys’ fees and expenses, incurred in connection with the
assignment).

SECTION 12.11.2. Participations. Any Lender may at any time sell to one or more
commercial banks or other financial institutions (each of such commercial banks
and other financial institutions being herein called a “Participant”)
participating interests in any of its Loan, its Commitment, or other interests
of such Lender hereunder; provided that no Lender shall sell participating
interests in any of its Loan, its Commitment, or other interests of such Lender
hereunder without the prior written consent of Finnvera; provided, further,
that:

(a) no participation contemplated in this Section 12.11 shall relieve such
Lender from its Commitment or its other obligations hereunder;

(b) such Lender shall remain solely responsible for the performance of its
Commitment and such other obligations;

(c) the Loan Parties and the Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;

(d) no Participant, unless such Participant is an Affiliate of such Lender,
shall be entitled to require such Lender to take or refrain from taking any
action hereunder or under any other Loan Document, except that such Lender may
agree with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in Section 12.1(c); and

(e) the Loan Parties shall not be required to pay any amount under Sections 4.3,
4.4, 4.5, 4.6 and 4.7 that is greater than the amount which it would have been
required to pay had no participating interest been sold.

Each Loan Party acknowledges and agrees that each Participant, for purposes of
Sections 4.3, 4.4, 4.5, 4.6 and clause (h) of 7.1.1.B, shall be considered a
Lender.



NYDOCS03/880756.14

68

 

--------------------------------------------------------------------------------

SECTION 12.12. Other Transactions. Nothing contained herein shall preclude the
Administrative Agent or any Lender from engaging in any transaction, in addition
to those contemplated by this Agreement or any other Loan Document, with any
Loan Party or any of its Affiliates in which such Loan Party or such Affiliate
is not restricted hereby from engaging with any other Person.

SECTION 12.13. Forum Selection and Consent to Jurisdiction. EACH LOAN PARTY
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSE OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT IS A
PARTY AND IRREVOCABLY AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, TO BE
BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION.
EACH LOAN PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR
HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY
JURISDICTION. TO THE EXTENT THAT ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OF FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH LOAN PARTY
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
TO WHICH IT IS A PARTY.

SECTION 12.14. Process Agent. If at any time any Loan Party ceases to have a
place of business in the United States, such Loan Party shall appoint an agent
for service of process (reasonably satisfactory to the Administrative Agent)
located in New York City and shall furnish to the Administrative Agent evidence
that such agent shall have accepted such appointment for a period of time ending
no earlier than one year after the Stated Maturity Date.

SECTION 12.15. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in on currency (the
“Primary Currency”) into another currency (the “Secondary Currency”), the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the Primary Currency

 

NYDOCS03/880756.14

69

 

--------------------------------------------------------------------------------

with such Secondary Currency at BNPP’s principal office in London at 11:00 A.M.
(London time) on the second Business Day preceding that on which final judgment
is given.

(b)             The obligation of any Loan Party in respect of any sum due from
it in any Primary Currency to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in any other currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be), of any sum adjudged to be so due in
the Secondary Currency, such Lender or the Administrative Agent (as the case may
be) may in accordance with normal banking procedures purchase the applicable
Primary Currency with the Secondary Currency; if the amount of the applicable
Primary Currency so purchased is less than such sum due to such Lender or the
Administrative Agent (as the case may be) in the applicable Primary Currency,
each Loan Party agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent (as the case may
be) against such loss, and if the amount of the applicable Primary Currency so
purchased exceeds such sum due to any Lender or the Administrative Agent (as the
case may be) in the applicable Primary Currency, such Lender or the
Administrative Agent (as the case may be) agrees to remit to the applicable Loan
Party such excess.

SECTION 12.16. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDERS, THE
GUARANTOR AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR EACH OTHER PARTY ENTERING INTO THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT.

SECTION 12.17. Additional Agreement. The Borrower, the Guarantor, the Lenders,
FEC as assignee of the Tranche A Commitment Amount and Finnvera agree to
negotiate in good faith to adopt an amendment hereto to provide that the
Borrower shall be permitted to prepay and subsequently reborrow either (i) all
of the Loans (as is currently provided by Section 3.7) or (ii) either the
Tranche A Loans or the Tranche B Loans, in either case, one time prior to
February 15, 2010 (or such later date as may be necessary due to ice conditions
for the Borrower to take delivery of the Purchased Vessel, but no later than
April 15, 2010) and to make such corresponding adjustments to this Agreement as
are necessary or convenient to effect to the greatest extent possible the import
of this Section 12.17.



NYDOCS03/880756.14

70

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

OASIS OF THE SEAS INC., as Borrower

 

By: /s/ Antje M. Gibson

Title:

 

 

Address:

1050 Caribbean Way

Miami, Florida 33132

Facsimile No.: (305) 539-0562

Attention: Treasurer

With a copy to: General Counsel

 

ROYAL CARIBBEAN CRUISES LTD., as Guarantor

 

By: /s/ Antje M. Gibson

Title:

 

 

Address:

1050 Caribbean Way

Miami, Florida 33132

Facsimile No.: (305) 539-0562

Attention: Treasurer

With a copy to: General Counsel

 



 

RCCL Oasis Credit Agreement

 

 

--------------------------------------------------------------------------------



BNP PARIBAS,

as Administrative Agent

 

By: /s/ Judith Unwin

Title: Head of UK, Nordic Export Finance

 

By: /s/ Tim Lamey

Title: Head, Nordic ECA Origination

 



 

RCCL Oasis Credit Agreement

 

 

--------------------------------------------------------------------------------



Commitment

Tranche A Lenders:

 

$140,000,000

BNP PARIBAS,

 

as Tranche A Lender

 

By: /s/ Judith Unwin

Title: Head UK, Nordic Export Finance

 

By: /s/ Tim Lamey

Title: Head, Nordic ECA Origination

 

 

Address:

10 Harewood Avenue

 

London NW1 6AA

 

United Kingdom

 

Facsimile No.:

+44 207 595 5686

 

+44 207 595 6195

 

Attention:

John Dipple;

 

Terry Edwards

 



 

RCCL Oasis Credit Agreement

 

 

--------------------------------------------------------------------------------

                                                                 

 

Commitment   

 

Tranche A Lenders:

$140,000,000

NORDEA BANK FINLAND, NEW YORK BRANCH,

 

as Tranche A Lender

 

By: /s/ Colleen Durkin

Title: Vice President

 

By: /s/ Hans Chr. Kjelsrud

Title: Executive Vice President

 

 

Address:

437 Madison Ave, 21st Floor

 

New York, NY 10022

 

Facsimile No.: (212) 421-4420

 

Attention:

Loan Administration

 

With a copy to:

Head of Shipping,

 

Offshore and Oil

 

Services

 

RCCL Oasis Credit Agreement

 

--------------------------------------------------------------------------------

 

 

Commitment 

 

Tranche A Lenders:

$140,000,000

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

as Tranche A Lender

 

By: /s/ Simon Wakefield

Title: Global Head of Acquisition Finance

 

By: /s/ Egil Aarrestad

Title: Client Executive, Shipping Finance

 

 

Address:

Kungsträdgårdsgatan 8

 

SE – 106 40 Stockholm

 

Sweden

 

Facsimile No.: 46-8 611 0384

 

Attention:

Annika Forsberg;

 

Scott Lewallen;

 

Malcolm Stonehouse

 

RCCL Oasis Credit Agreement

 

--------------------------------------------------------------------------------

Commitment                                                        Tranche B
Lenders:

 

159,429,092 Euro

BNP PARIBAS,

 

as Tranche B Lender

 

By: /s/ Judith Unwin

Title: Head UK, Nordic Export Finance

 

By: /s/ Tim Lamey

Title: Head, Nordic ECA Origination

 

 

Address:

10 Harewood Avenue

 

London NW1 6AA

 

United Kingdom

 

Facsimile No.:

+44 207 595 5686

 

+44 207 595 6195

 

Attention:

John Dipple;

 

Terry Edwards

 

RCCL Oasis Credit Agreement

 

--------------------------------------------------------------------------------

 

Commitment  

Tranche B Lenders:

$210,000,000

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

 

as Tranche B Lender

 

By: /s/ Colleen Durkin

Title: Vice President

 

By: /s/ Hans Chr. Kjelsrud

Title: Executive Vice President

 

 

Address:

437 Madison Ave, 21st Floor

 

New York, NY 10022

 

Facsimile No.: (212) 421-4420

 

Attention:

Loan Administration

 

With a copy to:

Head of Shipping,

 

Offshore and Oil

 

Services

 

RCCL Oasis Credit Agreement

 

--------------------------------------------------------------------------------

Commitment

 

Tranche B Lenders:

 

$210,000,000

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

as Tranche B Lender

 

By: /s/ Simon Wakefield

Title: Global Head of Acquisition Finance

 

 

By:

/s/ Egil Aarrestad

Title: Client Executive, Shipping Finance

 

 

Address:

Kungsträdgårdsgatan 8

 

SE – 106 40 Stockholm

 

Sweden

 

Facsimile No.: 46-8 611 0384

 

Attention:

Annika Forsberg;

 

Scott Lewallen;

 

Malcolm Stonehouse

 

 

RCCL Oasis Credit Agreement

 

--------------------------------------------------------------------------------

SCHEDULE I

 

DISCLOSURE SCHEDULE

Item 6.9 (b): Vessels

 

 

 

Vessel

Owner

Flag

Sovereign

Pullmantur Cruises Sovereign Limited

Malta

Empress

Pullmantur Cruises Empress Limited

Malta

Monarch of the Seas

Monarch of the Seas Inc.

Bahamas

Majesty of the Seas

Majesty of the Seas Inc.

Bahamas

Grandeur of the Seas

Grandeur of the Seas Inc.

Bahamas

Rhapsody of the Seas

Rhapsody of the Seas Inc.

Bahamas

Enchantment of the Seas

Enchantment of the Seas Inc.

Bahamas

Vision of the Seas

Vision of the Seas Inc.

Bahamas

Voyager of the Seas

Voyager of the Seas Inc.

Bahamas

Pacific Dream (f/k/a Island Star)

Pullmantur Cruises Pacific Dream Limited

Malta

Zenith

Pullmantur Cruises Zenith Ltd.

Malta

Celebrity Century

Blue Sapphire Marine Inc.

Bahamas

Mariner of the Seas

Mariner of the Seas Inc.

Bahamas

Celebrity Mercury

Seabrook Maritime Inc.

Bahamas

Millennium

Millennium Inc.

Malta

Explorer of the Seas

Explorer of the Seas Inc.

Bahamas

Celebrity Infinity

Infinity Inc.

Malta

Radiance of the Seas

Radiance of the Seas Inc.

Bahamas

Celebrity Summit

Summit Inc.

Malta

Adventure of the Seas

Adventure of the Seas Inc.

Bahamas

Navigator of the Seas

Navigator of the Seas Inc.

Bahamas

Celebrity Constellation

Constellation Inc.

Malta

Serenade of the Seas

Serenade of the Seas Inc.

Bahamas

Jewel of the Seas

Jewel of the Seas Inc.

Bahamas

Celebrity Xpedition

Islas Galapagos Turismo y Vapores CA

Ecuador

Legend of the Seas

Legend of the Seas Inc.

Bahamas

Splendour of the Seas

Splendour of the Seas Inc.

Bahamas

Freedom of the Seas

Freedom of the Seas Inc.

Bahamas

Azamara Journey

Azamara Journey Inc.

Malta

 

NYDOCS03/880756.14

 

--------------------------------------------------------------------------------

 

Vessel

Owner

Flag

Azamara Quest

Azamara Quest Inc.

Malta

Sky Wonder

Pullmantur Cruises Sky Wonder, Ltd.

Malta

Bleu de France

CDF Bleu de France Limited

Malta

Liberty of the Seas

Liberty of the Seas Inc.

Bahamas

Ocean Dream

Pullmantur Cruises Atlantic Ltd.

Malta

Independence of the Seas

Independence of the Seas Inc.

Bahamas

Celebrity Solstice

Celebrity Solstice Inc.

Malta

 

Item 6.10: Subsidiaries

 

Name of the Subsidiary

Jurisdiction of Organization

Jewel of the Seas Inc.*

Liberia

Sovereign of the Seas Shipping Inc.

Liberia

Viking Serenade Inc.

Liberia

Nordic Empress Shipping Inc.

Liberia

Majesty of the Seas Inc.*

Liberia

Monarch of the Seas Inc.*

Liberia

Admiral Management Inc.

Liberia

GG Operations Inc.

Delaware

Island for Science Inc.

Indiana

Labadee Investments Ltd.

Cayman Islands

Societe Labadee Nord, S.A.

Haiti

Royal Caribbean Cruise Line A/S

Norway

Royal Caribbean Merchandise Inc.

Florida

Eastern Steamship Lines Inc.

Liberia

Grandeur of the Seas Inc.*

Liberia

Enchantment of the Seas Inc.*

Liberia

Rhapsody of the Seas Inc.*

Liberia

Vision of the Seas Inc.*

Liberia

Voyager of the Seas Inc.*

Liberia

Explorer of the Seas Inc.*

Liberia

Royal Celebrity Tours Inc.

Delaware

White Sand Inc.

Liberia

Radiance of the Seas Inc.*

Liberia

 

 

NYDOCS03/880756.14

 

--------------------------------------------------------------------------------

 

Name of the Subsidiary

Jurisdiction of Organization

Adventure of the Seas Inc.*

Liberia

RCL (UK) Ltd.

U.K.

Navigator of the Seas Inc.*

Liberia

Northwest Adventures Inc.

Delaware

Serenade of the Seas Inc.*

Liberia

Royal Beverage Cruise Sales LLC

Delaware

Mariner of the Seas Inc.*

Liberia

Beverage Cruise Sales LLC

Texas

Celebrity Cruise Lines Inc.

Cayman Islands

Celebrity Cruises Holdings Inc.

Liberia

Cruise Mar Shipping Holdings Ltd.

Liberia

Seabrook Maritime Inc.*

Liberia

Esker Marine Shipping Inc.

Liberia

Blue Sapphire Marine Inc.*

Liberia

Fantasia Cruising Inc.

Liberia

Cruise Mar Investment Inc.

Liberia

Universal Cruise Holdings Ltd.

British Virgin Islands

Celebrity Cruises Inc.

Liberia

Fourth Transoceanic Shipping Company Ltd.

Liberia

Zenith Shipping Corporation

Liberia

Millennium Inc.*

Liberia

Infinity Inc.*

Liberia

Summit Inc.*

Liberia

Constellation Inc.*

Liberia

Fifth Transoceanic Shipping Company Ltd.

Liberia

Galapagos Cruises Inc.

Liberia

Islas Galapagos Turismo y Vapores C.A.*

Ecuador

Cape Liberty Cruise Port LLC

Delaware

Legend of the Seas Inc.*

Liberia

Splendour of the Seas Inc.*

Liberia

RCL Investments Ltd.

U.K.

Tenth Avenue Holdings, S.A. de C.V.

Mexico

The Scholar Ship Program LLC

Delaware

 

 

NYDOCS03/880756.14

 

--------------------------------------------------------------------------------

 

Name of the Subsidiary

Jurisdiction of Organization

Royal Caribbean Cruises Espana S.L.

Spain

Puerto de Cruceros y Marina de las Islas de la Bahia, S.A. de CV.

Honduras

Freedom of the Seas Inc.*

Liberia

RCL Holdings Cooperatief U.A.

The Netherlands

Pullmantur S.A.

Spain

Pullmantur Cruises, S.L.

Spain

Pullmantur Cruises Oceanic Ltd.

Malta

Pullmantur Cruises Blue Dream Ltd.

Malta

Pullmantur Cruises Blue Moon, Ltd.

Malta

Pullmantur Cruises Sky Wonder, Ltd.*

Malta

CDF Bleu de France Limited

Malta

Pullmantur Cruises Ship Management Ltd.

Malta

Pullmantur Ship Management Ltd.

Bahamas

Pullmantur -Turismo E Viagens Unipessoal, LDA.

Portugal

Royal Caribbean Holdings de Espana S.L.

Spain

Royal Caribbean Cruises (Asia) Pte. Ltd

Singapore

Azamara Journey Inc.*

Liberia

Azamara Quest Inc.*

Liberia

Pullmantur Cruises Zenith Limited*

Malta

Pullmantur Cruises Empress Limited*

Malta

Pullmantur Cruises Atlantic Limited*

Malta

Liberty of the Seas Inc.*

Liberia

CDF Croisieres de France S.A.S.

France

RCL Holdings St. Lucia Limited

St. Lucia

St. Kitts Development Company Limited

St. Lucia

Independence of the Seas Inc.*

Liberia

St. Maarten Quarter Development Company N.V.

St. Maarten

Celebrity Solstice Inc.*

Liberia

Oasis of the Seas Inc.

Liberia

Royal Caribbean Cruzeiros (Brasil) Ltda.

Brazil

Celebrity Eclipse Inc.

Liberia

Celebrity Equinox Inc.

Liberia

Celebrity Solstice IV Inc.

Liberia

 

 

NYDOCS03/880756.14

 

--------------------------------------------------------------------------------

 

Name of the Subsidiary

Jurisdiction of Organization

 

Celebrity Solstice V Inc.

Liberia

 

 

Cruises Turismo Mexico, S.A. de C.V.

Mexico

 

 

Pullmantur Cruises Pacific Dream Limited*

Malta

 

 

Pullmantur Cruises Sovereign Limited*

Malta

 

 

Royal Caribbean Cruises (Australia) Pty. Ltd.

Australia

 

 

Sunshine Cruise Holidays Ltd.

U.K.

 

 

Falmouth Development Company Limited

St. Lucia

 

 

Falmouth Land Company Limited

St. Lucia

 

 

Falmouth Port Company Limited

St. Lucia

 

 

Falmouth Jamaica Development Company Limited

Jamaica

 

 

Falmouth Jamaica Land Company Limited

Jamaica

 

 

Falmouth Jamaica Port Company Limited

Jamaica

 

 

* Shipholding companies

 

 

 



 

NYDOCS03/880756.14



 

--------------------------------------------------------------------------------

SCHEDULE II

 

Interest Payment Date on or about

Principal Installment

Tranche A

Principal Installment

Tranche B

 

Dollar

Dollar

Euro

Six months after the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

First anniversary of the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

Eighteen months after the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

Second anniversary of the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

Thirty months after the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

Third anniversary of the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

Forty two months after the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

Fourth anniversary of the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

Fifty four months after the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

Fifth anniversary of the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

Sixty six months after the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

Sixth anniversary of the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

Seventy eight months after the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

 

 



 

NYDOCS03/880756.14



 

--------------------------------------------------------------------------------

 

Seventh anniversary of the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

Ninety months after the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

Eighth anniversary of the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

One hundred two months after the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

Ninth anniversary of the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

One hundred fourteen months after the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

Tenth anniversary of the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

One hundred twenty six months after the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

Eleventh anniversary of the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

One hundred thirty eight months after the Closing Date

$17,500,000.00

$17,500,000.00

€6,642,878.83

Stated Maturity Date

Remaining outstanding balance of the Loans

Remaining outstanding balance of the Loans

Remaining outstanding balance of the Loans



NYDOCS03/880756.14



--------------------------------------------------------------------------------

EXHIBIT A

     FORM OF NOTE



     



[$/€]________________                                                                        
________ ___, _____



FOR VALUE RECEIVED, the undersigned, OASIS OF THE SEAS INC., a Liberian
corporation (the "Borrower"), promises to pay to the order of __________ (the
"Lender") on __________, 20__ the principal sum of __________ [DOLLARS/EURO]
([$/€]__________) or, if less, the aggregate unpaid principal amount of the
[Tranche A Loan] [Tranche B Loan] made by the Lender pursuant to that certain
Credit Agreement, dated as of May ___, 2009 (together with all amendments and
other modifications, if any, from time to time thereafter made thereto, the
"Credit Agreement"), among the Borrower, Royal Caribbean Cruises LTD., as
Guarantor, BNP PARIBAS, as Administrative Agent and the various financial
institutions (including the Lender) as are, or shall from time to time become,
parties thereto.



The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Credit Agreement. Payments of both
principal and interest are to be made in the [lawful money of the United States
of America] [lawful currency of the European Union as constituted by the Treaty
of Rome] in same day or immediately available funds to the account designated by
the Administrative Agent pursuant to the Credit Agreement.



This Note is a Note referred to in, and evidences Indebtedness incurred under,
the Credit Agreement, to which reference is made for a statement of the terms
and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Indebtedness in respect of the
[Tranche A Loans] [Tranche B Loans] evidenced by this Note and on which such
Indebtedness may be declared to be immediately due and payable. Unless otherwise
defined, terms used herein have the meanings provided in the Credit Agreement.



The [Tranche A Loan] [Tranche B Loan] made by the Lender to the Borrower under
the Credit Agreement and all payments of principal hereof by the Borrower to the
Lender shall be recorded by the Lender and endorsed on the Schedule attached
hereto; provided that the failure by the Lender to set forth such [Tranche A
Loan] [Tranche B Loan], payments and other information on such Schedule shall
not in any manner affect the obligation of the Borrower to repay such Loan in
accordance with the terms thereof.



NYDOCS02/868617.7



--------------------------------------------------------------------------------



All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor. THIS NOTE HAS
BEEN DELIVERED IN THE STATE OF NEW YORK AND SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.



OASIS OF THE SEAS INC.



     
 

By:______________________________________

Name:

Title:



RCCL Oasis Note





--------------------------------------------------------------------------------

SCHEDULE TO EXHIBIT A



LOAN AND PRINCIPAL PAYMENTS

[Tranche A Loan] [Tranche B Loans]





Date

Amount and Currency of
Loan Made

Interest Period

Amount of Principal Repaid

Unpaid Principal Balance

Total

Notation Made By

                                                                               
                                                                               
       



NYDOCS02/868617.7





--------------------------------------------------------------------------------



EXHIBIT B



BORROWING REQUEST



BNP Paribas
[ADDRESS]



Attention:     [__________]



OASIS OF THE SEAS INC.



Gentlemen and Ladies:
 
     This Borrowing Request is delivered to you pursuant to Section 2.3 of the
Credit Agreement, dated as of May ___, 2009 (together with all amendments, if
any, from time to time made thereto, the "Credit Agreement"), among Oasis of the
Seas Inc., a Liberian corporation (the "Borrower"), Royal Caribbean Cruises
Ltd., as Guarantor, certain financial institutions, and BNP Paribas, as
Administrative Agent (the "Administrative Agent"). Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement.
 
     The Borrower hereby requests that a Borrowing in respect of Tranche B Loans
be made in the aggregate principal amounts of $__________ and €__________ and a
Borrowing in respect of Tranche A Loans be made in the aggregate principal
amount of $__________, in each case on __________, 20__ and having an Interest
Period of six months.
 
     The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the
Credit Agreement, each of the delivery of this Borrowing Request and the
acceptance by the Borrower of the proceeds of the Borrowing requested hereby
constitute a representation and warranty by the Borrower that, on the date of
such Borrowing (before and after giving effect thereto and to the application of
the proceeds therefrom), all statements set forth in Section 5.2.1 are true and
correct in all material respects. The Borrower hereby confirms and represents
that the proceeds of the Borrowing constitute not more than 80% of the contract
price (including change orders) of the Purchased Vessel.
 
     The Borrower agrees that if prior to the time of the Borrowing requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify the Administrative Agent.
Except to the extent, if any, that prior to the time of the Borrowing requested
hereby the Administrative Agent shall receive written notice to the contrary
from the Borrower, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of such Borrowing as if then made.
 
     Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

 



NYDOCS02/868617.7



--------------------------------------------------------------------------------

 

Amount to be                Person to be Paid                    Name, Address,
etc.

Transferred                Name           Account No.          of Transferee
Lender
 
$___________     ____________ __________      ________________________

                                                                              
 ________________________
                                                                               
Attention:________________
 

$___________     ____________ __________      ________________________

                                                                              
 ________________________
                                                                              
 Attention:________________
 
Balance of             The Borrower    __________     ________________________
such proceeds                                                         
________________________
                                                                               Attention:________________
 
     The Borrower has caused this Borrowing Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this ___ day of __________, 20__.
 

OASIS OF THE SEAS INC.



By:     ____________________________________

Name:

Title:

 



NYDOCS02/868617.7 2



--------------------------------------------------------------------------------

     EXHIBIT C



FORM OF Opinion of Bradley Stein, Esq.



May ___, 2009



To the Lenders party to the

Credit Agreement referred to below and to
BNP Paribas, as Administrative Agent
 
Gentlemen:
 
     I am the General Counsel of Royal Caribbean Cruises Ltd. ("RCCL") and Oasis
of the Seas Inc. (“Oasis” and, together with RCCL, the “Loan Parties”) and have
acted in that capacity in connection with the Credit Agreement dated as of May
___, 2009 (the "Credit Agreement") between the Loan Parties, the Lenders
referred to therein and BNP Paribas, as Administrative Agent.
 
     In connection with the opinions expressed herein, I have examined originals
or copies certified or otherwise identified to my satisfaction of such
agreements, documents, certificates, and other statements of such governmental
officials and corporate officers and other representatives of the corporations
referred to herein and other papers as I have deemed relevant and necessary as a
basis for such opinions. In making such examinations I have assumed the
genuineness of all signatures and the conformity with the originals of all
documents submitted to me as copies. As to facts material to my opinion, I have
relied on the representations, warranties and statements made in or pursuant to
the Credit Agreement and the other documents referred to herein and upon
certificates of public officials and certificates and other written or oral
statements of officers and other representatives of the corporations named
herein.
 
     Unless otherwise defined herein, the capitalized terms used herein shall
have the meanings assigned to them in the Credit Agreement.
 
     Based on the foregoing and subject to the qualifications and exceptions
expressed herein, it is my opinion that:
 

(i)     no registration or other official action in the State of Florida is
required in order to render the Credit Agreement enforceable against either of
the Loan Parties;



(ii)     to the extent that their respective incomes are excludable from United
States Income Taxation pursuant to Section 883 of the Internal Revenue Code,
none of the Loan Parties nor any of the Principal Subsidiaries is, or under
current law will be, taxable on its income under the Revenue Code of the State
of Florida. In addition, neither of the Loan Parties is required, as a matter of
the law of the State of Florida, to withhold income tax with respect to any
interest or principal payments that either of the Loan Parties is or may be
required to make under the Credit Agreement;



NYDOCS02/868617.7



--------------------------------------------------------------------------------

(iii)     To the best of my knowledge, the execution, delivery and performance
by the Loan Parties of the Credit Agreement and the consummation of the
transactions contemplated thereby do not contravene any contractual or legal
restriction contained in any indentures, loan or credit agreements, leases,
guarantees, mortgages, security agreements, bonds, notes and other agreements or
instruments, or any orders, writs, judgments, awards, injunctions and decrees,
that affect or purport to affect either of the Loan Parties’ rights to borrow
money or enter into guarantees or either of the Loan Parties’ obligations under
the Credit Agreement; and



(iv)     To the best of my knowledge, there are no pending or overtly threatened
actions or proceedings against either of the Loan Parties or any of their
Subsidiaries before any court, governmental agency or arbitrator that purport to
affect the legality, validity, binding effect or enforceability of the Credit
Agreement or the consummation of the transactions contemplated thereby or that
are likely to have a materially adverse effect upon the financial condition or
operations of either of the Loan Parties or any of their Subsidiaries.



The opinions expressed above are subject to the following further
qualifications: (i) no opinion is expressed herein as to the choice of law
provisions contained in the Credit Agreement or any of the other Loan Documents,
(ii) no opinion is expressed herein as to the necessity of any of the Lenders to
be qualified to do business in the State of Florida or to make any filings in
connection therewith and (iii) no opinion is expressed herein as to laws other
than the laws of the State of Florida.
 
     This opinion is solely for the benefit of the Lenders (including, for the
avoidance of doubt, Finnish Export Credit Ltd., as Lender) and the
Administrative Agent and is not to be relied on by any other person.
 

Very truly yours,

 



NYDOCS02/868617.7 2



--------------------------------------------------------------------------------

     EXHIBIT D



Form of Opinion of Watson, Farley & Williams (New York) LLP



__________, 2009



To the Lenders party to the

Credit Agreement referred to
below and to BNP Paribas, as Administrative Agent
 
Dear Sirs:
 
We have acted as legal counsel on matters of Liberian law and New York law to
Oasis of the Seas Inc., a Liberian corporation (the “Borrower”) and Royal
Caribbean Cruises Ltd., a Liberian corporation (the “Guarantor” and, together
with the Borrower the “Loan Parties”), in connection with a Credit Agreement
dated as of May ___, 2009 (the “Credit Agreement”) and made between (1) the
Borrower, (2) the Guarantor, (3) the Lenders (as defined therein) as several
lenders, and (4) BNP Paribas (the “Administrative Agent”) in respect of a credit
facility in the maximum aggregate amount of $840,000,000 and 159,429,092 Euro.
Terms defined in the Credit Agreement shall have the same meaning when used
herein.



With reference to the Credit Agreement you have asked for our opinion on the
matters set forth below. In rendering this opinion we have examined executed a
copy of the Credit Agreement. We have also examined originals or photostatic
copies or certified copies of all such agreements and other instruments,
certificates by public officials and certificates of officers of the Loan
Parties as are relevant and necessary and relevant corporate authorities of the
Loan Parties. We have assumed with your approval, the genuineness of all
signatures, the authenticity of all documents submitted to us as originals and
the conformity with the original documents of all documents submitted to us as
copies, the power, authority and legal right of the parties to the Credit
Agreement other than the Loan Parties to enter into and perform their respective
obligations under the Credit Agreement, and the due authorization of the
execution of the Credit Agreement by all parties thereto other than the Loan
Parties.
 
As to questions of fact material to this opinion, we have, when relevant facts
were not independently established, relied upon certificates of public officials
and of officers or representatives of the Loan Parties.
 
We are attorneys admitted to practice in the State of New York and do not
purport to be experts in the laws of any other jurisdiction. Insofar as our
opinion relates to the law of the Republic of Liberia, we have relied on
opinions of counsel in Liberia rendered in transactions which we consider to
afford a satisfactory basis for such opinion, and upon our independent
examinations of the Liberian Corporation Act of 1948 (Chapter 1 of Title 4 of
the Liberian Code of Laws of 1956, effective March 1, 1958 as amended to July,
1973), the Liberian Business Corporation Act of 1976 (Title 5 of the Liberian
Code of Laws Revised of 1976, effective January 3, 1977 as amended) (the
“Business Corporation Act”), the Liberian Maritime Law (Title 21 of the Liberian
Code of Laws of 1956 as amended), and the Revenue Code of Liberia (2000), the
regulations

 



NYDOCS02/868617.7



--------------------------------------------------------------------------------

thereunder and an opinion dated December 23, 2004 addressed by the Minister of
Justice and Attorney General of the Republic of Liberia to the LISCR Trust
Company, made available to us by Liberian Corporation Services, Inc. and the
Liberian International Ship & Corporate Registry, LLC, and our knowledge and
interpretation of analogous laws in the United States. In rendering our opinion
as to the valid existence in good standing of the Loan Parties, we have relied
on Certificates of Good Standing issued by order of the Minister of Foreign
Affairs of the Republic of Liberia on [__________], 2009.
     

This opinion is limited to the law of the Republic of Liberia and the law of the
State of New York. We express no opinion as to the laws of any other
jurisdiction.
 
Based upon and subject to the foregoing and having regard to the legal
considerations which we deem relevant, we are of the opinion that:
 

1.     Each Loan Party is a corporation duly incorporated, validly existing
under the Business Corporation Act and in good standing under the law of the
Republic of Liberia;



2.     Each Loan Party has full right, power and authority to enter into,
execute and deliver the Credit Agreement and to perform each and all of its
respective obligations under the Credit Agreement;



3.     The Credit Agreement has been executed and delivered by a duly authorized
signatory of the Borrower and constitutes the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
its terms;



4.     The Credit Agreement has been duly executed and delivered by a duly
authorized signatory of the Guarantor and constitutes the legal, valid and
binding obligation of the Guarantor enforceable against the Guarantor in
accordance with its terms.



5.     Neither the execution of, nor the performance of its obligations under,
the Credit Agreement by the Borrower will contravene any existing applicable
law, regulation or restriction of the Republic of Liberia or the State of New
York and no consent or approval of, or exemption by, any Liberian or New York
governmental or public body or authority is required in connection with the
execution and delivery by the Borrower of the Credit Agreement;



6.     Neither the execution of, nor the performance of its obligations under,
the Credit Agreement by the Guarantor will contravene any existing applicable
law, regulation or restriction of the Republic of Liberia or the State of New
York and no consent or approval of, or exemption by, any Liberian or New York
governmental or public body or authority is required in connection with the
execution and delivery by the Guarantor of the Credit Agreement;



7.     Neither the execution nor delivery of the Credit Agreement, nor the
transactions contemplated therein, nor compliance with the terms and conditions
thereof, will contravene any provisions of Liberian or New York law or
regulation or violate any



NYDOCS02/868617.7 2



--------------------------------------------------------------------------------

         provisions of the Articles of Incorporation (inclusive of any articles
of amendment thereto) or the Bylaws of the Borrower;



8.     Neither the execution nor delivery of the Credit Agreement, nor the
transactions contemplated therein, nor compliance with the terms and conditions
thereof, will contravene any provisions of Liberian or New York law or
regulation or violate any provisions of the Articles of Incorporation (inclusive
of any articles of amendment thereto) or the Bylaws of the Guarantor;



9.     It is not necessary to file, record or register the Credit Agreement or
any instrument relating thereto or effect any other official action in any
public office or elsewhere in the Republic of Liberia or the State of New York
to render such document enforceable against the Borrower;



10.     It is not necessary to file, record or register the Credit Agreement or
any instrument relating thereto or effect any other official action in any
public office or elsewhere in the Republic of Liberia or the State of New York
to render such document enforceable against the Guarantor;



11.     Assuming that no more than 25% of the total combined voting power and no
more than 25% of the total value of the outstanding equity stock of the Borrower
is beneficially owned, directly or indirectly, by persons resident in the
Republic of Liberia, and that the Borrower does not, either directly or through
agents acting on its behalf, engage in the Republic of Liberia in the pursuit of
gain or profit with a degree of continuity or regularity, no Liberian
withholding tax is required to be deducted from any payment of principal,
interest or otherwise to be made by the Borrower pursuant to the provisions of
the Credit Agreement;



12.     Assuming that no more than 25% of the total combined voting power and no
more than 25% of the total value of the outstanding equity stock of the
Guarantor is beneficially owned, directly or indirectly, by persons resident in
the Republic of Liberia, and that the Guarantor does not, either directly or
through agents acting on its behalf, engage in the Republic of Liberia in the
pursuit of gain or profit with a degree of continuity or regularity, no Liberian
withholding tax is required to be deducted from any payment of principal,
interest or otherwise to be made by the Guarantor pursuant to the provisions of
the Credit Agreement;



13.     Assuming the Credit Agreement has not been executed in the Republic of
Liberia, no stamp or registration or similar taxes or charges are payable in the
Republic of Liberia in respect of the Credit Agreement or the enforcement
thereof in the courts of the Republic of Liberia other than (i) customary court
fees payable in litigation in the courts of the Republic of Liberia and (ii)
nominal documentary stamp taxes if the Credit Agreement is ever submitted to a
Liberian court;



14.     Assuming that the shares of the Loan Parties and the Principal
Subsidiaries are not owned, directly or indirectly, by the Republic of Liberia
or any other sovereign under



NYDOCS02/868617.7 3



--------------------------------------------------------------------------------

        Liberian law, neither of the Loan Parties nor any of the Principal
Subsidiaries nor the property or assets of any of them (including in the case of
the Principal Subsidiaries any of the Vessels and their earnings and insurances
and requisition compensation) is immune from the institution of legal
proceedings or the obtaining or execution of a judgment in the Republic of
Liberia; and



15.     Under Liberian law the choice by the Loan Parties of the law of the
State of New York to govern the Credit Agreement is a valid choice of law and
the irrevocable submission thereunder by the Loan Parties to the jurisdiction of
the Supreme Court of the State of New York for the County of New York and for
the United States District Court for the Southern District of New York is a
valid submission to such courts. In the event a judgment of such courts against
either of the Loan Parties was obtained after service of process in the manner
specified in the Credit Agreement, the same would be enforced by the courts of
the Republic of Liberia without further review on the merits unless: (i) the
judgment was obtained by fraud; or (ii) the judgment was given in a manner
contrary to natural justice or the judgment was given in a manner contrary to
the public policy of the Republic of Liberia; or (iii) the judgment was in a
case in which the defendant did not appear or in which an authorized person did
not appear in such defendant's behalf; or (iv) the judgment was not for a
specific ascertained sum of money; or (v) the judgment was not final and
conclusive in accordance with the laws of the jurisdiction in which the judgment
was obtained.



We qualify our opinion to the extent that (i) the enforceability of the rights
and remedies provided for in the Credit Agreement (a) may be limited by
bankruptcy, reorganization, insolvency, moratorium and other similar laws
affecting generally the enforcement of creditors' rights and (b) is subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), including application by a
court of competent jurisdiction of principles of good faith, fair dealing,
commercial reasonableness, materiality, unconscionability and conflict with
public policy or similar principles, and (ii) while there is nothing in the law
of the Republic of Liberia that prohibits a Liberian corporation from submitting
to the jurisdiction of a forum other than the Republic of Liberia, the
enforceability of such submission to jurisdiction provisions is not dependent
upon Liberian law and such provisions may not be enforceable under the law of a
particular jurisdiction.
 

A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such Lender may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such Lender on the date hereof.

This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you or any other Lender who is permitted to rely on the
opinion expressed herein as specified in the next preceding paragraph of any
development or circumstance of any kind including any change of law or fact that
may occur after the date of this opinion letter even though such development,
circumstance or change may affect the legal analysis, a legal conclusion or any
other matter set forth in or relating to this opinion letter. Accordingly, any
Lender relying on this opinion letter at any time should seek advice of its
counsel as to the proper application of this opinion letter at such time.

 



NYDOCS02/868617.7 4



--------------------------------------------------------------------------------

Very truly yours,
 

Watson, Farley & Williams (New York) LLP

 



NYDOCS02/868617.7 5






--------------------------------------------------------------------------------

     EXHIBIT E



FORM OF LENDER ASSIGNMENT AGREEMENT



To:     Royal Caribbean Cruises Ltd.
 
To:     BNP Paribas, as the Administrative Agent
 

OASIS OF THE SEAS INC.

LENDER ASSIGNMENT AGREEMENT



Gentlemen and Ladies:
 
     We refer to Section 12.11.1 of the Credit Agreement, dated as of May ___,
2009 (together with all amendments and other modifications, if any, from time to
time thereafter made thereto, the "Credit Agreement"), among Oasis of the Seas
Inc., a Liberian corporation (the "Borrower"), Royal Caribbean Cruises Ltd., a
Liberian corporation (the “Guarantor”), the various financial institutions (the
"Lenders") as are, or shall from time to time become, parties thereto, and BNP
Paribas, as administrative agent (the "Administrative Agent") for the Lenders.
Unless otherwise defined herein or the context otherwise requires, terms used
herein have the meanings provided in the Credit Agreement.
 
     This agreement [is delivered to you pursuant to clause (ii) of Section
12.11.1 of the Credit Agreement and also] constitutes notice to each of you,
pursuant to clause (i) of Section 12.11.1 of the Credit Agreement, [and also
constitutes a request that each of you give your consent to] [of] the assignment
and delegation to __________ (the "Assignee") of __% of the [Tranche A] [Tranche
B] Loan and [Tranche A] [Tranche B] Commitment of __________ (the "Assignor")
outstanding under the Credit Agreement on the date hereof. The Loan and
Commitment assigned hereby are (or relate to) [Dollar] [Euro] denominated
[Tranche A Loans] [Tranche B Loans]. After giving effect to the foregoing
assignment and delegation, the Assignor's adjusted [Tranche A Commitment]
[Tranche B Commitment] [Tranche A Loan] [Tranche B Loan] and the Assignee's
[Tranche A Commitment] [Tranche B Commitment] [Tranche A Loan] [Tranche B Loan]
for the purposes of the Credit Agreement are set forth opposite such Person's
name on the signature pages hereof.
 
[Add paragraph dealing with accrued interest and fees with respect to the Loan
assigned.]
 
     The Assignee hereby acknowledges and confirms that it has received a copy
of the Credit Agreement and the exhibits related thereto, together with copies
of the documents which were required to be delivered under the Credit Agreement
as a condition to the making of the Loan thereunder. The Assignee further
confirms and agrees that in becoming a Lender and in making its Commitment and
the Loan under the Credit Agreement, such actions have and will be made without
recourse to, or representation or warranty by the Administrative Agent.
 
     Except as otherwise provided in the Credit Agreement, effective as of the
date [of acceptance] hereof [by the Administrative Agent and the Guarantor]:

 



NYDOCS02/868617.7



--------------------------------------------------------------------------------

(a)     the Assignee



(i)     shall be deemed automatically to have become a party to the Credit
Agreement, have all the rights and obligations of a "Lender" under the Credit
Agreement and the applicable Note as if it were an original signatory to the
Credit Agreement to the extent specified in the second paragraph hereof;



(ii)     agrees to be bound by the terms and conditions set forth in the Credit
Agreement and the applicable Note as if it were an original signatory to the
Credit Agreement; and



(b)     the Assignor shall be released from its obligations under the Credit
Agreement and the applicable Note to the extent specified in the second
paragraph hereof.



     The Assignor and the Assignee hereby agree that the [Assignor] [Assignee]
will pay to the Administrative Agent the processing fee referred to in Section
11.11.1 of the Credit Agreement upon the delivery hereof.
 

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER, AND SHALL BE
GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.



EACH PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW
YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK FOR THE PURPOSE OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH, THIS AGREEMENT AND IRREVOCABLY AGREES, to the fullest extent
permitted by law, TO BE BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY IN
CONNECTION WITH SUCH LITIGATION. EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT IN THE COURTS OF ANY
JURISDICTION. TO THE EXTENT THAT ANY PARTY HERETO HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OF FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH



NYDOCS02/868617.7 2



--------------------------------------------------------------------------------

PARTY HEREBY IRREVOCABLY WAIVES, to the fullest extent permitted by law, SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT. EACH OF
THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR EACH OTHER PARTY ENTERING INTO THIS AGREEMENT.

     The Assignee hereby advises each of you of the following administrative
details with respect to the assigned Loan and Commitment and requests the
Administrative Agent to acknowledge receipt of this document:
 

(A)          Address for Notices:



Institution Name:



Attention:



Domestic Office:



Telephone:



Facsimile:



Lending Office:



Telephone:



Facsimile:



(B)          Payment Instructions:



     The Assignee agrees to furnish the tax form required by the third to last
paragraph of Section 4.6 (if so required) of the Credit Agreement no later than
the date of acceptance hereof by the Administrative Agent.
 
     This Agreement may be executed by the Assignor and Assignee in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.

 



NYDOCS02/868617.7 3



--------------------------------------------------------------------------------

 

Adjusted Tranche [A/B]
[Commitment/Loan]



[$/€] [_____]                                                [ASSIGNOR], as
Assignor
 

By:  ____________________________________

                                                                            Title:



Adjusted Tranche [A/B]
[Commitment/Loan]



[$/€] [_____]                                                [ASSIGNEE], as
Assignee
 
 

By:  ____________________________________

                                                                            Title:



[Accepted and] Acknowledged this

___ day of ___________, _____.
 

BNP PARIBAS,

as Administrative Agent
 
By:   ________________________

       Title:
 
[Accepted this

___ day of ___________, _____.
 

ROYAL CARIBBEAN CRUISES LTD.



By:   ________________________
        Title:]

 

 



NYDOCS02/868617.7 4



--------------------------------------------------------------------------------

EXHIBIT F-1



FORM OF OPINION OF HANNES SNELLMAN





KLa/JAh

[__] May 2009

     

BNP Paribas

as Administrative Agent, Guarantee Holder and Tranche B Lender

 

Nordea Bank Finland plc, acting through its New York Branch

and Skandinaviska Enskilda Banken AB (publ)

as Tranche B Lenders

   

 

finnvera buyer credit guarantee – OASIS OF THE SEAS INC.



Dear Sirs,



We have acted as specific legal counsel in the Republic of Finland ("Finland")
to BNP Paribas, Nordea Bank Finland plc, acting through its New York Branch and
Skandinaviska Enskilda Banken AB (publ) (the “Tranche B Lenders”) in connection
with a buyer credit guarantee provided by Finnvera plc ("Finnvera"). The buyer
credit guarantee has been provided in relation to the financing of the passenger
cruise ship to be named “Oasis of the Seas” with the Builder’s Hull No. #1363
(the "Purchased Vessel") built by STX Finland Cruise Oy (formerly known as Aker
Yards Oy).



The commercial contract for the purchase of the Purchased Vessel was executed on
3 February 2006 and amended and restated by an addendum dated 1 August 2008
("Commercial Contract"). The value of the commercial contract is EUR 998,000,000
of which a maximum of 80 per cent is financed by the Credit Agreement (as
defined herein below) including a tranche in the aggregate amount of USD
420,000,000 and EUR 159,429,092 provided or to be provided by the Tranche B
Lenders ("Tranche B"). The credit agreement has been entered into between Oasis
of the Seas Inc. as the Borrower, Royal Caribbean Cruises Ltd. (“RCCL”) as the
Guarantor, the Lenders from time to time party thereto, BNP Paribas, Nordea Bank
Finland plc, acting through its New York Branch and Skandinaviska Enskilda
Banken AB (publ) as Mandated Lead Arrangers and Bookrunners and BNP Paribas as
Administrative Agent and dated [__] May 2009 (the "Credit Agreement").



NYDOCS02/868617.7



--------------------------------------------------------------------------------

For the purpose of this opinion we have examined:

(a)     

a copy of the executed Buyer Credit Guarantee Agreement BC 169-05 executed by
Finnvera (by [_____] and [_____]) and BNP Paribas as Guarantee Holder on [__]
May 2009, (the "Guarantee") whereby Finnvera has agreed to cover one hundred per
cent (100%) of the commercial risk and one hundred per cent (100%) of the
political risk of the Tranche A Loans (as defined in the Credit Agreement) and
ninety five per cent (95%) of the commercial risk and ninety five per cent (95%)
of the political risk of the Tranche B Loans pursuant to the Credit Agreement.
The Guarantee shall include the General Conditions for Buyer Credit Guarantees
dated 1 March 2004 issued by Finnvera (the "General Conditions"), which shall be
applied as a part of the Guarantee;





(b)     

copies of extracts of the minutes of Finnvera’s Board of Directors’ meetings
numbers 4/2006, 5/2006, 6/2006, 3/2009, H-5/2009 and H-6/2009 held on 23
February 2006, 28 February 2006, 9 March 2006, 5 February 2009, 5 March 2009 and
19 March 2009 respectively, a copy of an unofficial extract of the minutes of
Finnvera ’s Board of Directors’ meeting number H-7/2009 held on 2 April 2009, a
copy of a resolution of Executive Vice President Topi Vesteri, acting as
Managing Director, dated 8 April 2009 and a copy of a resolution of Executive
Vice President Topi Vesteri dated 30 April 2009;






(c)     

an excerpt from the Register of Bankruptcy and Reorganisation Matters (the
"Insolvency Register") dated [__] May 2009. The Insolvency Register is
maintained by the Legal Register Centre operating under the supervision of the
Finnish Ministry of Justice; and






(d)     

excerpts from the Trade Register dated [__] May 2009 and the Articles of
Association of Finnvera dated [__] May 2009.




The Guarantee and the General Conditions are herein together referred to as the
"Documents". Terms and conditions defined in the Documents shall have the same
meanings in this opinion, save otherwise expressly stated.


For avoidance of doubt, for the purposes of this opinion we have not reviewed
the Commercial Contract or the Credit Agreement and thus, we do not express any
opinion herein in relation to the Commercial Contract or the Credit Agreement.

 

NYDOCS02/868617.7 2



--------------------------------------------------------------------------------

We have also reviewed such matters of law and examined original or conformed
copies of other documents, records and certificates as we have considered
relevant for the purpose of giving this opinion.
 
This opinion expresses and describes legal concepts of Finnish law but not in
their original Finnish terms and is issued and may only be relied upon on the
express condition that it shall be governed by and that all terms, words and
expressions herein shall be construed and interpreted in accordance with Finnish
law.
 
This opinion is confined to matters of Finnish law as it stands on the date
hereof. We have made no enquiry into the laws of any jurisdiction other than
those of Finland and no opinion is expressed or implied with respect to such
laws.
 
In giving the opinion stated herein, we have assumed:


(i)     

that the terms of the Credit Agreement and the Commercial Contract meet the
provisions of the Arrangement on Guidelines for Officially Supported Export
Credits approved by the participants of such Arrangement within the Organisation
for Economic Co-Operation and Development ("OECD"), as published by the OECD
from time to time (the "OECD Consensus");






(ii)     

that the terms of the Credit Agreement and the Commercial Contract do not
contravene or conflict with any provision of the Guarantee (or the General
Conditions) and all provisions required to be complied with by the Guarantee
(and the General Conditions) have been duly complied with in the Credit
Agreement;






(iii)     

the Administrative Agent and Guarantee Holder and the Tranche B Lenders duly
perform and comply with all of their obligations towards Finnvera under the
Guarantee (and the General Terms) and the information given at any time by or on
behalf of the Administrative Agent and Guarantee Holder and/or the Tranche B
Lenders in connection with the Guarantee (and the General Terms) is true and
accurate in all material respects and not misleading and does not omit any
material facts so that full details of facts and circumstances which are or
might be material in relation to the issue by Finnvera of the Guarantee have
been disclosed to Finnvera;



NYDOCS02/868617.7 3



--------------------------------------------------------------------------------

(iv)     

the funds made available to the Borrower under the Credit Agreement will be
applied towards financing the purchase price by RCCL of the Purchased Vessel,
which is due and payable;






(v)     

that the Finnish Ministry of Employment and the Economy/Cabinet Committee on
Economic Policy has approved the issuance of the Guarantee and has granted its
approval for Finnvera to enter into the Guarantee (the "Decision") and that the
Finnish Ministry of Employment and the Economy/ Cabinet Committee on Economic
Policy has complied with all regulations and rules applicable to it in making
the Decision and that all conditions contained in such Decision have been duly
complied with and that Finnvera is within its legal limits for the issuance of
guarantees set forth in the Finnish Act on the State's Export Credit Guarantees
(422/2001, as amended);






(vi)     

the genuineness of all signatures;






(vii)     

the completeness and conformity to originals of all documents supplied to us as
certified or photostatic copies or extracts and the authenticity of the
originals of such documents and that all documents supplied to us as drafts have
been duly executed in the form reviewed by us;






(viii)     

that all parties other than Finnvera have the capacity, power and authority to
enter into the Documents;






(ix)     

the due authorisation, execution and delivery of the Documents by all parties
thereto other than Finnvera on the date thereof in the form reviewed by us;






(x)     

that the Credit Agreement is and will be legal, valid, binding and enforceable
under the law applicable to the relevant document; and






(xi)     

that the relevant resolutions of the Board of Directors of Finnvera have been
duly passed by a qualified quorum of directors and the authorisations contained
therein and in the Decision have remained in full force and effect, unaltered
and have not been exceeded.




Opinion



Having regard to the laws of Finland effective on this day and subject to the
provisions below, we are of the opinion that:

NYDOCS02/868617.7 4



--------------------------------------------------------------------------------

(i)     

Status Finnvera is a public limited liability company duly incorporated and
validly existing under the laws of Finland and has the power to own assets and
conduct business as set forth in its Articles of Association and searches with
the Insolvency Register reveal no initiation of bankruptcy or restructuring
proceedings on the date of this opinion;


(ii)     

Powers and authority Finnvera has full power and authority to enter into,
execute, deliver and perform its obligations under the Guarantee and Finnvera
has taken all corporate or other action necessary or desirable to approve and
authorise the same;


(iii)     

No conflict The execution, delivery and performance by Finnvera of the Guarantee
do not and will not conflict with, or result in a breach of, any provision of
the laws and regulations of Finland, Finnvera’s Articles of Associations or any
other constitutional documents of Finnvera;


(iv)     

Legal validity The Guarantee has been validly and properly executed and
delivered (where appropriate) by Finnvera and constitutes legal, valid and
binding obligations of Finnvera, enforceable in accordance with its terms and
the Guarantee does not contravene any requirements of Finnish law as to form;


(v)     

Pari Passu The Guarantee constitutes a direct, general and unconditional
obligation of Finnvera which will at all times rank at least pari passu with all
other present and future unsecured and unsubordinated obligations of Finnvera,
respectively, save for such obligations as may be preferred by provisions of law
that are both mandatory and of general application;


(vi)     

Liability of the Republic of Finland Pursuant to Finnish law, the Republic of
Finland is (through a separate fund) responsible for the Guarantee should
Finnvera not be able to honour its obligations or commitments under the
Guarantee;


(vii)     

Authorisations All authorisations, licenses, consents and approvals required or
advisable by Finnvera in Finland for or in connection with the execution,
delivery, performance and validity of the Guarantee have been obtained and are
in full force and effect;


(viii)     

Withholding and taxes All payments by Finnvera under the Guarantee may be made
free and clear of, and without withholding or deduction for, any taxes, imposts,
duties, assessments or governmental charges of whatsoever nature imposed,
levied, collected, withheld or assessed by Finland or any political

NYDOCS02/868617.7 5



--------------------------------------------------------------------------------

subdivision or any authority thereof or therein having power to tax;

(ix)     

Registration payments No stamp, registration or other taxes, duties, assessments
or charges of whatever nature are payable by the Administrative Agent and
Guarantee Holder or the Tranche B Lenders pursuant to the laws of Finland on or
in connection with the execution, delivery and validity of the Guarantee or the
performance of the obligations under, or the enforcement of, the Guarantee;


(x)     

Registrations There are no legal requirements under the laws of Finland in order
to ensure the legality, validity or enforceability of the Documents that the
Documents or any other document be filed, recorded, registered or enrolled with
any court of authority in Finland;


(xi)     

No residency The Administrative Agent and Guarantee Holder and the Tranche B
Lenders are not or will not be deemed to be resident, domiciled, carrying on
business or subject to taxation in Finland by reason only of receipt of any
payments due from Finnvera under the Guarantee and it is not necessary for the
Administrative Agent and Guarantee Holder and the Tranche B Lenders to be
licensed, resident, domiciled or carrying on business or subject to taxation in
Finland in order to enforce the Guarantee and receive payments due under the
Guarantee; and


(xii)     

Immunity Finnvera is subject to civil and commercial law with respect to its
obligations under the Guarantee and the entry into and exercise of rights and
performance of obligations under the Guarantee by Finnvera constitute private
and commercial acts for private and commercial purposes. Subject to provisions
of the Restructuring of Companies Act (47/1993, as amended) and its effects on
execution, in any proceedings taken in Finland, Finnvera, or the Republic of
Finland (should Finnvera not be able to honour its obligations or commitments
under the Guarantee), will not be entitled to claim for itself or any of its
assets immunity from suit, execution, attachment or other legal process.



The opinions presented above are, however, subject to the following
qualifications:

(a)     

in order for Finnvera to be obliged to make payment of any claim(s) arising
under the Guarantee it will be necessary for (a) the terms and conditions of the
Credit Agreement to be in form and

NYDOCS02/868617.7 6



--------------------------------------------------------------------------------

substance acceptable to Finnvera, and (b) the conditions, on the basis of which
the Guarantee has been issued, to be duly performed and observed by the
Administrative Agent and Guarantee Holder and the Tranche B Lenders as specified
in the Guarantee and RCCL has agreed to the undertakings, as specified in the
Guarantee;

(b)     

under Finnish law, a creditor must notify the guarantor of the debtor's default
no later than one (1) month after the default and in case the aforesaid notice
is made later than that, the guarantor is only liable for such interest, penalty
interest or other time based compensation that has accrued after the notice was
issued or sent, provided, however, that in case the creditor is able to prove
that the guarantor had otherwise become aware of the default, the guarantor is
liable for the said compensation from the moment it received information on the
default;






(c)     

in addition to point (b) above, the General Conditions contain a special
prescription period of sixty (60) days from the respective due dates for filing
a claim against Finnvera;






(d)     

under Finnish law, the enforcement of the guaranteed obligations may be subject
to the general limitation period being three (3) years from the respective due
dates of the relevant payments under the guaranteed obligations and ten (10)
years from the date of the Guarantee, subject to that a period of limitation can
be interrupted by the creditor reminding guarantor of its obligations, such
interruption being free in form, and that any payment under the Guarantee in
relation to the guaranteed obligations also shall be deemed to interrupt a
period of limitation. Upon such interruption, a new limitation period of equal
length commences;






(e)     

under Finnish law and legal practice, the illegality, invalidity or
unenforceability of or any similar defect in any provision of the guaranteed
obligations or the alteration, amendment or supplement of any condition agreed
therein, including the granting of any time or other indulgence, the release of
any security or other debtor or guarantee or the waiver of any right or
obligation of the debtor under the guaranteed obligations without a consent of
the guarantor or the absence of any enforcement may affect the validity of the
guarantor's obligations under the guarantee;






(f)     

under Finnish law it is required that in connection with the bankruptcy,
reorganisation or winding-up or other moratorium or insolvency proceeding of the
debtor, the creditor has to file its

NYDOCS02/868617.7 7



--------------------------------------------------------------------------------

claim against the debtor within a certain time limit, and failing this, the
guarantor shall be free from any liability under the guarantee to the extent the
creditor could have recovered by filing its claim;

(g)     

the terms and conditions of the Guarantee are subject to the Finnish bankruptcy,
moratorium, reorganisation, insolvency and other laws affecting creditors'
rights generally and may pursuant to the Finnish Act on Contracts (statute
228/1929, as amended) be modified or set aside if adjudged to be unreasonable
and may also be subject to limitation of action by effluxion of time;






(h)     

enforceability of the Guarantee and the obligations therein contained may be
limited by general principles of equity and the courts of Finland have
discretionary powers to modify or set aside the terms of any commercial
agreement if adjudged to be unreasonable under equitable rights which such
courts have; in particular, equitable remedies (such as an order for a specific
performance or an injunction) are discretionary remedies and may not be
available under Finnish law where damages are considered to be an adequate
remedy;






(i)     

the term "enforceable", where used herein, means that the obligations assumed by
the relevant party under the relevant document are of a type which Finnish law
and the courts of Finland generally enforces or recognises; however, enforcement
before the courts of Finland will in any event be subject to the remedies
available in such courts (some of which may be discretionary in nature) and to
the availability of defence such as set-off, abatement, counterclaim and force
majeure;






(j)     

any person who is not party to any agreement may not be able to enforce any
provisions of that agreement which are expressed to be for the benefit of that
person;






(k)     

the responsibility of Finland under the Guarantee is limited to the total
amounts of export credit guarantees set forth in the Finnish Act on the State's
Export Credit Guarantees (422/2001, as amended);






(l)     

Finnish courts may require that documents drawn up in English or any other
language than Finnish or Swedish, and presented to the court shall be translated
into Finnish or Swedish; and






(m)     

the files in respect of Finnvera maintained by the Trade Register of the
National Board of Patents and Registrations in Helsinki

NYDOCS02/868617.7 8



--------------------------------------------------------------------------------



     

and by the Insolvency Register may not be up to date and, in particular,
documents required to be filed with the Trade Register or the Insolvency
Register may not be filed immediately or may not be available for immediate
inspection. However, after due enquiry from the Trade Register and the
Insolvency Register, we are not aware of any of such documents


We do not express any opinion as to any matter governed by any law other than
the laws of Finland as currently in force and we have assumed that there is
nothing in any other law that affects this opinion. This opinion shall be
construed in accordance with Finnish law. This opinion is given solely in
connection with the Guarantee for the information of BNP Paribas, Nordea Bank
Finland plc and Skandinaviska Enskilda Banken AB (publ) and may not be relied
upon for any other purpose or by any other person except successors and
permitted assigns (as defined in the Credit Agreement) of BNP Paribas, Nordea
Bank Finland plc and Skandinaviska Enskilda Banken AB (publ).



Yours faithfully,
 

HANNES SNELLMAN ATTORNEYS AT LAW LTD



Kari Lautjärvi          [__________]

 



NYDOCS02/868617.7 9



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF OPINION OF HANNES SNELLMAN





 

[__] May 2009

KLa/JAh

   

BNP Paribas

as Administrative Agent and Financial Institution
 
Nordea Bank Finland plc, acting through its New York Branch

and Skandinaviska Enskilda Banken AB (publ)
as Financial Institutions




Finnish export credit ltD - TRANCHE A ASSIGNMENT - OAsis of the seas inC.

Dear Sirs,



We have acted as specific legal counsel in the Republic of Finland ("Finland")
to BNP Paribas, Nordea Bank Finland plc, acting through its New York Branch and
Skandinaviska Enskilda Banken AB (publ) (the “Financial Institutions”) in
connection with a supplemental agreement (the “Supplemental Agreement”) between
Finnish Export Credit (“FEC”), the Financial Institutions as Transferring
Lenders and BNP Paribas as Administrative Agent in respect of the supplemental
terms and conditions that relate to the assignment and transfer of the Tranche A
Commitment Amount granted by the Financial Institutions to the Borrower (as
defined below). The Supplemental Agreement has been entered into in relation to
the financing of the passenger cruise ship to be named “Oasis of the Seas” with
the Builder’s Hull No. #1363 (the "Purchased Vessel") built by STX Finland
Cruise Oy (formerly known as Aker Yards Oy).



The commercial contract for the purchase of the Purchased Vessel was executed on
3 February 2006 and amended and restated by an addendum dated 1 August 2008
("Commercial Contract"). The value of the commercial contract is EUR 998,000,000
of which a maximum of 80 per cent is financed by the Credit Agreement (as
defined herein below), including a tranche in the aggregate amount of USD
420,000,000 provided or to be granted by the Financial Institutions to the
Borrower and assigned and transferred to FEC ("Tranche A"). The total committed
amount under the Credit Agreement is USD 1,050,000,000 or the equivalent
thereof. The Loans are made available



NYDOCS02/868617.7 1



--------------------------------------------------------------------------------

to Oasis of the Seas Inc. (the “Borrower”) and the Purchased Vessel will be
bought by Royal Caribbean Cruises Ltd. ("RCCL").

For the purpose of this opinion we have examined:



(a)         a copy of the executed Supplemental Agreement dated [__] May 2009;





(b)     

a copy of the executed lender assignment agreement dated [__] May 2009 between
the Financial Institutions, the Administrative Agent, FEC, the Borrower and RCCL
(the “Lender Assignment Agreement”);






(c)     

a copy of the executed credit agreement between Oasis of the Seas Inc. as the
Borrower, Royal Caribbean Cruises Ltd. (“RCCL”) as the Guarantor, the Lenders
from time to time party thereto, BNP Paribas, Nordea Bank Finland plc, acting
through its New York Branch and Skandinaviska Enskilda Banken AB (publ) as
Mandated Lead Arrangers and Bookrunners and BNP Paribas as Administrative Agent
and dated [__] May 2009 (the "Credit Agreement");






(d) 

a copy of a certified extract from the minutes 8/2009 of the meeting of the
Board of Directors of FEC;






(e) 

an extract from the Trade Register and the Articles of Association of FEC dated
[__] May 2009; and






(f) 

an extract regarding FEC from the Register of Bankruptcy and Reorganisation
Matters, maintained by the Legal Register Centre operating under the supervision
of the Finnish Ministry of Justice (the "Insolvency Register"), dated [__] May
2009.




The documents (a) – (c) listed above are herein together referred to as the
"Documents". The Supplemental Agreement and the Lender Assignment Agreement are
herein together referred to as the “Assignment Agreements”. Terms and conditions
defined in the Documents shall have the same meanings in this opinion, save
otherwise expressly stated.



For the avoidance of doubt, we have not reviewed the Commercial Contract and we
do not express any opinion herein in relation to the Commercial Contract.



NYDOCS02/868617.7 2



--------------------------------------------------------------------------------

We have also reviewed such matters of law and examined original or conformed
copies of other documents, records and certificates as we have considered
relevant for the purpose of giving this opinion.



This opinion is confined to matters of Finnish law as it stands on the date
hereof. We have made no enquiry into the laws of any jurisdiction other than
those of Finland and no opinion is expressed or implied with respect to such
laws (including the enforcement of any obligation under laws other than Finnish
law). We have assumed that there is nothing in any other law that affects this
opinion.

This opinion shall be construed in accordance with Finnish law.



In giving the opinion stated herein, we have assumed:





(xii)     

that the terms of the Credit Agreement, the Lender Assignment Agreement and the
Commercial Contract meet the provisions of the Arrangement on Guidelines for
Officially Supported Export Credits approved by the participants of such
Arrangement within the Organisation for Economic Co-Operation and Development
("OECD"), as published by the OECD from time to time (the "OECD Consensus");






(xiii)     

that the terms of the Credit Agreement, the Lender Assignment Agreement and the
Commercial Contract do not contravene or conflict with any provision of the
Supplemental Agreement and all provisions required to be complied with by the
Supplemental Agreement have been duly complied with in the Credit Agreement;






(xiv)     

the Administrative Agent and the Financial Institutions duly perform and comply
with all of their obligations towards FEC under the Supplemental Agreement and
the information given by or on behalf of the Administrative Agent and/or the
Financial Institutions in connection with the Supplemental Agreement is true and
accurate in all material respects and not misleading and does not omit any
material facts so that full details of facts and circumstances which are or
might be material in relation to the execution by FEC of the Supplemental
Agreement have been disclosed to FEC;



NYDOCS02/868617.7 3



--------------------------------------------------------------------------------

(xv)     

that the Finnish Ministry of Employment and the Economy has granted its approval
for FEC to enter into the Assignment Agreements and that the Finnish Ministry of
Employment and the Economy has complied with all regulations and rules
applicable to it in making such decision and that FEC is within its statutory
limits for the Assignment Agreements;






(xvi)     

the genuineness of all signatures;






(xvii)     

the completeness and conformity to originals of all documents supplied to us as
certified or photostatic copies or extracts and the authenticity of the
originals of such documents and that all documents supplied to us a drafts have
been duly executed in the form reviewed by us;






(xviii)     

that all parties other than FEC have the capacity, power and authority to enter
into the Documents;






(xix)     

the due authorisation, execution and delivery of the Documents by all parties
thereto other than FEC on the date thereof in the form reviewed by us; and






(xx)     

that the Credit Agreement and the Lender Assignment Agreement are and will be
legal, valid, binding and enforceable under the law applicable to it.

Opinion



Having regard to the laws of Finland effective on this day and subject to the
provisions below, we are of the opinion that:



(xiii)     

Status. FEC is a private limited liability company duly incorporated and validly
existing under the laws of Finland and has the power to own assets and conduct
business as set forth in its Articles of Association. To our knowledge, based on
the information obtained from the Insolvency Register, FEC has not been placed
into bankruptcy or company reorganisation and no such proceedings have been
initiated.


(xiv)     

Powers and authority. FEC has full power and capacity to execute and deliver and
perform its obligations under the Assignment Agreements and FEC has taken all
corporate



NYDOCS02/868617.7 4



--------------------------------------------------------------------------------

    

or other action necessary or desirable to approve and authorise the same.




   

Our opinion is based on the amended Finnish Act on the Interest Equalisation of
Officially Supported Export Credits and Ship Credits (1137/1996, as amended),
Section 1 a and the explanatory statements relating to that section set out in
the Government Proposal 208/2008 stating that FEC may refinance interest
equalisation credits by way of arrangements where the financing documentation
and credit management in respect of the export deal is made by a Finnish or
international credit or financial institution and that FEC may finance the
arrangement by granting through the credit or financial institution in question
either floating rate or CIRR based financing so that the credit or financial
institution in question would assign and transfer the credit along with security
thereto before drawdown of the credit to FEC and FEC would give the credit funds
to the credit or financial institution who would forward them to the
buyer/exporter. The credit or financial institution would take care of the
management of the credit based on a separate agreement. An export credit
guarantee, which is on average 80 per cent of the amount of the credit, by
Finnvera should always be linked to the refinancing model.


(xv)     

No conflict. The execution, delivery and performance by FEC of the Assignment
Agreements will not conflict with, or result in a breach of, any provision of
the laws of Finland, FEC’s Articles of Association or any other constitutional
documents of FEC.


(xvi)     

Legal validity. The Assignment Agreements constitute legal, valid and binding
obligations of FEC, enforceable in accordance with their terms and the
Assignment Agreements do not contravene any requirements of Finnish law as to
form.


(xvii)     

Authorisations. All authorisations, licenses, consents and approvals required or
advisable by FEC in Finland for or in connection with the execution, delivery,
performance and validity of the Assignment Agreements have been obtained and are
in full force and effect.


(xviii)     

Registration payments. No stamp, registration or other taxes, duties,
assessments or charges of whatever nature are payable by the Financial
Institutions pursuant to the laws of

NYDOCS02/868617.7 5



--------------------------------------------------------------------------------

Finland or in connection with the execution, delivery and validity of the
Assignment Agreements or the performance of the obligations under, or the
enforcement of, the Assignment Agreements.

(xix)     

No immunity. FEC is subject to civil and commercial law with respect to its
obligations under the Assignment Agreements and the entry into and exercise of
rights and performance of obligations under the Assignment Agreements by FEC
constitute private and commercial acts for private and commercial purposes.
Subject to provisions of the Restructuring of Companies Act (47/1993, as
amended) and its effects on execution, in any proceedings taken in Finland, FEC,
or Finland (should FEC not be able to honour its obligations or commitments),
will not be entitled to claim for itself or any of its assets immunity from
suit, execution, attachment or other legal process.


(xx)     

Governing Law. Pursuant to the Rome Convention on Applicable Law to Contractual
Obligations (1980, as amended), ratified by Finland in April 1999 (Act 29/1999),
an agreement shall be governed by the law of the state chosen by the parties.
Accordingly, the Courts of Finland will observe and give effect to the choice of
the laws of New York as the governing law (such as the Lender Assignment
Agreement), as far as substantive law is concerned, provided that (A) the laws
of New York are not contrary to such mandatory provisions of Finnish law which
due to their public nature or general interest shall be considered to be
applicable irrespective of the agreed choice of law of New York, (B) the
application of the laws of New York will not result in an outcome contrary to
the basic principles of the Finnish legal system and (C) sufficient evidence as
to the contents of the laws of New York is submitted to a Finnish court.


(xxi)     

Jurisdiction. The enforceability of a judgement obtained from a competent court
in New York (such as in relation to the Lender Assignment Agreement) would not
be enforceable by the Finnish courts as such. A Finnish title for execution can
be sought for such enforcement and in seeking a Finnish court to such effect, a
judgement of a relevant court of New York will constitute circumstantial
evidence of the questions of the contents of the governing law as applied to the
matter in dispute and such judgement would generally, through such proceeding,
be recognised

NYDOCS02/868617.7 6



--------------------------------------------------------------------------------



    

by a Finnish court to the extent it is not contrary to Finnish public policy or
mandatory provisions of Finnish law.


                            The opinions presented above are, however, subject
to the following qualifications:





(n)     

the enforcement of the obligations under the Assignment Agreements may be
subject to statutory limitation under Finnish law, the general limitation period
being three (3) years calculated from the date as set forth in more detail in
the Act on Statutes of Limitations (15.8.2003/728) (Fi: Laki velan
vanhentumisesta) and in any event the maximum limitation period being ten (10)
years from the date of origination of a legal liability;






(o)     

the terms and conditions of the Assignment Agreements and the obligations
therein contained may be limited by the Finnish bankruptcy, moratorium,
reorganisation, insolvency and other laws relating to or affecting creditors’
rights generally and may also be subject to limitation of action by effluxion of
time;






(p)     

pursuant to Finnish law on Contracts, a term of a contract may be modified or
set aside if it is adjudged to be unreasonable or unfair. Consequently,
enforceability of the Assignment Agreements and the obligations therein
contained may be limited by general principles of equity and the courts of
Finland have discretionary powers to modify the terms of any commercial
agreement under equitable rights which such courts have; in particular,
equitable remedies (such as an order for a specific performance or an
injunction) are discretionary remedies and may not be available under Finnish
law where damages are considered to be an adequate remedy;






(q)     

the term ”enforceable”, where used herein, means that the obligations assumed by
the relevant party under the relevant document are of a type which Finnish law
and the courts of Finland generally enforces or recognises; however, enforcement
before the courts of Finland will in any event be subject to the remedies
available in such courts (some of which may be discretionary in nature) and to
the availability of defence such as set-off, abatement, counterclaim and force
majeure;

NYDOCS02/868617.7 7



--------------------------------------------------------------------------------

(r)     

any provision which involves (or indicates) an indemnity for legal costs or
litigation is subject to the discretion of the court to decide whether and to
what extent a party to litigation should be awarded the legal costs incurred by
it in connection with the litigation or otherwise;






(s)     

any person who is not a party to the Assignment Agreements may not be able to
enforce any provisions of the Assignment Agreements which are expressed to be
for the benefit of that person;






(t)     

the right to recover damages may be limited to the extent the aggrieved party
could have avoided damages by reasonable efforts;






(u)     

Finnish courts may require that documents drawn up in English or any other
language than Finnish or Swedish, and presented to the court shall be translated
into Finnish or Swedish; and






(v)     

the files in respect of FEC maintained by the Trade Register of the National
Board of Patents and Registrations in Helsinki or the Insolvency Register,
respectively, may not be up-to-date and, in particular, documents required to be
filed with the Trade Register may not be filed immediately or may not be
available for immediate inspection. However, after due enquiry from the Trade
Register, we are not aware of any of such documents.




We do not express any opinion as to any matter governed by any law other than
the laws of Finland as currently in force and we have assumed that there is
nothing in any other law that affects this opinion. This opinion shall be
construed in accordance with Finnish law. This opinion is given solely in
connection with the Assignment Agreements for the information of BNP Paribas,
Nordea Bank Finland plc and Skandinaviska Enskilda Banken AB (publ) and may not
be relied upon for any other purpose or by any other person except successors
and permitted assigns (as defined in the Credit Agreement) of BNP Paribas,
Nordea Bank Finland plc and Skandinaviska Enskilda Banken AB (publ).



Yours faithfully,



HANNES SNELLMAN ATTORNEYS AT LAW LTD

 



NYDOCS02/868617.7 8



--------------------------------------------------------------------------------

 



Kari Lautjärvi          [__________]

 

 

 

 

 

 



NYDOCS02/868617.7 9




--------------------------------------------------------------------------------



Private & Confidential

 

Exhibit “G”

Form of Pledge Agreement

Dated

________________________

 

Borrower

OASIS OF THE SEAS INC.

Chargee
BNP PARIBAS

 

 

____________________________________

 

Pledge Agreement

____________________________________

NORTON ROSE



BD-#9319295-v6



--------------------------------------------------------------------------------

Contents
 

Clause                                                                                                                                Page





1

Definitions and interpretation     

1

2

Third party rights     

3

3

Charge     

3

4

Undertakings     

4

5

Perfection and protection of security     

6

6

Representations     

6

7

Enforcement     

6

8

Application of proceeds    

7

9

Remedies    

7

10

Power of attorney     

8

11

Continuing security     

8

12

Expenses, liability and indemnity     

8

13

Payments     

9

14

Notices    

9

15

Benefit of Deed     

9

16

Governing law and enforcement     

10

Schedule 1 Information     

11

Schedule 2 Form of notice of charge of Account    

13



BD-#9319295-v6



--------------------------------------------------------------------------------

THIS DEED is dated [__________] 2009 and made between:
 

1     

OASIS OF THE SEAS INC.(as described in more detail in Schedule 1) (the Borrower
); and


2     

BNP PARIBASacting as Administrative Agent for and on behalf of the Lenders from
time to time in accordance with the Credit Agreement (the Chargee)


IT IS AGREED as follows:




1     

Definitions and interpretation


1.1     

Terms defined in the Credit Agreement have, unless defined differently in this
Deed, the same meaning when used in this Deed. In addition, in this Deed:


Account means the account described in Schedule 1.

Account Bank means Skandinaviska Enskilda Banken AB, London branch.

Credit Agreement means the agreement described in Schedule 1 as it may from time
to time be amended, restated, novated or replaced (however fundamentally,
including by an increase of any size in any facility made available under it,
the alteration of the nature, purpose or period of any such facility or the
change of its parties).

Default Rate means the rate specified in section 3.2.3 of the Credit Agreement.

Disposal means any transfer or other disposal of an asset or of an interest in
an asset, or the creation of any Right over an asset in favour of another
Person, but not the creation of a Security Interest.

Enforcement Time means any time at which an Event of Default has happened and is
continuing.

Officer, in relation to a Person, means any officer, employee or agent of that
Person.

Right means any right, privilege, power or remedy, any proprietary interest in
any asset and any other interest or remedy of any kind, whether actual or
contingent, present or future, arising under contract or law, or in equity.

Secured Obligations means the Indebtedness and Obligations undertaken to be paid
or discharged by the Borrower under the Loan Documents and this Deed.

Security Interest means a mortgage, charge, pledge, lien, assignment, trust,
hypothecation or other security interest of any kind securing any obligation of
any person or any other agreement or arrangement having a similar effect.



BD-#9319295-v6 1



--------------------------------------------------------------------------------

Security Period means the period from and including [the time at which the
charge contained in clause 3 becomes effective]1[the date of this Deed]2 to and
including the earliest of (i) the date on which the Commitments have reduced to
zero and all Indebtedness of the Loan Parties under the Loan Documents and this
Deed has been fully paid and discharged, (ii) the date on which the proceeds of
the Loans (as such proceeds may have been exchanged from Dollars to Euro) shall
have been paid to the account of the Builder pursuant to clause (a) and
(iii) the date on which the proceeds of the Loans (as such proceeds may have
been exchanged from Dollars to Euro or Euro to Dollars, as the case may be)
shall have been paid to the relevant account of the Chargee pursuant to clause
(a).

Third Parties Act means the Contracts (Rights of Third Parties) Act 1999.

VAT means value added tax.



1.2     

In this Deed:


(a)     

the table of contents, the summary and the headings are inserted for convenience
only and do not affect the interpretation of this Deed;


(b)     

references to clauses and schedules are to clauses of, and schedules to, this
Deed;


(c)     

references to the Credit Agreement, any other Loan Document or any other
document are to that document as from time to time amended, restated, novated or
replaced, however fundamentally;


(d)     

references to a Person include its successors in title, permitted assignees and
permitted transferees;


(e)     

words importing the plural include the singular and vice versa; and


(f)     

references to any enactment include that enactment as amended or re-enacted;
and, if an enactment is amended, any provision of this Deed which refers to that
enactment will be amended in such manner as the Chargee, with the consent of the
Borrower, determines to be necessary in order to preserve the intended effect of
this Deed.


1.3     

Where this Deed imposes an obligation on the Borrower to do something if
required or requested by the Chargee, it will do so as soon as practicable after
it becomes aware of the requirement or request.



--------------------------------------------------------------------------------

1 If the Ratings Condition is satisfied on the Closing Date.



2 If the Ratings Condition is not satisfied on the Closing Date.



BD-#9319295-v6 2



--------------------------------------------------------------------------------

1.4     

It is intended that this document takes effect as a deed even though the Chargee
may only execute it under hand.


1.5     

This Deed may be executed in counterparts.


2     

Third party rights






2.1     

The Rights conferred on each Officer of the Chargee under clauses 12(Expenses,
liability and indemnity ) and 13 (Payments) are enforceable by each of them
under the Third Parties Act.


2.2     

No other term of this Deed is enforceable under the Third Parties Act by anyone
who is not a party to this Deed except as otherwise stated in clauses 7.4 or 15.


2.3     

The parties to this Deed may terminate this Deed or vary any of its terms
without the consent of any third party. However, they may not terminate this
Deed or vary any of its terms if this would have the effect of terminating or
adversely affecting the Rights of an Officer of the Chargee under this Deed
without its consent, but only to the extent that it has notified the Chargee
that it intends to enforce that clause at the time of the termination or
variation.


3     

Charge






3.1     

The charge contained in this clause 3 secures the payment and discharge of the
Secured Obligations is given with full title guarantee [and shall become
effective automatically, without further notice or action, at 9.59 p.m. (London
time) on the second Business Day following the initial Closing Date]3.






3.2     

The Borrower charges to the Chargee all of the Rights which it now has and all
of the Rights which it obtains at any time in the future in or to the Account
and in any Rights accruing to, derived from or otherwise connected with the
Account.


3.3     

Promptly on being requested to so do by the Chargee, the Borrower shall give
written notice (in the form set out in Schedule 2 or in such other form as the
Chargee shall require consistent with this clause 3) of the charge in this Deed
to the Account Bank. The Borrower shall procure that such notice is acknowledged
by the Account Bank in the manner attached to the form of that notice.


3.4     

If (a) all the Secured Obligations have been irrevocably and unconditionally
discharged in full or (b) the proceeds of the Loans (as such proceeds may have
been exchanged from Dollars to Euro or Euro to Dollars, as the case may be)
standing to the credit of the Account shall have been paid either (i) to the
account of the Builder (or its order) pursuant to clause 4.2(a) or (ii) to





--------------------------------------------------------------------------------


3 Language to be included only if the Ratings Condition is satisfied on the
Closing Date.



BD-#9319295-v6 3



--------------------------------------------------------------------------------



  

the relevant account of the Chargee referred to in clause 4.2(a), the Chargee
shall, at the request and cost of the Borrower release and discharge this Deed.
Section 93 of the Law of Property Act 1925 shall not apply to this Deed.


4     

Undertakings

4.1     

The Borrower shall ensure that during the Security Period:


4.1.1     

except as permitted under the Loan Documents, there is no Disposal of the
Account and no Security Interest shall exist over, or in relation to, the
Account except for this Deed;


4.1.2     

the undertakings contained in section 4.12 of the Credit Agreement so far as
they relate to the Account and clause 4.2 hereof shall be complied with during
the Security Period and the Borrower shall not make any withdrawal from the
Account except as permitted under the Credit Agreement and clauses 4.2 and 4.3
hereof;


4.1.3     

the Borrower shall not agree to alter the terms of, or close or waive its Rights
under, the Account held with the Account Bank except with the prior approval of
the Chargee;


4.1.4     

the Borrower shall notify the Chargee as soon as it becomes aware of any matter
which might reasonably be expected to have a material adverse effect on the
Rights of the Chargee under or in connection with this Deed, including a claim
by any Person to an interest in the Account; and


4.1.5     

the Borrower shall provide the Chargee with such information about the Account
and/or the extent to which it has complied with its obligations under this Deed
and with copies of such documents which create, evidence or relate to the
Account as the Chargee may from time to time reasonably request.


4.2     

Unless the Chargee shall have notified the Account Bank that an Enforcement Time
is continuing, the Borrower shall be entitled, without the consent of the
Chargee, to instruct the Account Bank to disburse all or any of the moneys
standing to the credit of the Account, either to:






(a)     

the account of the Builder (or its order) at such account as shall be specified
by the Builder to the Account Bank as partial payment of the contract price
(including change orders) of the Purchased Vessel payable by the Borrower on
delivery of the Purchased Vessel; or


BD-#9319295-v6 4



--------------------------------------------------------------------------------

(b)     

the account of the Chargee at[insert account details] as prepayment, in whole
[or in part] 4, in accordance with sections 3.1(a), 3.7 or 9.2 of the Credit
Agreement. For the purposes of this clause 4.2(b), if the Borrower shall prepay
the Loans in whole [or in part] 4 pursuant to sections 3.1(a), 3.7 or 9.2 of the
Credit Agreement, the Chargee will consent to the disbursement of funds to third
party counterparties for the purpose of foreign exchange, so long as such
exchanged funds are paid directly to such account as may be designated by the
Chargee.


Subject to clause 4.3, all other withdrawals from the Account shall require the
prior written consent of the Chargee, which shall be granted in the Chargee’s
sole discretion.



4.3   

(a)      

Upon the instruction of the Borrower and subject to clause 4.4, the Account Bank
shall invest and reinvest Euro-denominated funds held in the Account in (i)
insured certificates of deposit of, or time deposits with, the Account Bank or
(ii) commercial paper issued by the Account Bank. The earnings from such
investments shall be credited to the Account.


(b)     

Unless the Chargee shall have notified the Account Bank that an Enforcement Time
is continuing, the Account Bank shall, from time to time upon the request of the
Borrower, release any earnings from such investments to the Borrower.






4.4     

It shall be a condition of the agreement of the Chargee to allow marketable
securities to be acquired pursuant to clause 4.3 that, to the extent that such
marketable securities are not capable of being secured by this Deed, prior to
such acquisition, a charge or pledge in respect of such marketable securities in
form and on terms acceptable to the Chargee, shall be executed in favour of the
Chargee together with supporting evidence and legal opinions as to the authority
of the Borrower to execute and the valid and binding nature of the same.


4.5     

The Borrower shall deposit with the Chargee all certificates of deposit,
receipts or other instruments or securities relating to the Account, notify the
Chargee of any claim or notice relating to the Account from any other party and
provide the Chargee with any other information it may reasonably request
concerning the Account.


4.6     

The Chargee agrees that if it is the Account Bank in respect of the Account then
there will be no restrictions on charging the Account as contemplated by this
Deed and it shall not exercise any right of combination, consolidation or
set-off which it may have in respect of the Account in a manner adverse to the
rights of the Lenders.





--------------------------------------------------------------------------------


4 To be included only if Credit Agreement has been amended to include partial
prepayment.



BD-#9319295-v6 5



--------------------------------------------------------------------------------







5     

Perfection and protection of security

5.1     

The Borrower shall, as soon as reasonably practicable, execute all such
documents (including notices), effect all such registrations and filings,
deposit all such documents and do all such things as the Chargee may reasonably
require in order to:


5.1.1     

ensure that the Chargee has an effective first priority charge of the Account;
and


5.1.2     

facilitate the enforcement of this Deed, the receipt by the Chargee of any money
credited to the Account, the realisation of the Account or the exercise of any
Rights held by the Chargee in respect of the Account and/or under this Deed.


5.2     

The Chargee may take any action it thinks appropriate to protect or maintain its
Rights under this Deed or to remedy any breach by the Borrower of its
undertakings under the Loan Documents relating to the Account.






6     

Representations






6.1     

The Borrower represents and warrants that:


6.1.1     

it is the sole legal and beneficial owner of the Account described inSchedule 1
free from all Security Interests except as created by this Deed;


6.1.2     

it has not disposed of any of its Rights in relation to the Account; and


6.1.3     

it has the right to charge its Rights in relation to the Account under this Deed
without the need for any consent or approval from the Account Bank (other than
any consent or approval which has already been obtained).






7     

Enforcement

7.1     

The Chargee may enforce the security created by this Deed at the direction of
the Required Lenders and Finnvera at any time which is an Enforcement Time by
exercising any powers conferred on it by law or by this Deed and, in addition,
may:


7.1.1     

require that all documents and records relating to the Account be delivered
immediately to itor its nominee;


7.1.2     

collect, recover and give a good discharge for any moneys or claims in respect
of the Account;


7.1.3     

settle, refer to arbitration, compromise and arrange any claims, accounts,
disputes,questions and demands with or by any Person relating to the Account;



BD-#9319295-v6 6



--------------------------------------------------------------------------------

7.1.4     

assign or otherwise dispose of the Account;


7.1.5     

bring, prosecute, defend or abandon any action, suit or proceedings in relation
to the Account; and


7.1.6     

do anything incidental or conducive to the exercise of its Rights as chargee of
the Account.


7.2     

The Chargee may use the name of the Borrower when exercising its powers under
this Deed.


7.3     

Section 103 of the Law of Property Act 1925 shall not apply to any disposal of
the Account pursuant to this Deed.


7.4     

The Chargee may delegate in any manner to any Person any right, power or
discretion exercisable by it under this Deed. Any such delegation may be made on
such terms (including power to sub-delegate) as the Chargee thinks fit.


8     

Application of proceeds

8.1     

All money received by the Chargee under or in connection with this Deed (whether
during, or before, enforcement of this Deed) will, subject to the rights of any
Persons having priority, be applied in the following order of priority:


8.1.1     

first, in or towards payment of any amounts payable under clause 12;


8.1.2     

secondly, in or towards payment of the Secured Obligations in such order as is
required by the Loan Documents (and, if any of the Secured Obligations are not
then payable, by payment into a suspense account until they become payable); and


8.1.3     

thirdly, in payment of any surplus to the Borrower or other Person entitled to
it


8.2     

If the moneys applied in this way are not sufficient fully to pay and discharge
the Secured Obligations, the Borrower shall continue to be liable for the
balance of the Secured Obligations.

9     Remedies

 

9.1     

The Rights created by this Deed are in addition to any other Rights of the
Chargee against the Borrower or any other security provider under any other
documentation, the general law or otherwise. They will not merge with or limit
those other Rights, and are not limited by them.


9.2     

No failure by the Chargee to exercise any Right under this Deed will operate as
a waiver of that Right. Nor will a single or partial exercise of a Right by the
Chargee preclude its further exercise.


9.3     

If, at any time, any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the

BD-#9319295-v6 7



--------------------------------------------------------------------------------



   

remaining provisions nor the legality, validity or enforceability of that
provision in any other respect or under the law of any other jurisdiction will
be affected or impaired in any way.


10     

Power of attorney






10.1     

The Borrower by way of security irrevocably appoints the Chargee to be its
attorney (with full powers of substitution) in its name and on its behalf to do
all things which the attorney may consider necessary or desirable to enable it:


10.1.1     

to perform any action which the Borrower is obliged to take under this Deed; or


10.1.2     

to exercise any of the Rights, powers and authorities conferred on it by this
Deed or by law; or


10.1.3     

to record this Deed and any document executed pursuant to clause 5 (Perfection
and protection of security) in any court, public office or elsewhere.






10.2     

The power of attorney in this clause 10 shall only be exercised at an
Enforcement Time but the exercise of such power shall be conclusive evidence of
the Chargee’s rights to exercise it and no Person dealing with the Chargee shall
need to enquire whether it is, or shall be affected by notice that it is not, an
Enforcement Time. The Borrower ratifies and confirms whatever the attorney does
or purports to do under clause 10.1.






11     

Continuing security

11.1     

This Deed and the Obligations of the Borrower under this Deed shall extend to
the ultimate balance owing in respect of the Secured Obligations, regardless of
any intermediate payment in whole or in part.


11.2     

This Deed is in addition to and is not in any way prejudiced by any other
security, guarantee, right, power or remedy now or subsequently held by the
Chargee.


11.3     

The Chargee shall not be obliged to enquire about the nature or sufficiency of
any payment received by them under this Deed or to take any action to enforce
this Deed.


11.4     

The Borrower shall remain liable to perform all its obligations in relation to
the Account and the Chargee is not responsible for those obligations.


12     

Expenses, liability and indemnity

12.1     

The Borrower will, on demand, pay all legal and other costs and expenses
(including any stamp duty, registration or other similar taxes) incurred by the
Chargee in connection with the preparation, execution and delivery of, and any
amendments, waivers, consents, supplements or other modifications to, or release
required in connection with this Deed. This includes any



BD-#9319295-v6 8



--------------------------------------------------------------------------------



   

reasonable out-of-pocket expenses (including reasonable legal fees and expenses)
incurred in connection with the enforcement or preservation of this Deed or the
Account or the rights of the Chargee under or in connection with this Deed.









12.2     

Neither the Chargee nor any of its Officers will be in any way liable or
responsible to the Borrower for any loss or liability of any kind arising from
any act or omission by it of any kind (whether as mortgagee in possession or
otherwise) in relation to the Account or this Deed, except to the extent caused
by its own gross negligence or wilful misconduct.


12.3     

The Borrower will, on demand, indemnify the Chargee and its Officers in respect
of all costs, expenses, losses or liabilities as set out in section 12.4 of the
Credit Agreement.






13     

Payments

13.1     

All payments by the Borrower under this Deed will be made in full, without any
set-off or other deduction.


13.2     

Section 4.6 of the Credit Agreement shall apply mutatis mutandis to this Deed.


13.3     

All amounts payable by the Borrower under this Deed are exclusive of VAT. The
Borrower will, in addition, pay any applicable VAT on those amounts.


13.4     

If the Borrower fails to make a payment to a Person under this Deed, it will pay
interest to that Person on the amount concerned at the Default Rate from the
date it should have made the payment until the date of payment (after, as well
as before, judgment).


13.5     

No payment by the Borrower (whether under a court order or otherwise) will
discharge the Obligation of the Borrower unless and until the Chargee has
received payment in full in the currency in which the Obligation is denominated.
If, on conversion into that currency, the amount of the payment falls short of
the amount of the Obligation concerned, the Chargee will have a separate cause
of action against the Borrower for the shortfall.


13.6     

Any certification or determination by the Chargee of an amount payable by the
Borrower under this Deed is, in the absence of manifest error, conclusive
evidence of that amount.


14     

Notices

The provisions of section 12.2 of the Credit Agreement shall apply mutatis
mutandis in respect of any certificate, notice, demand or other communication
given or made under this Deed.




15     

Benefit of Deed

The Chargee may assign its Rights under this Deed to any Person to whom it
assigns its Rights and obligations as Administrative Agent under the Credit
Agreement.



BD-#9319295-v6 9



--------------------------------------------------------------------------------

16     

Governing law and enforcement





16.1     

This Deed and any non-contractual Obligations connected with it are governed by
English law.






16.2     

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Deed or any non-contractual Obligations
connected with it (including a dispute regarding the existence, validity or
termination of this Deed) (a Dispute).


16.3     

The parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and, accordingly, that they shall not argue
to the contrary.


16.4     

Clauses 16.1 and 16.2 are for the benefit of the Chargee only. As a result, the
Chargee shall not be prevented from taking proceedings relating to a Dispute in
any other courts with jurisdiction. To the extent allowed by law, the Chargee
may take concurrent proceedings in any number of jurisdictions.


16.5     

Without prejudice to any other mode of service allowed under any relevant law,
the Borrower:


16.5.1     

irrevocably appoints the Person named as such in Schedule 1 as its agent for
service of process in relation to any proceedings before the English courts in
connection with this Deed;


16.5.2     

agrees that failure by the process agent to notify the Borrower of the process
shall not invalidate the proceedings concerned; and


16.5.3     

if any Person appointed as process agent for the Borrower is unable for any
reason to act as agent for service of process, the Borrower must immediately
(and in any event within ten days of such event taking place) appoint another
agent on terms acceptable to the Chargee. Failing this, the Chargee may appoint
another agent for this purpose.


This Deed has been executed as a deed, and it has been delivered on the date
stated at the beginning of this Deed.

 



BD-#9319295-v6 10



--------------------------------------------------------------------------------

 

Schedule 1 

Information









Borrower

 

Registered office:

[__________]

Borrower’s process agent in England:

 

Name:

[__________]

Registered office:

[__________]

Account Bank

 

Name:

Skandinaviska Enskilda Banken AB

Branch:

London

Pledge Account

 

Sort Code/BIC:

[__________]

Account/IBAN Number:

[__________]

Account Name:

[__________]

Account currency:

Euro

 Credit Agreement

  Description:

Term loan facility

Date:

May 7 2009

Amount of facility:

Up to $840,000,000 and €159,429,092

Parties:

(a)      Borrower:

Oasis of the Seas Inc.

(b)      Lenders:

The banks and financial institutions referred to therein






BD-#9319295-v6 11



--------------------------------------------------------------------------------

(c)     Administrative Agent:     BNP Paribas

 

 



BD-#9319295-v6 12



--------------------------------------------------------------------------------

Schedule 2

Form of notice of charge of Account





To: Skandinaviska Enskilda Banken AB

[insert address]

Date: [__________]

Dear Sirs,




1     

We give you notice that under a deed dated [__________] (a copy of which is
attached hereto, the Deed) entered into by us and BNP Paribas acting as
Administrative Agent (as defined in the Deed) for and on behalf of the Lenders
(as defined in the Deed) from time to time (the Chargee) we have charged to the
Chargee all of our Rights in the account described below (the Account) and all
money standing to the credit of the Account from time to time:


Pledge Account

 

Account/IBAN Number:

[__________]

Account Name:

[__________]

Account currency:

Euro

2     

We have agreed with the Chargee not to close the Account or alter the terms of
the Account or waive any of our Rights in relation to the Account except with
the consent of the Chargee.


3     

We may continue to select the terms of deposits on the Account until such time
as you have been notified by the Chargee that an Enforcement Time is continuing,
unless our instructions are countersigned by the Chargee.


4     

We instruct you:


(a)     

to honour instructions from us that are consistent with clauses 4.2 and 4.3 of
the Deed as to withdrawals from, and/or as to selection of terms of deposits on,
the Account;


(b)     

not to honour any other withdrawals from the Account or selection of terms of
deposits on the Account, if requested by us, unless the Chargee has communicated
to you its consent to such withdrawal; and


(c)     

to disclose to the Chargee, without further approval from us, such information
regarding the Account as the Chargee may from time to time request and to send
it copies of all statements and other notices issued by you in connection with
the Account.



BD-#9319295-v6 13



--------------------------------------------------------------------------------

5     

These instructions cannot be varied or terminated without the consent of the
Chargee.


6     

Please accept this notice by signing the acknowledgement on the enclosed
duplicate of this letter and returning it to the Chargee.



Yours faithfully;

……………………………………
For and on behalf of

OASIS OF THE SEAS INC

 

 



BD-#9319295-v6 14



 

--------------------------------------------------------------------------------

 

To:

BNP PARIBAS

(the Chargee)



Dear Sirs

We acknowledge receipt of a notice in the terms set out above and confirm and
agree that:




(a)     

there are no restrictions on the charging of the Account to the Chargee;


(b)     

we have not received notice of the interest of any third party in the Account;


(c)     

we shall comply with the terms of the notice and shall not, without the
Chargee’s consent, permit any amount to be withdrawn from the Account where such
consent is required under the terms of that notice; and


(d)     

we shall not, without the Chargee’s consent, exercise any right of combination,
consolidation or set-off which we may have in respect of the Account.




Yours faithfully;
…………………………….

For and on behalf of

SKANDINAVISKA ENSKILDA BANKEN AB, LONDON BRANCH

Date: [__________]



BD-#9319295-v6 15



--------------------------------------------------------------------------------

SIGNATORIES

The Borrower

EXECUTEDas a DEED 

                                     
for and on behalf of   

                                        

OASIS OF THE SEAS INC.                                   ……………………………………..
under a power of attorney dated [__________]          Attorney-in-fact

in the presence of:                                           

……………………………………..

Witness
 
Name:
 
Address:
 
Occupation:



The Chargee

Signed by 

                                                      

BNP PARIBASacting as Administrative Agent     ………………………………

                                                                        By:

       

        ………………………………

        By:

 



BD-#9319295-v6



--------------------------------------------------------------------------------

EXHIBIT H

To: BNP Paribas

     10 Harewood Avenue     

     London NW1 6AA
     United Kingdom





   

Norton Rose LLP

   

3 More London Riverside

   

London SE1 2AQ

   

United Kingdom

         

Tel+44 (0)20 7283 6000

   

Fax+44 (0)20 7283 6500

   

DX 85 London

   

www.nortonrose.com

       

Your reference

Direct line

       

Our reference

Email

   

+44 (0)20 7444 3436

       

SRH/LN7203

simon.hartley@nortonrose.com





[__________] 2009



Dear Sirs

Loan Facility of up to $840,000,000 and €159,429,092 to Oasis of the Seas Inc.

In accordance with section 5.2.8 of the credit agreement dated [__] May 2009
(the Credit Agreement) and made between, among others, (1) Oasis of the Seas
Inc. (the Borrower), (2) Royal Caribbean Cruises Ltd. as guarantor, (3) the
Lenders (as such term is defined therein) and (4) BNP Paribas (the Agent), our
opinion in relation to the pledge agreement dated [__________] and made between
the Borrower and the Agent is attached.

Yours faithfully
 

Norton Rose LLP

 



BD-#9367864-v3



--------------------------------------------------------------------------------

 

1: Background

1.1     

This opinion is given in relation to the English law aspects of a transaction
(the Transaction) by which:


(a)     

certain banks and other financial institutions have made available loan
facilities of up to $840,000,000 and €159,429,092 to the Borrower; and


(b)     

the Borrower has created a charge over a bank account for the purpose of
securing repayment of those facilities.


1.2     

We have acted as English legal advisers to the Agent in relation to certain
aspects of the Transaction.


1.3     

We have examined [the original] [a copy] of the pledge agreement dated
[__________] made between the Borrower and the Agent as agent for and on behalf
of the Lenders from time to time relating to the Transaction as such document is
governed by English law (the English Document).


1.4     

For the purpose of giving this opinion, we have examined no other documents and
have undertaken no other enquiries.


1.5     

Our opinions are given in part 2. Part 3 explains their scope, part 4 describes
the assumptions on which they are made and part 5 contains the qualifications to
which they are subject.



BD-#9367864-v3 2



--------------------------------------------------------------------------------

2: Opinions

Based on, and subject to, the other provisions of this opinion, we are of the
following opinions:

Effect of the English Document




2.1     

The obligations which the Borrower is expressed to assume in the English
Document to which it is a party constitute its legal, valid, binding and
enforceable obligations.

2.2     

If the English Document is expressed to create a charge over assets of the
Borrower, that charge is (subject to its terms) effective to the extent that the
assets concerned are beneficially owned by the Borrower at the time the charge
is created. To the extent they are not, that charge will (subject to its terms)
become effective if and when the assets concerned become beneficially owned by
the Borrower.

2.3     

The effectiveness or admissibility in evidence of the English Document is not
dependent on:

(a)     

any registrations, filings, notarisations or similar actions other than those
described in part 4; or

(b)     

any consents, authorisations, licences or approvals of general application from
governmental, judicial or public bodies.


Stamp duty on the English Document




2.4     

No stamp, registration or similar duty or tax is payable in respect of the
English Document, except for nominal fees such as those payable on registration
of the English Documents at Companies House.

Choice of law and jurisdiction




2.5     

The choice of English law to govern the English Document and any non-contractual
obligations connected to the English Document is effective.

2.6     

The agreement by the Borrower in the English Document that the English courts
have jurisdiction in respect of that document or any non-contractual obligations
connected to that document is effective.

BD-#9367864-v3 3



--------------------------------------------------------------------------------

3: Scope

3.1     

This opinion and any non-contractual obligations connected with it are governed
by English law and are subject to the exclusive jurisdiction of the English
courts.


3.2     

This opinion is given only in relation to English law as it is understood at the
date of this opinion. We have no duty to keep you informed of subsequent
developments which might affect this opinion.


3.3     

If a question arises in relation to a cross-border transaction, it may not be
the English courts which decide that question and English law may not be used to
settle it.


3.4     

We express no opinion on, and have taken no account of, the laws of any
jurisdiction other than England and Wales. In particular, we express no opinion
on the effect of documents governed by laws other than English law.


3.5     

We express no opinion on matters of fact.


3.6     

Our opinion is limited to the matters expressly stated in part 2, and it is not
to be extended by implication. In particular, we express no opinion on the
accuracy of the assumptions contained in part 4. Each statement which has the
effect of limiting our opinion is independent of any other such statement and is
not to be impliedly restricted by it. Paragraph headings are to be ignored when
construing this opinion.


3.7     

Our opinion is given solely for the benefit of the Agent and the Lenders (as
that expression is defined in the Credit Agreement) acting through the Agent. It
may not be relied on by any other person.


3.8     

This opinion may not be disclosed to any person other than:


(a)     

those persons (such as auditors or regulatory authorities) who, in the ordinary
course of business of the Agent and the Lenders, have access to their papers and
records or are entitled by law to see them; and


(b)     

those persons who are considering becoming Lenders,



     

and on the basis that those persons will make no further disclosure.



BD-#9367864-v3 4



--------------------------------------------------------------------------------

4: Assumptions

This opinion is based on the following assumptions:

Effect of the English Document




4.1     

Each person which is expressed to be party to the English Document:


(a)     

is duly incorporated and is validly existing;

(b)     

is not the subject of any insolvency proceedings (which includes those relating
to bankruptcy, liquidation, administration, administrative receivership and
reorganisation) in any jurisdiction;


(c)     

has the capacity to execute the English Document to which it is expressed to be
a party and to perform the obligations it is expressed to assume under it;


(d)     

has taken all necessary corporate action to authorise it to execute each English
Document to which it is expressed to be a party and to perform the obligations
it is expressed to assume under it; and


(e)     

has duly executed each English Document to which it is expressed to be a party.


4.2     

The English Document has been executed in the form provided to us. There has
been no variation, waiver or discharge of any of the provisions of the English
Documents.


4.3     

The English Documents is not (wholly or in part) void, voidable, unenforceable,
ineffective or otherwise capable of being affected as a result of any vitiating
matter (such as mistake, misrepresentation, duress, undue influence, fraud,
breach of directors’ duties, illegality or public policy) that is not clear from
the terms of the English Document.


Security




4.4     

All present or future assets over which the Borrower purports to create security
in the English Document are (or, in the case of future assets, will, when they
become subject to the security, be) beneficially owned by the Borrower free from
all other present or future rights of any kind.

4.5     

The English Document will be delivered to Companies House within 21 days of the
date of its creation, together with the prescribed particulars and the
registration fee.


4.6     

The Borrower is solvent both on a balance sheet and on a cash-flow basis, and
will remain so immediately after the Transaction has been completed.


Other facts




4.7     

There are no other facts relevant to this opinion that do not appear from the
document referred to in part 1.

Other laws




4.8     

No law of any jurisdiction other than England and Wales has any bearing on the
opinion contained in part 2.

BD-#9367864-v3 5



--------------------------------------------------------------------------------

5: Qualifications

This opinion is subject to the following qualifications:

Contractual matters




5.1     

The enforcement of contractual obligations is subject to the general principles
of contractual liability, in particular the matters described in the following
paragraphs.


5.2     

Apart from claims for the payment of debts (including the repayment of loans),
contractual obligations are normally enforced by an award of damages for the
loss suffered as a result of a breach of contract; and recoverable loss is
restricted by principles such as causation, remoteness and mitigation. The
specific performance of contractual obligations is a discretionary remedy and is
only available in limited circumstances.


5.3     

Contractual obligations can be discharged by matters such as breach of contract
or frustration. Claims may become time-barred or may be subject to defences such
as set-off or estoppel.


5.4     

The interpretation of the meaning and legal effect of any particular provision
of a contract is a matter of judgment, which will ultimately be determined by
the relevant tribunal. In addition, a document may be capable of being rectified
if it does not express the common intention of the parties.


5.5     

English law has traditionally been protective of guarantors and has developed a
number of defences for them. Although guarantees generally purport to exclude
many of these defences, a guarantee, and any third party security generally,
will be construed in favour of the guarantor or grantor of security where
possible.


5.6     

A clause in a contract which excludes or limits an obligation of one of the
parties or the liability for breach of that obligation will be construed
restrictively, against the person who wishes to rely on it. In addition, a
contractual provision which excludes the liability of a trustee (including a
security trustee) may not be enforceable in all circumstances.


5.7     

If a provision of a contract is particularly one-sided it is more likely to be
construed against the party who wishes to rely on it.


5.8     

A provision of a contract may be ineffective if it is incomplete or uncertain or
provides for a matter to be determined by future agreement.


5.9     

A provision of a contract which provides for the conclusive certification or
determination of a matter by one party may not prevent judicial inquiry into the
merits of the claim.


5.10     

A provision for the payment of a sum in the event of a breach of contract is
unenforceable if it is construed as a penalty rather than a genuine pre-estimate
of the loss likely to be suffered as a result of the breach and, if that sum has
been paid, it may be repayable in whole or in part.


5.11     

A contractual provision for the forfeiture of a proprietary or possessory
interest, such as the rights of a lessee under a chattel lease, may be
overridden.


5.12     

An undertaking to assume liability for stamp duty or similar taxes may be
ineffective.


5.13     

As a general principle, an authority or power of attorney can be revoked at any
time, and will be revoked if the donor enters into insolvency proceedings. This
is so even if the authority or power is expressed to be irrevocable and the
revocation is therefore made in breach of contract. The main exception to this
principle is where the authority or power is granted as part of a security
arrangement.


5.14     

A provision of a contract which purports to exclude the effect of prior or
subsequent agreements, representations or waivers may be ineffective.


5.15     

A provision of a contract which provides what will happen in the event of an
illegality (including a provision for severance of part of the contract) may not
be enforceable.

BD-#9367864-v3 6



--------------------------------------------------------------------------------

5.16     

An indemnity in respect of criminal liability may not be enforceable.




5.17     

An indemnity for the costs of litigation may not be enforceable.

Security




5.18     

We express no opinion on the priority of the security created by the English
Document in relation to any other rights affecting the assets which are the
subject of the security, whether those rights are absolute or by way of
security, whether they are created by agreement or arise by operation of law and
whether they are created before or after the English Documents. In relation to
particular types of asset, further steps may be required (such as effecting
registrations or giving notices) to protect the priority of security against
claims by third parties.

5.19     

To the extent that the English Document purport to create a legal (as opposed to
an equitable) interest, there are limits on the availability of such an interest
and further steps may be required (such as, in relation to land, registration at
H.M. Land Registry) in order to create one.


5.20     

The assets which are the subject of a security created by the English Document
may consist of rights against third parties, such as contractual rights. To the
extent that they do, the security is subject to the terms of those rights (which
may, for instance, prohibit the creation of security) and may be subject to the
rights of those third parties (who may, for instance, have rights of set-off).


5.21     

We express no opinion on the effect of the English Document to the extent that
they relate to assets which are situated or registered outside England and Wales
or are governed by a law other than English law.


5.22     

A purported fixed charge over an asset will be treated as a floating charge if
the chargee has insufficient control over it and its proceeds.


5.23     

The rights of the holder of a floating charge over assets to the net proceeds of
those assets are subject to the payment of various other liabilities including
preferential debts, certain unsecured debts and the expenses of certain
insolvency proceedings.


5.24     

As a general principle, a creditor with security over the whole (or
substantially the whole) of the assets of a company cannot appoint an
administrative receiver of the company but, instead, can appoint an
administrator.


5.25     

A receiver ceases to be the agent of the company over whose assets he has been
appointed once that company goes into liquidation.


5.26     

A provision of the English Document may be ineffective to the extent that it
purports to limit the Borrower’s right to the return of the charged assets once
it has repaid the secured obligations.


Insolvency




5.27     

The parties’ rights are subject to laws affecting creditors’ rights generally,
such as those relating to insolvency (which includes bankruptcy, liquidation,
administration, administrative receivership and reorganisation). These laws can
apply to persons incorporated or resident outside England, as well as to those
incorporated or resident in England.

5.28     

In particular, on an insolvency:


(a)     

contractual and other personal rights will reduce proportionately with all
similar rights, and contractual provisions which would conflict with this
principle (such as a pro rata sharing clause) are ineffective;

(b)     

transactions (including the security created by the English Document) entered
into in the period before the insolvency starts (that period generally being no
longer than two years) may be set aside in certain circumstances; and



BD-#9367864-v3 7



--------------------------------------------------------------------------------

(c)     

the ability of a secured creditor to enforce its security may be subject to
limitations, for instance in an administration.


Choice of law and jurisdiction




5.29     

The law which governs a contract and any connected non-contractual obligations
is not determinative of all issues which arise in connection with that contract.
For instance:

(a)     

it may not be relevant to the determination of proprietary issues (such as those
relating to security);

(b)     

rules which are mandatory (which includes public policy rules) in a jurisdiction
which is connected with the contract or in the jurisdiction where the issue is
decided may be applied regardless of the provisions of the contract; and


(c)     

in insolvency proceedings, the law governing those proceedings may override the
law governing the contract.


5.30     

There are circumstances in which the English courts may, or must, decline
jurisdiction or stay proceedings. Additionally, it may not be possible to
commence proceedings because of an inability to comply with service of process
requirements. These problems are less likely to occur where one or more of the
parties is domiciled in the European Union.

5.31     

The English courts have a discretion to accept jurisdiction in an appropriate
case even though there is an agreement that other courts have (exclusive or
non-exclusive) jurisdiction. This is less likely to occur where the other courts
are in the European Union.


5.32     

The jurisdiction of the English courts in relation to insolvency matters is not
dependent on the submission of the parties to the jurisdiction. The precise
scope of that jurisdiction depends on the nature of the insolvency procedure in
question.


 



BD-#9367864-v3 8





--------------------------------------------------------------------------------

EXHIBIT I
 

FORM OF CLOSING Date Opinion of Bradley Stein, Esq.
 

To the Lenders party to the

Credit Agreement referred to below and to
BNP Paribas, as Administrative Agent
 
Gentlemen:
 
     I am the General Counsel of Royal Caribbean Cruises Ltd. ("RCCL") and Oasis
of the Seas Inc. (“Oasis” and, together with RCCL, the “Loan Parties”) and have
acted in that capacity in connection with the Credit Agreement dated as of May
___, 2009 (the "Credit Agreement") between the Loan Parties, the Lenders
referred to therein and BNP Paribas, as Administrative Agent and the Pledge
Agreement between Oasis and the Administrative Agent.
 
     In connection with the opinions expressed herein, I have examined originals
or copies certified or otherwise identified to my satisfaction of such
agreements, documents, certificates, and other statements of such governmental
officials and corporate officers and other representatives of the corporations
referred to herein and other papers as I have deemed relevant and necessary as a
basis for such opinions. In making such examinations I have assumed the
genuineness of all signatures and the conformity with the originals of all
documents submitted to me as copies. As to facts material to my opinion, I have
relied on the representations, warranties and statements made in or pursuant to
the Credit Agreement, the Pledge Agreement and the other documents referred to
herein and upon certificates of public officials and certificates and other
written or oral statements of officers and other representatives of the
corporations named herein.
 
     Unless otherwise defined herein, the capitalized terms used herein shall
have the meanings assigned to them in the Credit Agreement.
 
     Based on the foregoing and subject to the qualifications and exceptions
expressed herein, it is my opinion that:
 

(i)     no registration or other official action in the State of Florida is
required in order to render the Pledge Agreement enforceable against Oasis; and



(ii)     To the best of my knowledge, the execution, delivery and performance by
Oasis of the Pledge Agreement and the consummation of the transactions
contemplated thereby do not contravene any contractual or legal restriction
contained in any indentures, loan or credit agreements, leases, guarantees,
mortgages, security agreements, bonds, notes and other agreements or
instruments, or any orders, writs, judgments, awards, injunctions and decrees,
that affect or purport to affect Oasis’s rights or obligations under the Pledge
Agreement;



The opinions expressed above are subject to the following further
qualifications: (i) no opinion is expressed herein as to the choice of law
provisions contained in the Pledge



NYDOCS02/868617.7 1



--------------------------------------------------------------------------------

Agreement, (ii) no opinion is expressed herein as to the necessity of any of the
Lenders to be qualified to do business in the State of Florida or to make any
filings in connection therewith and (iii) no opinion is expressed herein as to
laws other than the laws of the State of Florida.



     This opinion is solely for the benefit of the Lenders (including, for the
avoidance of doubt, Finnish Export Credit Ltd., as Lender) and the
Administrative Agent and is not to be relied on by any other person.
 

Very truly yours,

 

 

 



NYDOCS02/868617.7 2



 

--------------------------------------------------------------------------------

EXHIBIT J


Form of CLOSING DATE Opinion of
Watson, Farley & Williams (New York) LLP
 

To the Lenders party to the

Credit Agreement referred to
below and to BNP Paribas, as Administrative Agent
 
Dear Sirs:
 
We have acted as legal counsel on matters of Liberian law to Oasis of the Seas
Inc., a Liberian corporation (the “Borrower”) and Royal Caribbean Cruises Ltd.,
a Liberian corporation (the “Guarantor”), in connection with a Credit Agreement
dated as of May ___, 2009 (the “Credit Agreement”) and made between (1) the
Borrower, (2) the Guarantor, (3) the Lenders (as defined therein) as several
lenders, and (4) BNP Paribas (the “Administrative Agent”) in respect of a credit
facility in the maximum aggregate amount of $840,000,000 and 159,429,092 Euro.
Terms defined in the Credit Agreement shall have the same meaning when used
herein.
 
With reference to the Credit Agreement you have asked for our opinion on the
matters set forth below. In rendering this opinion we have examined a copy of
the Pledge Agreement dated the date hereof (the “Pledge Agreement”) between the
Borrower and the Administrative Agent.
 
We have also examined originals or photostatic copies or certified copies of all
such agreements and other instruments, certificates by public officials and
certificates of officers of the Borrower as are relevant and necessary and
relevant corporate authorities of the Borrower. We have assumed with your
approval, the genuineness of all signatures, the authenticity of all documents
submitted to us as originals and the conformity with the original documents of
all documents submitted to us as copies, the power, authority and legal right of
the parties to the Pledge Agreement other than the Borrower to enter into and
perform their respective obligations under the Pledge Agreement, and the due
authorization of the execution of the Pledge Agreement by all parties thereto
other than the Borrower.
 
As to questions of fact material to this opinion, we have, when relevant facts
were not independently established, relied upon certificates of public officials
and of officers or representatives of the Borrower.
 
We are attorneys admitted to practice in the State of New York and do not
purport to be experts in the laws of any other jurisdiction. Insofar as our
opinion relates to the law of the Republic of Liberia, we have relied on
opinions of counsel in Liberia rendered in transactions which we consider to
afford a satisfactory basis for such opinion, and upon our independent
examinations of the Liberian Corporation Act of 1948 (Chapter 1 of Title 4 of
the Liberian Code of Laws of 1956, effective March 1, 1958 as amended to July,
1973), the Liberian Business Corporation Act of 1976 (Title 5 of the Liberian
Code of Laws Revised of 1976, effective January 3, 1977 as amended) (the
“Business Corporation Act”), the Liberian Maritime Law (Title 21 of the Liberian
Code of Laws of 1956 as amended), and the Revenue Code of Liberia (2000), the
regulations

 



NYDOCS02/868617.7 1



--------------------------------------------------------------------------------

thereunder and an opinion dated December 23, 2004 addressed by the Minister of
Justice and Attorney General of the Republic of Liberia to the LISCR Trust
Company, made available to us by Liberian Corporation Services, Inc. and the
Liberian International Ship & Corporate Registry, LLC, and our knowledge and
interpretation of analogous laws in the United States. In rendering our opinion
as to the valid existence in good standing of the Borrower, we have relied on
Certificates of Good Standing issued by order of the Minister of Foreign Affairs
of the Republic of Liberia on [_____].
     

This opinion is limited to the law of the Republic of Liberia. We express no
opinion as to the laws of any other jurisdiction.
 
Based upon and subject to the foregoing and having regard to the legal
considerations which we deem relevant, we are of the opinion that:
 

1.     The Borrower is a corporation duly incorporated, validly existing under
the Business Corporation Act and in good standing under the law of the Republic
of Liberia;



2.     The Borrower has full right, power and authority to enter into, execute
and deliver the Pledge Agreement and to perform each and all of its obligations
under the Pledge Agreement;



3.     The Pledge Agreement has been executed and delivered by a duly authorized
signatory of the Borrower;



4.     Neither the execution of, nor the performance of its obligations under,
the Pledge Agreement by the Borrower will contravene any existing applicable
law, regulation or restriction of the Republic of Liberia and no consent or
approval of, or exemption by, any Liberian governmental or public body or
authority is required in connection with the execution and delivery by the
Borrower of the Pledge Agreement;



5.     Neither the execution nor delivery of the Pledge Agreement, nor the
transactions contemplated therein, nor compliance with the terms and conditions
thereof, will contravene any provisions of Liberian law or regulation or violate
any provisions of the Articles of Incorporation (inclusive of any articles of
amendment thereto) or the Bylaws of the Borrower;



6.     It is not necessary to file, record or register the Pledge Agreement or
any instrument relating thereto or effect any other official action in any
public office or elsewhere in the Republic of Liberia to render such document
enforceable against the Borrower;



7.     Assuming that no more than 25% of the total combined voting power and no
more than 25% of the total value of the outstanding equity stock of the Borrower
is beneficially owned, directly or indirectly, by persons resident in the
Republic of Liberia, and that the Borrower does not, either directly or through
agents acting on its behalf, engage in the Republic of Liberia in the pursuit of
gain or profit with a degree of continuity or regularity, no Liberian
withholding tax is required to be deducted from any payment of principal,



NYDOCS02/868617.7 2



--------------------------------------------------------------------------------

         interest or otherwise to be made by the Borrower pursuant to the
provisions of the Pledge Agreement;



8.     Assuming the Pledge Agreement has not been executed in the Republic of
Liberia, no stamp or registration or similar taxes or charges are payable in the
Republic of Liberia in respect of the Pledge Agreement or the enforcement
thereof in the courts of the Republic of Liberia other than (i) customary court
fees payable in litigation in the courts of the Republic of Liberia and (ii)
nominal documentary stamp taxes if the Pledge Agreement is ever submitted to a
Liberian court;



9.     Assuming that the shares of the Borrower are not owned, directly or
indirectly, by the Republic of Liberia or any other sovereign under Liberian
law, neither the Borrower nor the property or assets of the Borrower is immune
from the institution of legal proceedings or the obtaining or execution of a
judgment in the Republic of Liberia; and



10.     Under Liberian law the choice by the Borrower of English law to govern
the Pledge Agreement is a valid choice of law. The provision in the Pledge
Agreement which purports to confer upon the courts of England exclusive
jurisdiction to settle disputes arising out of or in connection therewith may
not be enforced by a Liberian court to the extent that such provision deprives
the Republic of Liberia of jurisdiction over a Liberian corporation.



We qualify our opinion to the extent that (i) we express no opinion as to the
enforceability of the Pledge Agreement, and (ii) while there is nothing in the
law of the Republic of Liberia that prohibits a Liberian corporation from
submitting to the jurisdiction of a forum other than the Republic of Liberia,
the enforceability of such submission to jurisdiction provisions is not
dependent upon Liberian law and such provisions may not be enforceable under the
law of a particular jurisdiction.
 

A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such Lender may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such Lender on the date hereof.

This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you or any other Lender who is permitted to rely on the
opinion expressed herein as specified in the next preceding paragraph of any
development or circumstance of any kind including any change of law or fact that
may occur after the date of this opinion letter even though such development,
circumstance or change may affect the legal analysis, a legal conclusion or any
other matter set forth in or relating to this opinion letter. Accordingly, any
Lender relying on this opinion letter at any time should seek advice of its
counsel as to the proper application of this opinion letter at such time.



Very truly yours,
 

Watson, Farley & Williams (New York) LLP

 



NYDOCS02/868617.7 3

